Exhibit 10.26

SUBLEASE FOR

EFJ, INC.,

a Delaware corporation



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

1.

   Premises    1

2.

   Term    2

3.

   Use    2

4.

   Rent    4

5.

   Deposit    5

6.

   Operating Expenses and Real Estate Taxes    5

7.

   Rent Escalation    6

8.

   Assignment and Subletting    6

9.

   Alterations    9

10.

   Liens    10

11.

   Repairs and Maintenance    10

12.

   Signs and Advertisements    11

13.

   Deliveries and Moving of Subtenant’s Property    12

14.

   Equipment    12

15.

   Service and Utilities    12

16.

   Subtenant’s Responsibility for Damage    13

17.

   Right of Entry    13

18.

   Indemnity    14

19.

   Insurance    15

20.

   Subtenant’s Contractor’s Insurance    15

21.

   Requirements for Subtenant’s Insurance Policies    16

22.

   Liability for Damage    16

23.

   Default of Subtenant    17

24.

   Waiver    19

25.

   Terms of Prime Lease    19

26.

   Sublease Subject to Prime Lease    21

27.

   Casualty and Condemnation    22

28.

   Right of Sublessor to Cure Subtenant’s Default    22

29.

   Brokers    23

30.

   Notices    23

31.

   Estoppel Certificates    24

32.

   Holding Over    24

33.

   Quiet Enjoyment    25

34.

   Parking    25

35.

   Cafeteria/Security    25

36.

   Miscellaneous    25

 

i



--------------------------------------------------------------------------------

EXHIBITS

 

A    Site Plan Showing Premises B    List of Licensed FF&E C    Form of Sublease
Consent D    Declaration as to Date of Delivery and Acceptance of Possession of
Premises E    Prime Lease F    Landlord’s Work

 

ii



--------------------------------------------------------------------------------

SUBLEASE

THIS SUBLEASE is made and entered into as of this 1ST day of May, 2007 (the
“Effective Date”) by and between MANUGISTICS, INC., a Delaware corporation,
hereinafter called “Sublessor,” and EFJ, Inc., a Delaware corporation,
hereinafter called “Subtenant.”

WITNESSETH:

WHEREAS, by Office Lease dated December 19, 2000, as modified by First Amendment
to Lease dated June 14, 2001 (the “First Amendment”), Second Amendment to Lease
dated March 24, 2003, and Third Amendment to Office Lease dated July 20, 2004
(collectively, the “Prime Lease”), HRPT Properties Trust, a Maryland real estate
investment fund (“Prime Landlord”) (successor-in-interest to JOHN F. JAEGER,
TRUSTEE) leased to Sublessor approximately 282,783 square feet of rentable area
(the “Prime Lease Premises”) being the entire rentable area of Buildings 1, 2
and 3 (said Buildings collectively referred to as the “Project”) of the Danac
Stiles Corporate Office Campus (the “Park”) at the intersection of Great Seneca
Highway and Key West Avenue, at the rent and upon and subject to the terms and
conditions set forth in the Prime Lease; and

WHEREAS, Subtenant desires to sublet from Sublessor a portion of the Prime Lease
Premises;

NOW, THEREFORE, the parties hereto, for themselves, their successors and
assigns, mutually covenant and agree as follows:

1. Premises.

A. Sublessor hereby leases to Subtenant, and Subtenant hereby leases from
Sublessor, for the term and upon the conditions hereinafter provided, a total of
approximately 17,482 square feet of rentable area on the fifth (5th) floor (the
“Premises”), in Building 1, situated at 9715 Key West Avenue, Rockville,
Maryland (the “Building”). The Premises are shown on the site plan attached
hereto as Exhibit A. The Building and the land upon which it is situated is
referred to as the “Property”. Subtenant shall also be entitled to the use of
the exterior portions of the Park to the same extent as Sublessor’s rights
thereto under the Prime Lease.

Subtenant accepts possession of the Premises in such condition existing on the
date possession is delivered to Subtenant without requiring any alterations,
improvements or decorations to be made by Sublessor or at Sublessor’s expense.
Except as clearly and expressly provided in this Sublease, no representation or
warranty of any kind, whether express, implied, statutory or otherwise, has been
made or is made, and no responsibility has been or is assumed, by Sublessor or
by any member, person, firm, agent or representative acting or purporting to act
on behalf of Sublessor, as to the condition of the Premises, Building or
Property. The provisions of this Section shall survive expiration or earlier
termination of this Sublease.

B. Sublessor hereby licenses to Subtenant the furniture, fixtures, equipment and
cabling specified on Exhibit B attached hereto (the “Licensed FF&E”), for the
Term and upon the terms and conditions set forth in this Sublease. Sublessor
shall have the option to transfer ownership of the furniture within the Premises
to the Subtenant at the expiration of the Sublease, subject to Sublessor’s
approval.



--------------------------------------------------------------------------------

C. Commencing on July 1, 2008 (the “Expansion Commencement Date”), Subtenant
shall sublease the additional 9,214 square feet of rentable area adjacent to the
Premises, as shown on the site plan attached hereto as Exhibit A-1 (the
“Additional Space”). As of the Expansion Commencement Date, (i) all references
herein to the Premises shall include the initial Premises and the Additional
Space, for a total rentable area of 26,696 rentable square feet, and all terms
and conditions of this Sublease applicable to the initial Premises thereafter
shall be applicable to the Additional Space as well; (ii) the calculation of
Monthly Rent pursuant to Section 4 below shall be adjusted to include both the
initial Premises and the Additional Space; and (iii) Subtenant’s Share
referenced in Section 6.A shall be recalculated to be 9.44%.

2. Term.

A. The term of this Sublease shall commence on the later of May 1, 2007, or the
date that: (1) this Sublease is fully executed by Sublessor and Subtenant; and
(2) the Prime Landlord has consented to this Sublease pursuant to the Sublease
Consent described below, and such Sublease Consent has been delivered to
Sublessor (the “Commencement Date”). The term of this Sublease shall expire on
May 31, 2012 (the “Expiration Date”). The term of this Sublease and any
extensions thereof shall be referred to as the “Term”. Simultaneously with
execution of this Sublease by Subtenant, Subtenant shall deliver to Sublessor
the Sublease Consent (as hereinafter defined). The “Sublease Consent” means a
separate agreement between Sublessor, Subtenant, and Prime Landlord in the form
of Exhibit C attached to this Sublease, under which Prime Landlord consents to
this Sublease, waives its right of recapture in connection therewith, and
consents to Subtenant’s use.

B. Upon the parties’ full and final execution of this Sublease and the Prime
Landlord’s approval hereof, and up to delivery of the Premises, Subtenant shall,
upon reasonable notice to Sublessor, be permitted to access the Premises at
reasonable times during normal business hours defined in Section 15(A) for the
purpose of arranging for installation of cable and telephone lines and
equipment, fixtures, furniture and other work, as long as Subtenant does not in
any way interfere with Sublessor’s construction activities at the Building or
Property.

C. The “Rent Commencement Date” shall be August 1, 2007 with respect to 17,482
rentable square feet. When Subtenant accepts possession of the Premises,
Sublessor and Subtenant shall execute the “Declaration as to Date of Delivery
and Acceptance of Possession of Premises,” attached hereto as Exhibit D, which
shall specify the Commencement Date.

3. Use.

A. Subtenant shall use and occupy the Premises solely for general office and
administrative purposes and all other lawful purposes in connection with
Subtenant’s intended use, subject to and in accordance with the Prime Lease and
all applicable zoning and other governmental regulations. Subtenant’s use and
occupancy of the Premises shall be consistent with such use in other Class A
buildings in Rockville, Maryland. Subtenant shall not use or occupy the Premises
for any unlawful purpose or in any manner that will violate the certificate of

 

- 2 -



--------------------------------------------------------------------------------

occupancy for the Premises and/or the Building or that will constitute waste,
nuisance or unreasonable annoyance to Sublessor or other tenants or users of the
Park. Subtenant shall comply with all present and future laws (including court
orders and judicial decisions), ordinances (including zoning ordinances and land
use requirements), regulations and orders (including those made by any public or
private agency having authority over insurance rates) (collectively, “Laws”)
concerning the use, occupancy and condition of the Premises and all equipment,
furnishings and improvements therein. If any Law requires an occupancy or use
permit or license for the Premises or the operation of any business conducted
therein, Subtenant at its expense shall obtain and keep current such permit or
license and shall promptly deliver a copy thereof to Sublessor.

B. Subtenant shall pay, before delinquency, any franchise, business, rent or
other taxes that are now or hereafter levied, assessed or imposed upon
Subtenant’s use or occupancy of the Premises, the conduct of Subtenant’s
business at the Premises, or Subtenant’s equipment, fixtures, furnishings,
inventory or personal property. If any such taxes are enacted, changed or
altered so that any of such taxes are levied against Sublessor, or the mode of
collection of such taxes is changed so that Sublessor is responsible for
collection or payment of such taxes, then Subtenant shall pay as additional rent
due hereunder the amount of any and all such taxes.

C. Subtenant shall not cause or permit any Hazardous Materials (as defined in
this Section 3.C) to be generated, used, released, stored or disposed of in or
about the Park; provided, however, that Subtenant may use and store reasonable
quantities of such materials as may be necessary for Subtenant to conduct normal
general office operations in the Premises, so long as (i) such use and storage
complies with all Laws, (ii) prior to such use and storage, Subtenant provides
Sublessor and Prime Landlord with all applicable Material Safety Data Sheets
required by any governmental agency, and (iii) Subtenant complies with all
provisions of the Prime Lease with respect thereto. “Hazardous Materials” shall
mean (a) “hazardous wastes,” as defined by the Resource Conservation and
Recovery Act of 1976, as amended from time to time, (b) “hazardous substances,”
as defined by the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as amended from time to time, (c) “toxic substances,” as
defined by the Toxic Substances Control Act, as amended from time to time,
(d) “hazardous materials,” as defined by the Hazardous Materials Transportation
Act, as amended from time to time, (e) oil or other petroleum products,
(f) chlorofluorocarbons, and (g) any substance whose presence could be
detrimental to any portion of the Park or hazardous to health or the
environment. Subtenant shall promptly remediate in compliance with all Laws any
disposal, release or threatened release of Hazardous Materials within or from
the Premises and, to the extent caused by Subtenant, its agents, employees,
invitees and any party claiming by, through or under Subtenant, any disposal,
release or threatened release of Hazardous Materials outside of the Premises,
provided that Subtenant shall deliver to Sublessor and Prime Landlord no less
than ten (10) days’ prior written notice of the intended remediation (including
the intended method of remediation and such further information as Prime
Landlord and/or Sublessor shall reasonably request), and Prime Landlord shall
have the right, exercisable by written notice to Sublessor and Subtenant, to
itself perform, or cause to be performed, such remediation, and Subtenant shall
reimburse Prime Landlord for the actual cost incurred by Prime Landlord in
connection with such remediation.

 

- 3 -



--------------------------------------------------------------------------------

4. Rent.

A. Subtenant covenants and agrees to pay to Sublessor rent of any kind or nature
specified in this Sublease, including Monthly Rent (as defined in Section 4.C)
and additional rent (as defined in Section 4.D). Subtenant’s obligation to pay
rent shall begin on the Rent Commencement Date and shall accrue until this
Sublease expires or is terminated in accordance with its terms, and all rent so
accruing shall continue to remain an obligation of Subtenant until completely
satisfied.

B. Subtenant shall make all payments of rent by check, payable to Sublessor and
delivered to c/o Manugistics, Inc., 14400 N. 87th Street, Scottsdale, Arizona
85260-3649, Attention: Accounts Receivable , or to such other party or to such
other address as Sublessor may designate from time to time by written notice to
Subtenant, without demand and without deduction, set-off or counterclaim. If
Sublessor at any time or times accepts rent after it is due and payable, such
acceptance shall not excuse delay upon subsequent occasions, or constitute, or
be construed as, a waiver of any or all of Sublessor’s rights hereunder.

C. The base annual rent for the Premises, as of the Rent Commencement Date,
calculated at Twenty-Two and 75/100 Dollars per Rentable Square Foot
($22.75/RSF), shall be Three Hundred Ninety-Seven Thousand Seven Hundred Fifteen
and 52/ 100ths Dollars ($397,715.52) payable in equal monthly installments of
Thirty-Three Thousand One Hundred Forty-Two and 96/100ths Dollars ($33,142.96)
each (“Monthly Rent”), subject however to adjustment as provided in Section 7.
The term “Monthly Rent” is deemed to mean Monthly Rent as adjusted pursuant to
Section 7. On the Expansion Commencement Date, the monthly installments of base
annual rent shall increase to Fifty Thousand Six Hundred Eleven and 17/100ths
Dollars ($50,611.17) each, subject to adjustment as provided in Section 7.

D. Monthly Rent as specified above shall be payable in advance on the first
(1st) day of each calendar month during the Term beginning on the Rent
Commencement Date, provided that the first full calendar months’ rent shall be
paid simultaneously with the execution of this Sublease by Subtenant. In
addition, if the Rent Commencement Date, and therefore the obligation under this
Sublease to pay Monthly Rent hereunder, begins on a day other than the first day
of a calendar month, then on the Rent Commencement Date, Subtenant shall pay to
Sublessor Monthly Rent from the Rent Commencement Date until the first day of
the following calendar month, prorated at the rate of one-thirtieth (1/30th) of
Monthly Rent for each day of that month from and including the Rent Commencement
Date. Subtenant shall also pay to Sublessor with the payment of Monthly Rent
such payments of additional rent provided for in Section 6. All sums, charges,
expenses and costs due hereunder by Subtenant (other than Monthly Rent),
including without limitation charges for additional services provided by
Sublessor at Subtenant’s request, shall constitute “additional rent” under this
Sublease.

E. If Subtenant fails to make any payment of Monthly Rent, additional rent or
any other sum due hereunder within five days after the date such payment is due
and payable (without regard to any grace period specified in Section 23), then
Subtenant shall pay to Sublessor, as additional rent upon demand, a late charge
of five percent (5%) of the amount not timely paid, together with interest on
such payment and late fee at the Interest Rate (as hereinafter defined),
accruing from the date such installment or payment was due and payable to the
date of payment thereof by Subtenant.

 

- 4 -



--------------------------------------------------------------------------------

5. Deposit.

Simultaneously with execution of this Sublease by Subtenant, Subtenant shall
deposit with Sublessor the sum of Fifty Thousand Six Hundred Eleven and
17/100ths Dollars ($50,611.17) (the “Security Deposit”), in the form of cash or
a Letter of Credit reasonably satisfactory to Sublessor, as security for the
payment and performance by Subtenant of all of Subtenant’s obligations,
covenants, conditions and agreements under this Sublease. If an Event of Default
occurs, Sublessor shall have the right, but not the obligation, to use, apply or
retain all or any portion of the Security Deposit for the payment of any Monthly
Rent or additional rent in default or for the payment of any other sum to which
Sublessor may become obligated to pay hereunder, or which Sublessor may incur,
by reason of Subtenant’s default. If Sublessor so uses or applies all or any
portion of the Security Deposit, Subtenant shall upon demand deposit cash with
Sublessor in an amount sufficient to restore the Security Deposit to the full
amount set forth above. Sublessor shall not be required to keep the Security
Deposit separate from its general accounts. If Subtenant defaults under this
Sublease, the Security Deposit shall not be deemed liquidated damages and
Sublessor may apply the Security Deposit to reduce Sublessor’s damages, and such
application of the Security Deposit shall not preclude Sublessor from recovering
from Subtenant all additional damages incurred by Sublessor. The Security
Deposit, or so much thereof as has not been applied by Sublessor, shall be
returned, without payment of interest or other increment for its use, to
Subtenant (or at Sublessor’s option, to the last assignee, if any, of
Subtenant’s interest hereunder) within sixty (60) days after the later of
(i) the last day of the Term, (ii) the date Subtenant vacated the Premises, or
(iii) the date Subtenant has fulfilled all of its obligations hereunder.

No trust relationship is created between Sublessor and Subtenant regarding the
Security Deposit. Subtenant shall not look to any Mortgagee (as hereinafter
defined) or successor in title to the Premises for accountability for the
Security Deposit unless the Security Deposit has actually been received by said
Mortgagee or successor in title as security for Subtenant’s performance under
this Sublease. Sublessor may deliver the Security Deposit to any purchaser of
Sublessor’s interest in the Premises, and thereupon Sublessor shall be
discharged from any further liability with respect to the Security Deposit. The
term “Mortgagee” as used in this Sublease, shall be the party having the benefit
of a Mortgage (as hereinafter defined) and shall include a
mortgagee-in-possession. The term “Mortgage” as used in this Sublease shall mean
any mortgage, deed of trust or ground lease now or subsequently arising upon the
Premises, Building or Project, and all renewals, extensions, modifications,
recastings or refinancings thereof.

6. Operating Expenses and Real Estate Taxes.

A. If OE/Tax Rent (as hereinafter defined) during any calendar year exceeds the
amount of OE/Tax Rent during calendar year 2008, then commencing on January 1,
2009, Subtenant shall pay to Sublessor, as additional rent under this Sublease,
an amount not to exceed 6.18% (“Subtenant’s Share”) of the amount of additional
rent Sublessor is obligated to pay pursuant to Article 5 of the Prime Lease (the
“OE/Tax Rent”).

 

- 5 -



--------------------------------------------------------------------------------

B. Commencing with calendar year 2009, and at the beginning of each year
thereafter, Sublessor shall submit to Subtenant a copy of Prime Landlord’s
estimate of Operating Expenses for such year, as received by Sublessor pursuant
to Section 5.2 of the Prime Lease. Subtenant shall make monthly installment
payments on account of Subtenant’s Share of OE/Tax Rent on an estimated basis,
based on Prime Landlord’s estimate (including any Mid-Year Adjustment, as
defined in Article 5 of the Prime Lease, as applicable). Each monthly
installment shall be due on the first (1st) day of the month, commencing on the
first (1st) day of the month following the date which is thirty (30) days after
Sublessor delivers Prime Landlord’s estimate to Subtenant. Simultaneously with
the payment set forth in the immediately preceding sentence, Subtenant shall
remit to Sublessor a sum equal to any shortage of the amount which should have
been paid to date for the then current calendar year based on the Prime
Landlord’s estimate.

C. Sublessor shall submit to Subtenant a copy of each annual reconciliation
statement received from Prime Landlord pursuant to Section 5.3 of the Prime
Lease, together with a similar statement with respect to Subtenant’s Share of
OE/Tax Rent. If the statement indicates an overpayment, Sublessor shall refund
the excess, without interest, to Subtenant with delivery of the statement, or
shall credit the excess against the next installment(s) of Rent due under this
Sublease. With respect to any annual reconciliation statement, Sublessor, at
Subtenant’s request, shall exercise its rights to inspect and/or audit Prime
Landlord’s books and records pursuant to Section 5.8 of the Prime Lease, on
Subtenant’s behalf and at Subtenant’s risk, but only so long as Subtenant
delivers to Sublessor written notice of the action(s) Subtenant desires
Sublessor to take under the Prime Lease within ninety (90) days after Sublessor
delivers to Subtenant such annual reconciliation statement. Subtenant shall
reimburse Sublessor, as additional rent hereunder payable within thirty
(30) days after Sublessor delivers a statement therefor, for all reasonable
costs and expenses incurred by Sublessor in connection with any such inspection
and dispute on Subtenant’s behalf.

7. Rent Escalation.

Commencing on the first (1st) anniversary of the Commencement Date and on each
anniversary of the Commencement Date thereafter during the Term (each of such
dates being herein referred to as an “Adjustment Date”), Monthly Rent shall be
increased by an amount equal to the product of (i) the Monthly Rent in effect
immediately prior to the Adjustment Date (ignoring any rental concessions or
abatements then in effect) and (ii) one hundred three percent (103%). The
Monthly Rent, as adjusted, shall be due and payable as of such Adjustment Date
and on the first (1st) day of each month thereafter until the next Adjustment
Date or the end of the Term, whichever is applicable.

8. Assignment and Subletting.

A. Subject to the provisions of Section 8.E below, Subtenant may not assign or
otherwise transfer this Sublease, or sublet (which for purposes of this Sublease
is defined to include permitting occupancy or use by another party, whether by
license, concession, occupancy agreement or otherwise) the Premises, or any part
thereof, or extend the term of any subletting or occupancy agreement, or
materially amend or modify the terms of any assignment, transfer, subletting or
other occupancy agreement (collectively, a “Transfer”) without giving Sublessor
thirty (30) days prior written notice (“Transfer Notice”) of such proposed
Transfer. If

 

- 6 -



--------------------------------------------------------------------------------

Subtenant seeks to sublet a part of the Premises (the “Sublet Portion”), the
Transfer Notice shall also identify the area of the proposed Sublet Portion.
Except as set forth in Section 8.E below, within thirty (30) days after receipt
of the Transfer Notice (the “Recapture Period”), Sublessor shall have the option
(a) to terminate this Sublease, if Subtenant desires to assign this Sublease, or
(b) to terminate this Sublease with regard to the Sublet Portion, in either
event by giving Subtenant written notice of its election to exercise the option
(“Recapture Notice”) within the Recapture Period.

The effective date of termination shall be the proposed Transfer
commencement/effective date as stated in the Transfer Notice. If the Transfer
Notice does not set forth a commencement/effective date, then the termination
date or sublease commencement date shall be the date that is sixty (60) days
after the date Sublessor delivers the Recapture Notice. Upon termination, all of
the rights and obligations of Sublessor and Subtenant under the terms of this
Sublease shall be terminated, or terminated with regard to the Sublet Portion,
except that Subtenant shall continue to be obligated to pay rent and all other
charges for the Premises, or the Sublet Portion, which accrue to the date of
termination.

If Sublessor does not exercise its option to terminate, in whole or in part,
Subtenant may assign this Sublease or sublet the Premises (or the Sublet
Portion, as applicable) within one hundred eighty (180) days after expiration of
the Recapture Period. Subtenant shall be required however to obtain Prime
Landlord and Sublessor’s prior written consent to (i) any assignee or any
subtenant (which for purposes of this Sublease is defined to include any
licensee, occupant or other user), and (ii) the form of documentation
implementing such assignment or subletting. For any proposed Transfer, Subtenant
shall deliver to Sublessor a written request for consent, which request shall
set forth the proposed transferee, commencement date, term and rent for the
proposed Transfer, and financial statements for the proposed transferee.
Subtenant shall upon request provide Sublessor with such other information as
Sublessor may reasonably require in connection with the proposed Transfer.
Sublessor’s consent to any assignee or subtenant shall not be unreasonably
withheld, conditioned or delayed, and it shall not be deemed unreasonable for
Sublessor to withhold consent to any proposed assignee or subtenant which is a
competitor of Sublessor, based on the proposed size or configuration of the
space to be subleased, the intended use of the space or the frequency or volume
of visitors a proposed subtenant or assignee may have. If Subtenant fails to
present to Sublessor any sublease or assignment agreement, fully executed by the
parties thereto, within said one hundred eighty (180) day period, Subtenant may
not assign this Sublease or sublet the Premises without first affording
Sublessor the option to terminate as set forth above in this Section 8.

B. Subtenant shall reimburse Sublessor, as additional rent due and payable
within thirty (30) days after Sublessor delivers a statement, for all actual,
reasonable and customary expenses, including without limitation reasonable
attorney’s fees, which Sublessor incurs by reason of or in connection with any
Transfer (whether or not permitted under this Sublease), and all negotiations
and actions with respect thereto, including, without limitation, all fees and
expenses which Sublessor is required to pay to Prime Landlord under Section 10.6
of the Prime Lease.

C. No Transfer shall be effected by operation of law without the prior written
consent of Prime Landlord in accordance with the provisions of the Prime Lease
and Sublessor,

 

- 7 -



--------------------------------------------------------------------------------

which consent may be withheld in Sublessor’s sole and absolute discretion. For
the purposes of this Sublease, the transfer and/or issuance of fifty percent
(50%) or more of the ownership voting interest of Subtenant, if Subtenant is not
a publicly held corporation, to any persons or entities that are not owners of
Subtenant on the date of this Sublease, shall be deemed an assignment of this
Sublease thereby giving Sublessor the option to terminate this Sublease as
provided above.

D. If a Transfer occurs (whether by operation of law or otherwise, including
without limitation an assignment pursuant to the provisions of the federal
bankruptcy or any other bankruptcy or insolvency laws), Subtenant shall pay to
Sublessor fifty percent (50%) of any Transfer Premium. “Transfer Premium” shall
mean (A) all rent, additional rent, payments or other consideration for such
Transfer, in excess of (B) the sum of (i) the rental and other charges due under
this Sublease during the term of the Transfer, and (ii) the reasonable
out-of-pocket costs actually incurred by Subtenant to obtain the Transfer
(including brokerage commissions, construction costs or allowances, and other
concessions granted to the subtenant or assignee). Subtenant shall pay to
Sublessor any Transfer Premium, as additional rent hereunder, no later than ten
(10) business days after receipt thereof by Subtenant. Acceptance by Sublessor
of any payments due hereunder shall not be deemed to constitute approval by
Sublessor of any Transfer, nor shall such acceptance waive any rights of
Sublessor hereunder. Not more than one time per year (except if an Event of
Default occurs, such limitation shall not apply), Sublessor shall have the right
to inspect and audit Subtenant’s books and records relating to any Transfer. If
Subtenant proposes to include any Licensed FF&E with a Transfer, Sublessor shall
have the option to revoke the license with respect to such portion of the
Licensed FF&E proposed to be included and remove such portion of the Licensed
FF&E from the Premises.

E. Notwithstanding the foregoing provisions of this Section 8, if Subtenant
proposes a Transfer to a Related Party (as hereinafter defined), then Sublessor
shall not be entitled to deliver a Recapture Notice with respect to such
Transfer, nor shall Sublessor be entitled to a Transfer Premium with respect to
such Transfer. All other terms and conditions of this Section 8 (including
without limitation the requirement to obtain Sublessor’s consent as provided in
Section 8.A above) shall apply to such Transfer. For purposes hereof, a “Related
Party” shall mean an entity which is not a direct competitor of Sublessor, and
which is a parent, subsidiary or affiliate of Subtenant, any corporation or
other entity into or with which Subtenant may be merged or consolidated, or a
corporation or other entity purchasing all or substantially all of Subtenant’s
assets or ownership interests. A Related Party which is a successor association
(or other successor entity) to Subtenant shall assume Subtenant’s obligations
under this Sublease and shall have a net worth at least equal to that of
Subtenant on the date hereof.

F. The consent by Sublessor to any Transfer shall not be construed as either a
consent to any further Transfer or a waiver or release of Subtenant from the
terms of any covenant or obligation under this Sublease, and Subtenant shall
remain fully liable as a primary obligor for the payment of all rent and other
charges payable by Subtenant under this Sublease and for the performance of all
other obligations of Subtenant under this Sublease. Subtenant’s liability as
primary obligor under this Sublease after any assignment of this Sublease shall
not be released, discharged or terminated or in any way affected by any
circumstance or condition including without limitation (a) any amendment or
modification of this Sublease, (b) any extension of time for performance under
this Sublease, (c) any waiver, consent, indulgence or other action, inaction or
omission under this Sublease, (d) any insolvency or bankruptcy of the

 

- 8 -



--------------------------------------------------------------------------------

assignee, (e) any release of a party or collateral, failure to pursue any party
or failure to perfect a lien on any collateral, or (f) any suretyship defense.
Sublessor’s collection or acceptance of rent from any assignee of Subtenant
shall not constitute a waiver or release of Subtenant of any covenant or
obligation contained in this Sublease, nor shall any such Transfer be construed
to relieve Subtenant from complying with the provisions of this Section 8 with
respect to any further Transfer. If Subtenant is in monetary default of any term
or provision of this Sublease, Subtenant hereby assigns to Sublessor the rent
due from any subtenant of Subtenant and hereby authorizes and directs each such
subtenant, upon notice from Sublessor, to pay said rent directly to Sublessor,
the collection or acceptance of rent from any subtenant in such instance not to
constitute a waiver or release of Subtenant of any covenant or obligation
contained in this Sublease.

G. Subtenant may not mortgage or encumber this Sublease, without the prior
written consent of Sublessor which consent may be withheld in Sublessor’s sole
and absolute discretion.

H. In addition to the provisions of this Section 8, Subtenant shall obtain all
required consents under, and comply with all provisions of, the Prime Lease with
respect to assignment and subletting.

9. Alterations.

Sublessor agrees to perform the Work described on Exhibit F attached hereto
prior to the Commencement Date, and Sublessor shall not be obligated to make any
other Alterations to the Premises.

Subtenant shall make no alterations, modifications, installations, additions or
improvements (hereinafter collectively called “Alterations”) in or to the
Premises or the Building without the prior written consent of Prime Landlord
under the Prime Lease and Sublessor. If any Alterations are made without the
prior written consent of Sublessor, Sublessor may correct or remove the same,
and Subtenant shall be liable for any and all expenses incurred by Sublessor
therefor.

All Alterations shall be made at Subtenant’s sole expense, at such times and in
such manner as Sublessor may reasonably designate and only by such contractors
or mechanics as are approved in writing by Sublessor, and in all cases, subject
to Prime Landlord’s approval under the Prime Lease. Approval of contractors or
mechanics by Sublessor, which approval may not be unreasonably withheld, shall
be based upon the contractors or mechanics being properly licensed, their
financial posture, experience and past job performance. Each contractor and
mechanic performing Alterations shall, prior to entry onto the Premises, deliver
to Sublessor reasonably satisfactory evidence that it is licensed in the State
of Maryland as a contractor, and is currently maintaining the insurance required
by Section 20. All Alterations shall be commenced promptly, performed in
accordance with approved plans and specifications, and diligently prosecuted to
completion. Upon substantial completion of any Alterations, Subtenant shall
provide to Sublessor completion affidavits, “as-built” plans, receipted bills
covering all labor and materials, and a properly executed waiver and release of
liens, in form approved by Sublessor, from each contractor, mechanic and
materialman who has provided materials or services in connection with such
Alterations.

 

- 9 -



--------------------------------------------------------------------------------

All Alterations to the Premises, whether made by Sublessor or Subtenant, and
whether at Sublessor’s or Subtenant’s expense shall, during the Term be the
property of Subtenant and upon expiration or termination of the Term, become the
property of Sublessor, except as required to be removed (to the extent
applicable) pursuant to Section 11.

Subtenant shall remove all of Subtenant’s personal property and trade fixtures
at the expiration or earlier termination of the Term. If Subtenant does not
remove Subtenant’s personal property or trade fixtures at the expiration or
earlier termination of the Term, such property shall become the property of
Sublessor. If Subtenant fails to remove its personal property or trade fixtures
or the Alterations required to be removed (to the extent applicable) pursuant to
Section 11 on or before the expiration or earlier termination of the Term, then
Sublessor, after not less than three days’ notice to Subtenant, may remove such
personal property, trade fixtures and Alterations from the Premises at
Subtenant’s expense, and Subtenant hereby agrees to pay to Sublessor, as
additional rent, the cost of such removal, together with any and all actual
damages sustained by Sublessor directly resulting from Subtenant’s failure to
remove same. Said amount of additional rent shall be due and payable upon
receipt by Subtenant of a written statement of costs and actual damages from
Sublessor.

In addition to the provisions of this Section 9, Subtenant shall obtain all
required consents under, and comply with all provisions of, the Prime Lease with
respect to Alterations. During the Term, Sublessor shall cooperate with
Subtenant to obtain the timely review and decision of Prime Landlord with
respect to Subtenant’s proposed Alterations.

10. Liens.

If any lien is filed against the Premises or the Property for work, labor,
services, or materials done for or supplied to or claimed to have been done or
supplied to Subtenant, such lien shall be discharged by Subtenant, at its sole
cost and expense, within ten (10) business days after the date Subtenant
receives written demand from Sublessor to discharge said lien, by the payment
thereof or by filing any bond required by law. If Subtenant fails to discharge
any such lien, Sublessor may, at its option, discharge the same and treat the
cost thereof as additional rent, due and payable upon receipt by Subtenant of a
written statement of costs from Sublessor. Such discharge of any lien by
Sublessor shall not be deemed to waive or release Subtenant from its default for
failing to discharge same.

11. Repairs and Maintenance.

Subtenant shall maintain the Premises in good order, repair and condition, and
in compliance with Laws, ordinary wear and tear and damage from casualty not
required to be insured by Subtenant or condemnation excepted, subject to the
performance of the maintenance obligations of Prime Landlord under Section 12 of
the Prime Lease. In making repairs and replacements, Subtenant shall use
materials equal in kind and quality to the original work, and shall comply with
the provisions of Section 9. At the expiration or earlier termination of the
Term, Subtenant, at its expense, shall remove all Alterations to the Premises
required by Prime

 

- 10 -



--------------------------------------------------------------------------------

Landlord to be removed (including without limitation cabling) and Subtenant
agrees, at Sublessor’s election, (A) to repair any damage to the Building caused
by said removal and to restore the Premises to the condition of the Premises
prior to installation of the Alterations, or (B) to pay Sublessor, as additional
rent, for all expenses incurred by Sublessor to undertake such repairs and
restoration. Subtenant shall insure, maintain, repair and replace the Licensed
FF&E as prudent to keep it in good condition and repair, and shall surrender the
Licensed FF&E (including any replacements) to Sublessor at the expiration or
earlier termination of the Term, in substantially the same order and condition
as it was on the Commencement Date, ordinary wear and tear and condemnation
excepted. Subtenant shall not remove any of the Licensed FF&E from the Premises
without the prior written consent of Sublessor and Sublessor shall be entitled
to condition its approval on Sublessor’s agreement to store such Licensed FF&E
with a company designated by Sublessor. Except as otherwise expressly provided
in Section 1 hereof, all storage costs for the removed Licensed FF&E shall be
paid by Subtenant.

To the extent Subtenant’s use or uses of the Premises or Subtenant’s manner of
operation creates a need or requirement under applicable statute, ordinance or
regulation of any governmental authority (including, without limitation, the
ADA) to modify or alter the Premises, supporting facilities, or access thereto,
or the manner of operation, maintenance and repair thereof, Subtenant shall be
fully responsible for the expense to undertake such changes, and to obtain
approval from Prime Landlord under the Prime Lease and Sublessor pursuant to
Section 9 to undertake such changes.

12. Signs and Advertisements.

No sign, advertisement or notice (including without limitation those of a
temporary nature) shall be inscribed, painted, affixed or displayed on any part
of the outside or inside of the Building, except with Prime Landlord’s and
Sublessor’s prior written consent (which consent of Sublessor shall not be
unreasonably withheld, conditioned, or delayed), and then only in such place,
number, size, color and style (i.e., Building standard lettering) as is
authorized by Prime Landlord and Sublessor. If any such sign, advertisement or
notice is exhibited without first obtaining Prime Landlord’s and Sublessor’s
written consent, Prime Landlord and Sublessor shall have the right, after five
(5) business days’ notice, to remove the violating signage, and Subtenant shall
reimburse Prime Landlord or Sublessor, as applicable, as additional rent due and
payable within thirty (30) days after delivery of a statement, for all
reasonable, actual expenses incurred by Prime Landlord or Sublessor, as
applicable, therefor.

Notwithstanding the foregoing provisions of this Section 12, Sublessor, at
Sublessor’s expense, shall display the name of Subtenant in the directory
located in the lobby of Building 2 for the benefit of Subtenant, subject to the
approval of Prime Landlord under the Prime Lease and in full compliance with all
applicable laws and codes. Subject to Sublessor’s reasonable approval, Subtenant
shall have the right, at Subtenant’s expense, to install Subtenant’s trade name
on its Suite Entry door. In addition, Subtenant shall have the right, at
Subtenant’s cost and expense, and subject to the approval of Prime Landlord, to
display a banner consistent with the existing banners in the lobby of Building
2.

 

- 11 -



--------------------------------------------------------------------------------

13. Deliveries and Moving of Subtenant’s Property.

All moving of furniture, equipment and other material within the exterior public
areas of the Property shall be under the direct reasonable control and
supervision of Sublessor who shall, however, not be responsible for any damage
to or charges for moving the same. Any special arrangements for the moving of
Subtenant’s furniture, equipment or other material shall be at Subtenant’s
expense. Subtenant shall remove promptly from the public areas of the Property
any furniture, equipment or other property of Subtenant.

14. Equipment.

A. Subtenant shall not, without obtaining the prior written consent of Sublessor
(which consent shall not be unreasonably withheld, conditioned or delayed) and
Prime Landlord (pursuant to the terms of the Prime Lease) install any equipment,
which requires electricity consumption in excess of the capacity of the
electrical system serving the Premises. If any or all of Subtenant’s equipment
requires electricity consumption in excess of the capacity of the electrical
system serving the Premises, all additional transformers, distribution panels
and wiring that may be required to provide the amount of electricity required
for Subtenant’s equipment shall be installed by Subtenant at its expense, in
accordance with the requirements of Prime Landlord (pursuant to the Prime Lease)
and the reasonable requirements of Sublessor.

B. Subtenant shall not install any equipment, which will or may necessitate any
changes, replacements or additions to, or in the use of, the Building systems,
without obtaining the prior written consent of Sublessor and Prime Landlord. If
any equipment causes noise or vibration that may be transmitted to the structure
of the Building or to any other space in the Building, Subtenant at its expense
shall install such equipment on vibration eliminators or other devices
sufficient to eliminate such noise and vibration.

C. Sublessor shall have the right to reasonably prescribe the weight and
position of all heavy equipment and fixtures, including, but not limited to,
data processing equipment, record and file systems, and safes which Subtenant
intends to install or locate within the Premises. Subtenant shall obtain
Sublessor’s and Prime Landlord’s prior review and approval before installing or
locating heavy equipment and fixtures in the Premises, and if installation or
location of such equipment or fixtures, in Sublessor’s opinion, requires
structural modifications or reinforcement of any portion of the Premises or the
Building, then Sublessor shall notify Subtenant in advance (prior to making any
structural modification or reinforcement) and if Subtenant does not elect to
relocate or change such equipment or fixtures, then Sublessor shall make such
modifications or reinforcements and Subtenant shall reimburse Sublessor, as
additional rent due and payable within thirty (30) days after Sublessor delivers
a statement, for all expenses incurred by Sublessor to make such required
modifications or reinforcements, and Subtenant shall not install such equipment
or fixtures until such modifications or reinforcements have been completed.

15. Service and Utilities.

A. Subtenant shall be entitled, without charge (other than OE/Tax Rent), to the
services and utilities provided by Prime Landlord in the Building pursuant to
Article 8 of the

 

- 12 -



--------------------------------------------------------------------------------

Prime Lease, including without limitation HVAC service and janitorial service.
Building hours are 8:00 a.m. to 6:00 p.m., Monday through Friday, other than
holidays observed by the federal government, and 9:00 a.m. to 1:00 p.m. on
Saturdays. For use of the HVAC system at times other than Building hours,
Subtenant shall pay to Sublessor, as additional rent, Sixty Dollars ($60.00) per
hour. Sublessor and Subtenant will agree to mutually work together to determine
the feasibility of submetering the Premises for HVAC purposes, and Subtenant
agrees that if Sublessor reasonably determines that such submetering is feasible
and Sublessor elects to do so, then the submeter shall be installed at
Subtenant’s expense, and Subtenant shall pay all electrical utility costs
specific to the Premises in accordance with the measurements established by the
submeter.

B. No interruptions, curtailments, stoppages or suspensions of services,
utilities or systems shall render Sublessor liable in any respect for damages to
either person or property nor shall the same be the basis (i) for any abatement,
reduction or rebate of rent or any other sums payable by Subtenant to Sublessor
hereunder, (ii) for relieving Subtenant from any of Subtenant’s obligations
hereunder, or (iii) for any claim by Subtenant that Subtenant has been
constructively evicted or disturbed or interfered with Subtenant’s use,
possession or enjoyment of the Premises. To the extent Sublessor is entitled to
an abatement of rent with respect to some or all of the Premises pursuant to
Section 8.2 of the Prime Lease, Subtenant shall be entitled to a corresponding
abatement of Monthly Rent and OE/Tax Rent hereunder.

16. Subtenant’s Responsibility for Damage.

Any and all injury, breakage or damage to the Premises or the Building caused by
Subtenant, its agents, employees, contractors or invitees, or by individuals
making deliveries to or from the Premises (except as required hereunder to be
insured by Sublessor, or for which Prime Landlord is responsible under the Prime
Lease), shall be repaired by Sublessor at the sole expense of Subtenant. Payment
of the cost of such repairs by Subtenant shall be due as additional rent with
the next installment of Monthly Rent after Subtenant receives a bill for such
repairs from Sublessor. This provision shall not be in limitation of any other
rights and remedies which Sublessor has or may have in such circumstances.
Sublessor shall repair at its own cost any such damage caused by Sublessor, its
agents, employees, contractors or invitees, or by individuals making deliveries
to Sublessor.

17. Right of Entry.

Subtenant shall permit Sublessor, its agents, employees and contractors, with
twenty four (24) hours’ prior notice to Subtenant, to enter the Premises at all
reasonable times and in a reasonable manner, without charge to Sublessor or
diminution of rent payable by Subtenant, to examine, inspect and protect the
Building and to make such repairs as in the judgment of Sublessor may be deemed
necessary to maintain or protect the Building, tenant improvements or the
Licensed FF&E. Sublessor shall use reasonable efforts to minimize interference
to Subtenant’s business when making repairs and shall perform any such work in a
good and workmanlike manner without damaging Subtenant’s personal property,
trade fixtures, or improvements, but, other than core drilling or similarly
disruptive work, Sublessor shall not be required to perform the repairs at a
time other than during normal business hours.

 

- 13 -



--------------------------------------------------------------------------------

Notwithstanding the foregoing, in the event of an emergency, Sublessor may enter
the Premises without notice and make whatever repairs are necessary to protect
the Building.

Subtenant shall permit Sublessor, its agents, employees and contractors, upon no
less than five (5) days’ prior written notice to Subtenant, to enter the
Premises at reasonable times and in a reasonable manner, without charge to
Sublessor or diminution of rent payable by Subtenant, to make installations
related to the construction of tenant work being performed by Sublessor for
other tenants of the Building; to make repairs, alterations and improvements in
connection with areas adjoining the Premises; to erect, use and maintain pipes
and conduits in and through the Premises; or to make installations, improvements
and repairs to utility services of the Building located in or about the
Premises. Sublessor shall use reasonable efforts to minimize interference with
Subtenant’s business operations, and shall conduct such work in a careful manner
so as not to damage the Premises or any of Subtenant’s personal property,
equipment, trade fixtures, inventory or other property in the Premises, but,
other than core drilling or similarly disruptive work, Sublessor shall not be
required to perform the work at a time other than during normal business hours.

Subtenant acknowledges that Prime Landlord, its agents and contractors shall
have the same right of entry afforded to Sublessor hereunder, subject to the
terms and conditions of this Section 17.

18. Indemnity.

Subtenant shall indemnify and hold Prime Landlord, Sublessor and their
respective agents, employees, officers, directors, affiliates, representatives,
parents, subsidiaries, successors, assigns and contractors (collectively,
“Sublessor Parties”) harmless and defend Sublessor Parties from and against any
and all claims, costs, damages, expenses, fees (including without limitation
attorneys’ fees, whether or not suit is filed), liability, loss or suit
(collectively, “Claims”) arising from any act or omission by Subtenant, its
agents, employees, contractors or invitees which gives rise to Sublessor’s
obligation to indemnify Prime Landlord pursuant to Section 21.1 of the Prime
Lease.

Subject to the provisions of Section 19.B of this Sublease, Subtenant shall
indemnify and hold Sublessor Parties harmless and defend Sublessor Parties from
and against any and all Claims arising from or related to (a) the negligence or
willful misconduct or other wrongful acts or omissions of Subtenant, its agents,
employees or contractors, other than to the extent caused by the negligence or
willful misconduct of Sublessor, (b) any breach of Subtenant’s obligations under
this Sublease, (c) any inspection or audit at Subtenant’s request pursuant to
Section 6 of this Sublease, and (d) any actions by Sublessor pursuant to
Section 25.B or Section 26.D of this Sublease.

Subject to the provisions of Section 19.B of this Sublease, Sublessor shall
indemnify and hold Subtenant, its agents, employees, officers, directors and
contractors (collectively “Subtenant Parties”) harmless and defend Subtenant
Parties from and against any and all Claims arising from (a) the negligence or
willful misconduct of Sublessor, its agents, employees or contractors, except
where caused by the negligence or willful misconduct of Subtenant, (b) any
breach of Sublessor’s obligations under this Sublease, and (c) any activities of
Sublessor in the Premises pursuant to the third (3rd) paragraph of Section 17 of
this Sublease.

 

- 14 -



--------------------------------------------------------------------------------

The provisions of this Section 18 shall survive the expiration or termination of
the Term.

19. Insurance.

A. At all times during the Term, Subtenant shall carry and maintain, at
Subtenant’s expense, (1) the insurance required to be maintained by Sublessor as
tenant under the Prime Lease, and (2) all risk property insurance (on a full
replacement cost basis) covering the Licensed FF&E.

B. Sublessor and Subtenant each hereby releases the other and waives any claims
it now or hereafter may have against the other for loss or damage to the
Building, Premises, tenant improvements, fixtures, equipment and/or any other
personal property arising from a risk required to be insured against under the
special form (all risk) property insurance policies to be carried by Sublessor
and Subtenant, as required above, even though such loss or damage was caused by
the negligence of Sublessor, Subtenant, or their respective agents or employees
(or any combination thereof). Sublessor and Subtenant each agrees to obtain and
maintain throughout the Term endorsements to its respective special form (all
risk) property policy waiving the right of subrogation of its insurance company
against the other party, its agents and employees.

20. Subtenant’s Contractor’s Insurance.

Subtenant at its expense shall require any contractor of Subtenant performing
work in or Alterations to the Premises to carry and maintain:

A. commercial general liability insurance, including contractor’s liability
coverage, blanket contractual liability coverage, completed operations/products
liability coverage, broad form property damage endorsement and contractor’s
protective liability coverage, personal injury, premises medical payments,
interest of employees as additional insureds, incidental medical malpractice and
broad form general liability endorsement, with a combined single limit per
occurrence not less than Two Million Dollars ($2,000,000), including coverage
for bodily injury, death, property damage and personal injury liability; such
policy and certificates evidencing such insurance shall name Sublessor, Prime
Landlord and any Mortgagee as additional insured parties;

B. worker’s compensation or similar insurance in form and amounts required by
Law; and

C. full replacement cost builder’s risk coverage for the Alterations.

Such policies shall name Sublessor, Prime Landlord and any Mortgagee as
additional insured parties; shall be non-cancelable without thirty (30) days’
prior written notice to Sublessor, and shall be in amounts and with companies
reasonably satisfactory to Sublessor. Prior to commencement of any work or
Alterations, Sublessor without liability to Subtenant or any other party may
deny access to the Building to any contractor of Subtenant if Subtenant fails to
provide Sublessor with such certificates.

 

- 15 -



--------------------------------------------------------------------------------

21. Requirements for Subtenant’s Insurance Policies.

The company or companies writing any insurance which Subtenant is required to
carry and maintain or cause to be carried or maintained pursuant to this
Sublease as well as the form of such insurance shall at all times be subject to
Sublessor’s approval and any such company or companies shall have a Best’s
rating of no less than A/VIII and shall be licensed to do business in the State
of Maryland. Subtenant’s commercial general liability and special form (all
risk) property insurance policies and certificates evidencing such insurance
shall name Sublessor, Prime Landlord and any Mortgagee of whom Subtenant has
been given notice in writing as additional insured parties and shall also
contain a provision by which the insurer agrees that such policy shall not be
canceled except after thirty (30) days written notice to Sublessor and Prime
Landlord. Subtenant shall provide to Sublessor and Prime Landlord prior to
taking possession of the Premises the certificates and a copy of the
endorsements on the insurance policy evidencing such insurance and the
additional insured status of Sublessor, Prime Landlord and any Mortgagee;
Sublessor may withhold delivery of the Premises without delaying the
Commencement Date, or triggering any abatement of rent, if Subtenant fails to
provide Sublessor with such certificates. Sublessor makes no representation that
the amount and types of insurance required under this Sublease are adequate to
protect Subtenant against its obligations under this Sublease (including without
limitation the indemnity set forth in Section 18 of this Sublease), or in its
business operations at the Premises or otherwise. If Subtenant believes that the
insurance coverage required by this Sublease is insufficient, Subtenant at its
expense shall provide such additional insurance as Subtenant deems adequate.

Any insurance carried or to be carried by Subtenant hereunder shall be primary
over any policy that might be carried by Sublessor or Prime Landlord. If
Subtenant shall fail to perform any of its obligations regarding the acquisition
and maintenance of insurance, Sublessor may perform the same and the cost of
same shall be deemed additional rent, payable upon Sublessor’s demand. Sublessor
shall have the right from time to time to increase the limits of Subtenant’s
insurance hereunder so long as such limits are commercially reasonable and
required by Prime Landlord.

22. Liability for Damage.

A. All property of Subtenant, its employees, agents, subtenants, invitees,
licensees, customers, clients, family members or guests, in and on the Premises
shall be and remain in and on the Premises and the Building at the sole risk of
said parties and Sublessor shall not be liable to any such person or party for
any damage to, or loss of personal property thereof, including but not limited
to loss or damage arising from, (i) any act, including theft, or any failure to
act, of any other persons, (ii) the leaking of the roof, (iii) the bursting,
rupture, leaking or overflowing of water, sewer or steam pipes, (iv) the rupture
or leaking of heating or plumbing fixtures, including access control systems,
(v) short-circuiting or malfunction of electrical wires or fixtures, including
security and protective systems or (vi) the failure of the heating or
air-conditioning systems. Sublessor shall also not be liable for the
interruption or loss to Subtenant’s business for any reason.

 

- 16 -



--------------------------------------------------------------------------------

B. Sublessor shall not be liable to any party for any bodily injury or death in,
on or about the Premises, unless caused by the negligence or willful misconduct
of Sublessor, its agents, employees or contractors.

23. Default of Subtenant.

A. An “Event of Default” is: (a) Subtenant’s failure to make when due any
payment of Monthly Rent, Subtenant’s Cost (as defined in Exhibit B), additional
rent or other sum, if the failure continues for a period of five (5) business
days after delivery to Subtenant of written notice thereof; (b) Subtenant’s
failure to perform or observe any other covenant or condition of this Sublease,
if the failure continues for a period of fifteen (15) days after delivery to
Subtenant of written notice thereof (except that such fifteen (15) day period
shall be extended for such additional time as is reasonably necessary to cure
such failure [not to exceed an additional fifteen (15) days], only if such
default by its nature cannot be cured within the fifteen (15) day period, and
Subtenant is at all times diligently pursuing cure of same); (c) a Transfer in
violation of Section 8 of this Sublease which is not rescinded within fifteen
(15) days after delivery to Subtenant of written notice thereof; (d) Subtenant’s
failure to restore the Security Deposit upon demand as set forth in Section 5 of
this Sublease; (e) if Subtenant declares bankruptcy or an involuntary bankruptcy
is filed against Subtenant or if Subtenant enters into or is subject to a
receivership, trusteeship, or arrangement or assignment for the benefit of
creditors under state law, voluntarily or involuntarily, and any such action or
filing is not dismissed or terminated within sixty (60) days after institution;
and (f) if Subtenant vacates or abandons the Premises and fails to pay Monthly
Rent, additional rent, or other sums hereunder.

B. If an Event of Default occurs, the provisions of this Section 23.B shall
apply and Sublessor may pursue any one or more of the following remedies.
Sublessor shall have the right, at its sole option, to terminate this Sublease.
In addition, with or without terminating this Sublease, Sublessor may re-enter,
terminate Subtenant’s right of possession and take possession of the Premises.
The notice provisions of the foregoing Section 23.A of this Sublease shall
operate as a notice to quit, any additional notice to quit or of Sublessor’s
intention to re-enter the Premises or terminate this Sublease being hereby
expressly waived. If necessary, Sublessor may proceed to recover possession of
the Premises under applicable Laws, or by such other proceedings, including
self-help, re-entry and possession, as may be applicable. If Sublessor elects to
terminate this Sublease or elects to terminate Subtenant’s right of possession,
everything contained in this Sublease on the part of Sublessor to be done and
performed shall cease without prejudice, however, to Subtenant’s liability for
all Monthly Rent, additional rent and other sums accrued through the later of
termination or Sublessor’s recovery of possession. Whether or not this Sublease
and/or Subtenant’s right of possession is terminated, Sublessor shall have the
right, at its sole option, to terminate any renewal or expansion right contained
in this Sublease and to grant or withhold any consent or approval pursuant to
this Sublease in its sole and absolute discretion. Sublessor may relet the
Premises or any part thereof, alone or together with other premises, for such
term(s) (which may extend beyond the date on which the Term would have expired
but for Subtenant’s default) and on such terms and conditions (which may include
concessions or free rent and Alterations of the Premises) as Sublessor, in its
sole discretion, may determine, but Sublessor shall not be liable for, nor shall
Subtenant’s obligations hereunder be diminished by reason of, any failure by
Sublessor to relet all or any portion of the Premises or any failure by
Sublessor to collect any rent due upon such reletting, provided that, to

 

- 17 -



--------------------------------------------------------------------------------

the extent required by law, Sublessor shall use reasonable efforts to mitigate
Sublessor’s damages. Whether or not this Sublease is terminated, Subtenant
nevertheless shall remain liable for any Monthly Rent, additional rent, damages
or other sums which may be due or sustained prior to such default, and all
costs, fees and expenses (including, but not limited to, reasonable attorneys’
fees, brokerage fees, expenses incurred in placing the Premises in first-class
rentable condition, advertising expenses, and any concessions given to any
successor tenant such as a rental abatement or an improvements allowance)
incurred by Sublessor in pursuit of its remedies hereunder and in recovering
possession of the Premises and renting the Premises to others from time to time.
Subtenant shall also be liable for additional damages which at Sublessor’s
election shall be either:

(1) An amount equal to the Monthly Rent and additional rent which would have
become due during the remainder of the Term, less the amount of periodic rental
(i.e., Monthly Rent and OE/Tax Rent), if any, which Sublessor receives during
such period from others to whom the Premises may be rented, which amount shall
be computed and payable in monthly installments, in advance, on the first day of
each calendar month following Subtenant’s default and continuing until the date
on which the Term would have expired but for Subtenant’s default. Separate suits
may be brought from time to time to collect any such damages for any month(s)
(and any such separate suit shall not in any manner prejudice the right of
Sublessor to collect any damages for any subsequent month(s)), or Sublessor may
defer initiating any such suit until after the expiration of the Term (in which
event Subtenant hereby agrees that such deferral shall not be construed as a
waiver of Sublessor’s rights as set forth herein); OR

(2) Final damages in an amount equal to the difference between (i) all Monthly
Rent, additional rent and other sums which would have become due during the
remainder of the Term, and (ii) the fair market value rental of the Premises
over the same period (net of all expenses (including reasonable attorneys’ fees)
and all vacancy periods reasonably projected by Sublessor to be incurred in
connection with the reletting of the Premises) as reasonably determined by
Sublessor, which difference shall be discounted at the rate of three percent
(3%) per annum, and which resulting amount shall be payable to Sublessor in a
lump sum on demand. Sublessor may bring suit to collect any such damages at any
time after an Event of Default.

Subtenant shall pay all expenses (including reasonable attorneys’ fees) incurred
by Sublessor in connection with or as a result of any Event of Default whether
or not a suit is instituted. Nothing herein shall be construed to affect or
prejudice Sublessor’s right to prove, and claim in full, unpaid rent accrued
prior to the termination of this Sublease.

All rights and remedies of Sublessor set forth in this Sublease are cumulative
and in addition to all other rights and remedies available to Sublessor at law
or in equity. The exercise by Sublessor or any such right or remedy shall not
prevent the concurrent or subsequent exercise of any other right or remedy. No
delay or failure by Sublessor to exercise or enforce any of Sublessor’s rights
or remedies or Subtenant’s obligations shall constitute a waiver of any such
rights, remedies or obligations. Sublessor shall not be deemed to have waived
any default by Subtenant unless such waiver expressly is set forth in a written
instrument signed by Sublessor. If Sublessor waives in writing any default by
Subtenant, such waiver shall not be construed as a waiver of any covenant,
condition or agreement set forth in this Sublease except as to the specific
circumstances described in such written waiver.

 

- 18 -



--------------------------------------------------------------------------------

Effective as of the date of a valid, lawful termination under this Sublease,
Subtenant hereby expressly waives, for itself and all persons claiming by,
through or under it, any right of redemption, re-entry or restoration of the
operation of this Sublease under any present or future Law, including without
limitation any such right which Subtenant would otherwise have in case Subtenant
shall be dispossessed for any cause, or in case Sublessor shall obtain
possession of the Premises as herein provided.

If Subtenant becomes bankrupt or insolvent, or files any debtor proceedings, or
if Subtenant takes or has taken against it in any court pursuant to any statute
either of the United States or of any State a petition in bankruptcy or
insolvency or for reorganization or for the appointment of a receiver or trustee
of all or a portion of Subtenant’s property, or if Subtenant makes an assignment
for the benefit of creditors, or petitions for or enters into an arrangement
(each of the foregoing referred to as an “Event of Bankruptcy”), then this
Sublease shall terminate and Sublessor, in addition to any other rights or
remedies it may have, shall have the immediate right of reentry and may remove
all persons and property from the Premises and such property may be removed and
stored in a public warehouse or elsewhere at the cost of, and for the account of
Subtenant, all without service of notice or resort to legal process and without
being deemed guilty of trespass, or becoming liable for any loss or damage
occasioned thereby.

24. Waiver.

If Sublessor institutes legal or administrative proceedings against Subtenant
and a compromise or settlement thereof is made, the same shall not constitute a
waiver of Subtenant’s obligations to comply with any covenant, agreement or
condition, nor of any of Sublessor’s rights hereunder. No waiver by Sublessor of
any breach of any covenant, condition, or agreement specified herein shall
operate as an invalidation, or as a continual waiver of such covenant, condition
or agreement itself, or of any subsequent breach thereof. No payment by
Subtenant or receipt by Sublessor (or any party designated by Sublessor to
receive any payments of rent) of a lesser amount than the amount of rent due
Sublessor shall be deemed to be other than payment on account of the earliest
rent then accrued and payable. Amounts deposited into Sublessor’s rental account
shall not be deemed accepted by Sublessor if Sublessor promptly returns such
rental amounts to Subtenant. In addition, no endorsement or statement on any
check or letter accompanying a check for payment of such rent shall be deemed an
accord and satisfaction. Sublessor, or any party designated by Sublessor, may
accept such check or payment without prejudice to Sublessor’s right to recover
the balance of such rent or to pursue any other remedy provided for in this
Sublease or in the governing law of the jurisdiction in which the Building is
located. No re-entry by Sublessor, and no acceptance by Sublessor of keys from
Subtenant, shall be considered an acceptance of a surrender of the Premises or
this Sublease.

25. Terms of Prime Lease.

All of the terms, provisions, covenants and conditions of the Prime Lease are
incorporated herein by reference and hereby made a part of and are superior to
this Sublease, except as herein otherwise expressly provided, and Sublessor
hereunder shall have all of the

 

- 19 -



--------------------------------------------------------------------------------

rights of Prime Landlord under the Prime Lease as against Subtenant, as if
Subtenant had executed the Prime Lease as Tenant thereunder, except to the
extent the same conflict with the provisions hereof, in which case, as between
Sublessor and Subtenant only, Sublessor’s rights and remedies against Subtenant
as set forth in this Sublease shall control. All capitalized and other terms not
otherwise defined herein shall have the meanings ascribed to them in the Prime
Lease, unless the context clearly requires otherwise. The following provisions
of the Prime Lease shall not be incorporated in this Sublease by reference:
Section 1.1(b), 1.1(d), 1.1(l), 1.1(n) through 1.1(s), 1.1(v), 1.1(w), 1.1(x),
Article 3, Article 4, Section 8.5, the third, fourth, fifth and sixth sentences
of Section 18.1, Article 22, Sections 26.3, 26.4, 26.5, 26.6, 26.8, 26.10, 27.1,
27.2, 27.7, Article 28, Article 29, Article 30, Article 31, Exhibit D, Exhibit
E, Exhibit H, Exhibit I, Exhibit J, Exhibit K, and Exhibit L, Section 6,
Section 7, Section 8, Section 10, Section 11, Section 12, Section 13 and
Section 14 of the First Amendment to Office Lease, the Second Amendment to
Office Lease and Sections 4(a) through (c), Section 6, Section 7 and Section 8
of the Third Amendment to Office Lease. A copy of the Prime Lease is attached
hereto and made a part hereof as Exhibit E. Sublessor shall have the right to
amend the Prime Lease from time to time without the consent of Subtenant
provided that any such amendment shall not adversely affect Subtenant’s ability
to continue its then current operations in the Premises, increase any of the
rental or other payments required to be made by Subtenant hereunder or otherwise
materially and adversely change Subtenant’s rights and obligations hereunder.
Sublessor shall give Subtenant notice of any amendment to the Prime Lease, but
the failure to give such notice shall not affect the validity of such amendment
or its applicability to Subtenant, except that Subtenant shall have no
obligation to comply with the terms of any such amendment until it has received
a copy.

A. Sublessor shall have no liability to Subtenant by reason of the default of
Prime Landlord under the Prime Lease. Notwithstanding anything to the contrary
contained in any other provision of this Sublease, Subtenant recognizes that
Sublessor is not in a position to and shall not be required to render any of the
services or utilities, to make repairs, replacements, restorations, alterations
or improvements or to perform any of the obligations, of any nature whatsoever,
required of Prime Landlord by the terms of the Prime Lease. Sublessor, however,
shall use commercially reasonable efforts to obtain the performance of and
furnishing of such services for the Premises by Prime Landlord pursuant to the
terms of the Prime Lease.

B. Subtenant shall promptly reimburse Sublessor for all reasonable out-of-pocket
costs paid to third parties in expending such efforts. Nothing contained herein
shall require Sublessor to institute any suit or action to enforce any such
rights, except as expressly set forth in Section 26.D of this Sublease.
Subtenant acknowledges that the failure of Prime Landlord to provide any
services or comply with any obligations under the Prime Lease shall not entitle
Subtenant to any abatement or reduction in either Monthly Rent or Additional
Rent payable hereunder.

C. Wherever the Prime Lease refers to the “Premises,” such references for the
purposes hereof shall be deemed to refer to the Sublease Premises; wherever the
Prime Lease refers to the “Lease,” such references for purposes hereof shall be
deemed to refer to this Sublease; wherever the Prime Lease refers to the “term,”
such references for the purposes hereof shall be deemed to refer to the Term;
wherever the Prime Lease refers to “Landlord,” such references for the purposes
hereof shall be deemed to refer to Sublessor; and wherever the Prime Lease
refers to “Tenant,” such references for the purposes hereof shall be deemed to
refer to “Subtenant.”

 

- 20 -



--------------------------------------------------------------------------------

26. Sublease Subject to Prime Lease.

A. This Sublease is subject and subordinate to the Prime Lease and to the
matters to which the Prime Lease is or shall be subordinate. Prime Landlord is
not a party to this Sublease, and all of Prime Landlord’s obligations relating
to this Sublease shall be governed by the Sublease Consent, but Prime Landlord
shall be a third party beneficiary of any covenants and agreements of Subtenant
which benefit Prime Landlord hereunder.

B. Except as specifically set forth in this Sublease, Subtenant covenants and
agrees with Sublessor and Prime Landlord that, throughout the Term, Subtenant
shall observe and perform all of the provisions of the Prime Lease, which are to
be observed and performed by the tenant thereunder as to the Premises only,
except payment of Monthly Rent and additional rent and except to the extent
expressly excluded in Section 25 of this Sublease. Subtenant covenants and
agrees that Subtenant shall not do any act, matter or thing which will be,
result in, or constitute a violation or breach of or a default or Event of
Default under any provision of the Prime Lease; it being expressly agreed to by
Subtenant that any such violation, breach, default or Event of Default shall
constitute a material breach by Subtenant of a substantial obligation under this
Sublease entitling Sublessor to avail itself of the remedies provided for herein
or otherwise permitted at law. So long as Subtenant is not in default under this
Agreement, Sublessor covenants and agrees that it will timely perform all its
obligations as Tenant under the Prime Lease, to the extent not being performed
directly by Subtenant under the express terms of this Sublease, and shall
indemnify, defend, and hold Subtenant harmless from and for any liability
arising from Sublessor’s failure to so perform. Within three (3) business days
after receipt, Sublessor will provide Subtenant with complete copies of any
notices or correspondence Sublessor receives from Prime Landlord which affect
Subtenant’s rights or obligations under this Sublease.

C. Subtenant shall indemnify and hold Sublessor and Sublessor Parties harmless
from and against all claims, liabilities, penalties and expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, arising from
or in connection with any default or Event of Default by Subtenant in
Subtenant’s performance of those terms, covenants and conditions of the Prime
Lease which are or shall be applicable to Subtenant, as above provided, and all
amounts payable by Subtenant to Sublessor on account of such indemnity shall be
deemed to be Additional Rent hereunder and shall be payable to Sublessor upon
demand. In any case where the consent or approval of Prime Landlord shall be
required pursuant to the Prime Lease, Sublessor’s consent shall also be required
hereunder.

D. Sublessor shall have no obligation to perform Prime Landlord’s obligations
under the Prime Lease, and if Prime Landlord defaults in its obligations to
Sublessor under the Prime Lease so that Subtenant is deprived of service or
performance to which it is entitled hereunder, Sublessor shall not, except as
and to the extent set forth below, be obligated to bring any action or
proceeding or to take any steps to enforce Sublessor’s rights against Landlord.

 

- 21 -



--------------------------------------------------------------------------------

(1) Sublessor shall cooperate in seeking to obtain Prime Landlord’s performance
under the Prime Lease. Upon Subtenant’s request, Sublessor shall make written
demand upon Prime Landlord to perform its obligations regarding the Premises. If
after such demand, Prime Landlord’s grace period (if any) under the Prime Lease
expires and Prime Landlord has failed to perform the obligation, then at
Subtenant’s written direction and expense, Sublessor shall proceed against Prime
Landlord on Subtenant’s behalf, so long as Subtenant is not in default under
this Sublease. [Prior to instituting any such proceeding, Subtenant will post an
additional security deposit of Twenty Five Thousand Dollars ($25,000.00) which
shall be returned to Subtenant upon final resolution of such proceeding, except
to the extent necessary to rectify any default of Subtenant.] Subtenant shall
reimburse Sublessor, as additional rent due within thirty (30) days after
delivery from time to time of a statement therefor, for all costs, expenses and
attorneys’ fees incurred by Sublessor in connection with such proceeding. If, as
a result of Prime Landlord’s default under the Prime Lease during the Term of
this Sublease, Sublessor recovers any sum from Prime Landlord relating to the
Premises or is entitled to any abatement, credit, setoff, or offset in relation
to rent of any kind due in connection with the Premises, the same, or the
benefit thereof, shall benefit Subtenant as applicable to the Premises, so long
as this Sublease is in effect and Subtenant is not in default hereunder. So long
as this Sublease is in effect, if Sublessor’s rent as to the Premises is abated
under the Prime Lease, then Subtenant’s rent under this Sublease shall abate as
applicable to the Premises.

(2) So long as it is at no cost to Sublessor and not contrary to the provisions
of the Prime Lease, Sublessor shall reasonably cooperate with Subtenant:

(a) In obtaining for Subtenant (i) any services under the Prime Lease; (ii) any
benefit to Sublessor relating to the Premises under the Prime Lease that would
directly benefit Subtenant, and (iii) Prime Landlord’s consent to any action for
which the Prime Lease requires Prime Landlord’s consent, and

(b) In delivering any notice to Prime Landlord as required by a provision of the
Prime Lease, including, without limitation, promptly forwarding any requests
made by Subtenant to Prime Landlord for services, consents or approvals, and
providing Prime Landlord with all information required regarding such request.

27. Casualty and Condemnation.

If the Prime Lease is terminated due to casualty or condemnation, this Sublease
shall terminate on the effective date of such termination of the Prime Lease
with the same effect as if such date were the expiration date. Subtenant shall
be entitled to an abatement of rent hereunder for any space for which rent is
abated under the Prime Lease.

28. Right of Sublessor to Cure Subtenant’s Default.

If Subtenant defaults in the making of any payment to any third party, or doing
any act required to be made or done by Subtenant relating to the Premises
(including the performance of Subtenant’s obligations under this Sublease), then
Sublessor may, but shall not be required to, make such payment or do such act,
and Subtenant shall reimburse Sublessor, as additional rent upon demand, for all
expenses incurred by Sublessor, therefor together with

 

- 22 -



--------------------------------------------------------------------------------

interest thereon at a rate (the “Interest Rate”) equal to the lower of (a) three
(3) percentage points above the then applicable base rate of interest (or
comparable rate of interest) per annum as fixed by a federally chartered
financial institution reasonably selected by Sublessor, or (b) the maximum rate
allowed by Law, accruing from the date Sublessor incurred such expenses. The
making of such payment or the doing of such act by Sublessor shall not operate
as a waiver or cure of Subtenant’s default, nor shall it prevent Sublessor from
the pursuit of any remedy to which Sublessor would otherwise be entitled.

29. Brokers.

Sublessor and Subtenant each represents and warrants to the other that, except
as hereinafter set forth, it has not employed any broker in carrying on the
negotiations, nor had any dealings with any broker, relating to this Sublease.
Subtenant represents that it has employed McShea and Company as its broker, and
further agrees to pay the commissions accruing to said identified broker
pursuant to certain outside agreement(s). Subtenant shall indemnify and hold
Sublessor harmless from and against any claim or claims for brokerage or other
commission arising from or out of any breach of the foregoing representation and
warranty by the respective indemnitor.

30. Notices.

All notices or other communications hereunder shall be in writing and shall be
deemed duly delivered upon personal delivery (or attempted delivery); or as of
the third (3rd) business day after mailing by United States mail, by certified,
return receipt requested, postage prepaid (during times when normal mail
delivery is in effect); or as of the immediately following business day after
deposit for next day delivery with federal express or similar nationally
recognized overnight courier service:

 

if to Sublessor:    Manugistics, Inc.,    c/o JDA Software Group, Inc.    14400
N. 87th Street    Scottsdale, Arizona 85260    Attention: Vice President,
Finance and Planning with a copy to:    JDA Software Group, Inc.    14400 N.
87th Street    Scottsdale, Arizona 85260    Attention: General Counsel with a
copy to:    Sacks Tierney P.A.    4250 North Drinkwater Blvd., 4th Floor   
Scottsdale, Arizona 85251    Attention: Steven M. Goldstein, Esquire if to
Subtenant:    EFJ, Inc.    at the Premises

 

- 23 -



--------------------------------------------------------------------------------

prior to the Commencement Date and at the Premises thereafter. The party to
receive notices and the place notices are to be sent for either Sublessor or
Subtenant may be changed by notice given pursuant to the provisions of this
Section 30.

31. Estoppel Certificates.

Subtenant agrees, at any time and from time to time but not more than 1 time per
year (except that such limitation shall not apply in connection with a request
by Prime Landlord under the Prime Lease or if there is an Event of Default),
upon not less than fifteen (15) days’ prior written notice, to execute and
deliver to Sublessor a statement in writing (A) certifying that this Sublease is
unmodified and in full force and effect (or, if there have been modifications,
that the Sublease is in full force and effect as modified and stating the
modifications), (B) stating the dates to which the rent and other charges
hereunder have been paid by Subtenant, (C) stating whether or not, to the best
knowledge of Subtenant, Sublessor is in default in the performance of any
covenant, agreement or condition contained in this Sublease, and, if so,
specifying each such default of which Subtenant may have knowledge, (D) stating
the address to which notices to Subtenant should be sent and, if Subtenant is a
corporation, partnership, limited liability company, association, trust or other
entity (collectively, “Entity”) the name and address of its registered agent or
its agent for service of process in the jurisdiction in which the Building is
located, (E) agreeing not to pay Monthly Rent more than thirty (30) days in
advance or to amend the Sublease without the consent of Prime Landlord, and
(F) containing such other matters as Sublessor may reasonably request. Any such
statement delivered pursuant hereto may be relied upon by, or if so requested,
addressed to any owner of the Building or the Project or any interest therein,
any prospective purchaser of the Building or the Project or any interest
therein, any Mortgagee or prospective Mortgagee of the Building or the Project
or any interest therein, or any prospective assignee of any such Mortgagee. The
failure of Subtenant to timely execute and deliver such statement to Sublessor
shall constitute an acknowledgment by Subtenant of the facts set forth therein.
If the statement is requested by Prime Landlord, then the references in this
Section 31 to “Sublessor” shall be deemed references to “Prime Landlord” if the
context so requires.

32. Holding Over.

If Subtenant does not immediately surrender the Premises free of all subtenants
and occupants on the date of expiration or earlier termination of the Term, then
Sublessor shall be entitled to immediate recovery of possession of the Premises
by judicial or non-judicial means lawful in the State of Maryland, and, whether
or not Sublessor seeks recovery of possession of the Premises, Subtenant shall
be obligated to pay as Monthly Rent during the holdover an amount (on a per
month basis without reduction for partial months during the holdover) equal to
the following as applicable: (A) prior to expiration or earlier termination of
the term of the Prime Lease with respect to the Premises during the first thirty
(30) days of such holdover: 125% of the sum of Monthly Rent and Subtenant’s
Share of OE/Tax Rent, or (B) in all events after expiration or earlier
termination of the term of the Prime Lease with respect to the Premises, the
Monthly Base Rent (as defined in the Prime Lease) and Additional Rent (as
defined in the Prime Lease) due under Section 32.8 of the Prime Lease for the
entire Prime Lease Premises (and not just for the Premises). No acceptance of
rent by Sublessor for any holdover

 

- 24 -



--------------------------------------------------------------------------------

period shall constitute a waiver of Sublessor’s right to immediate recovery of
possession of the Premises, nevertheless, any rental amounts for such holdover
period which are deposited into Sublessor’s rental account shall not be deemed
accepted by Sublessor if Sublessor promptly returns such rental amounts to
Subtenant. Nothing herein shall limit Sublessor’s right to recover damages
pursuant to this Sublease and such other damages as are available to Sublessor
at law or in equity (including but not limited to any and all damage caused by
such holdover). Subtenant acknowledges that a holdover by Subtenant beyond the
term of the Prime Lease with respect to the Premises shall cause a holdover by
Sublessor under the Prime Lease and that the resulting damage to Sublessor may
be substantial, and, in addition to payment of holdover rent for the entire
Prime Lease Premises as set forth above, Subtenant shall indemnify and hold
Sublessor harmless in connection therewith, pursuant to Section 18 of this
Sublease.

33. Quiet Enjoyment.

Sublessor covenants that if Subtenant pays the rent and performs all of the
covenants, agreements and conditions specified in this Sublease to be performed
by Subtenant, Subtenant shall, for the Term, freely, peaceably and quietly
occupy and enjoy the full possession of the Premises without molestation or
hindrance by Sublessor, its agents or employees subject to the provisions of
this Sublease and the Sublease Consent. Entry in the Premises for inspections,
repairs, alterations, improvements and installations by Sublessor, its agents,
employees or contractors pursuant to Section 17 shall not constitute a breach by
Sublessor of this covenant, nor entitle Subtenant to any abatement or reduction
of rent.

34. Parking.

Sublessor grants to Subtenant a non-exclusive license to use at no additional
charge an allocation of four (4) non-reserved parking spaces per 1,000 square
feet leased. Subtenant shall receive ten (10) reserved parking spaces, the
location of which shall be mutually agreed upon between Sublessor and Subtenant.

35. Cafeteria/Security.

Subtenant, the assignee or sub-subtenant, and their respective employees and
visitors shall have the right to use the cafeteria service for breakfast and
lunch at the price paid by Sublessor for same.

The Sublessor, at Sublessor’s expense, will provide a monitored card access
system or similar security to the Building. Sublessor shall provide Subtenant
with a reasonable number of access cards (not to exceed 5 cards per 1000 square
feet) at no expense. Subtenant shall pay to Sublessor (as additional rent),
within thirty (30) days after Subtenant receives an invoice therefor, $50.00 per
card for any additional or replacement cards.

36. Miscellaneous.

A. Rule Against Perpetuities. If and to the extent that this Sublease would, in
the absence of the limitation imposed by this Section 36.A, be invalid or
unenforceable as being in violation of the rule against perpetuity or any other
rule of law relating to the vesting of interests in property or the suspension
of the power of alienation of property, then it is agreed

 

- 25 -



--------------------------------------------------------------------------------

that notwithstanding any other provision of this Sublease, this Sublease and any
and all options, rights and privileges granted to Subtenant thereunder, or on
connection therewith shall terminate if not previously terminated, on the date
which is twenty-one (21) years after the death of the last heir or issue, who
are lives in being as of the date of this Sublease, of the following named
persons: George W. Bush and Richard Cheney.

B. Gender. Feminine or neuter pronouns shall be substituted for those of the
masculine form, and the plural shall be substituted for the singular number, in
any place or places herein in which the context may require such substitution or
substitutions.

C. Benefit and Burden. The terms and provisions of this Sublease shall be
binding upon and shall inure to the benefit of the parties hereto and each of
their respective representatives, successors and permitted assigns. Sublessor
may freely and fully assign its interest hereunder.

Neither the members comprising Sublessor, nor the partners, directors or
officers of any of the foregoing (collectively, the “Parties”) shall be
personally liable for the performance of Sublessor’s obligations under this
Sublease. Subtenant shall look solely to Sublessor to enforce Sublessor’s
obligations hereunder and shall not seek any damages against any of the Parties.

D. Savings Clause. If any provision of this Sublease or the application thereof
to any person or circumstance is to any extent held invalid, then the remainder
of this Sublease or the application of such provision to persons or
circumstances other than those as to which it is held invalid shall not be
affected thereby, and each provision of this Sublease shall be valid and
enforced to the fullest extent permitted by law; provided, however, that such
illegal, invalid or unenforceable provision shall be rewritten in a valid, legal
and enforceable manner to achieve as closely as possible the original intent.

E. Entity Subtenant. If Subtenant is an Entity, the persons executing this
Sublease on behalf of Subtenant hereby consent, represent and warrant that
Subtenant is duly organized and is duly qualified and authorized to do business
in the State of Maryland; and that the person or persons executing this Sublease
on behalf of Subtenant are duly authorized to sign and execute this Sublease.
Upon request of Sublessor to Subtenant, Subtenant shall deliver to Sublessor
documentation reasonably satisfactory to Sublessor evidencing Subtenant’s
compliance with the provisions of this section. Further, Subtenant agrees to
promptly execute all necessary and reasonable applications or documents
confirming such registration as requested by Sublessor or its representatives,
required by the jurisdiction in which the Building is located to permit the
issuance of necessary permits and certificates for Subtenant’s use and occupancy
of the Premises. Any delay or failure by Subtenant in submitting such
application or document so executed shall not serve to delay the Commencement
Date or delay or waive Subtenant’s obligations to pay rent hereunder.

F. Joint and Several Liability. If two or more individuals or Entities (or any
combination of two or more thereof) sign this Sublease as Subtenant, the
liability of each of them shall be joint and several. In like manner, if
Subtenant is an Entity the members of which are, by virtue of statute or general
law, subject to personal liability, the liability of each individual who

 

- 26 -



--------------------------------------------------------------------------------

was, is or becomes a member of such Entity at any time from the date of
execution of this Sublease to and including the expiration or earlier
termination of the Term, shall be joint and several.

G. Unavoidable Delays. Whenever a period of time is prescribed for the taking of
an action by Sublessor or Subtenant, the period of time for the performance of
such action shall be extended by the number of days that the performance is
actually delayed due to strikes, acts of God, shortages of labor or materials,
casualty, unusually severe weather, war, terrorist activity, civil disturbances,
action or inaction of a governmental entity, or any other cause beyond the
reasonable control of the performing party (“Unavoidable Delays”). However,
Unavoidable Delays shall not extend any period of time for the payment of Rent
or other sums payable by either party or any period of time for the written
exercise of an option or right by either party, or any holding over by Subtenant
beyond the expiration or termination of the Term.

H. Governing Law. This Sublease and the rights and obligations of Sublessor and
Subtenant hereunder shall be governed by the laws of the State of Maryland
without regard to conflict of laws principles.

I. Business Day. The term “business day” means each calendar day Monday through
Friday except any federal holiday.

J. Rules of Construction. The deletion of any printed, typed or other portion of
this Sublease or any draft of this Sublease shall not evidence an intention to
contradict such deleted portion. Such portion shall be deemed not to have been
inserted in this Sublease. Subtenant acknowledges that this Sublease is a
commercial transaction and Subtenant has had the opportunity to engage legal
counsel. Accordingly, no rule of construction against the draftsperson of a
document or against landlords shall be applicable to this Sublease. Section
references used herein (e.g., Section 0) shall refer to section numbers of this
Sublease, unless otherwise specified or unless the context clearly requires
otherwise.

K. No Partnership. Nothing contained in this Sublease shall be deemed or
construed to create a partnership or joint venture of or between Sublessor and
Subtenant, or to create any other relationship between the parties hereto other
than that of landlord and tenant.

L. No Representations by Sublessor. Neither Sublessor nor any agent or employee
of Sublessor has made any representations or promises with respect to the
Premises or the Property except as herein expressly set forth, and no rights,
privileges, easements or licenses are acquired by Subtenant except as herein
expressly set forth. Subtenant, by taking possession of the Premises, shall
accept the same in the then “as is” condition, except for latent defects and the
Work described on Exhibit F attached hereto. Taking of possession of the
Premises by Subtenant shall be conclusive evidence that the Premises and the
Building are in good and satisfactory condition at the time of such taking of
possession, as provided for in Exhibit F attached hereto.

M. Waiver of Jury Trial. SUBLESSOR AND SUBTENANT EACH HEREBY WAIVES TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES
HERETO AGAINST THE

 

- 27 -



--------------------------------------------------------------------------------

OTHER ON OR WITH RESPECT TO ANY MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY
CONNECTED WITH THIS SUBLEASE, THE RELATIONSHIP OF SUBLESSOR AND SUBTENANT
HEREUNDER, SUBTENANT’S USE OR OCCUPANCY OF THE PREMISES, AND/OR ANY CLAIM FOR
INJURY OR DAMAGE. SUBTENANT FURTHER AGREES NOT TO INSTITUTE, ASSERT, RAISE OR
INTERPOSE ANY NON-COMPULSORY CLAIM OR COUNTERCLAIM IN ANY ACTION OR PROCEEDING
INSTITUTED BY SUBLESSOR TO RECOVER POSSESSION OF THE PREMISES.

N. Enforcement of Sublease. If either party (the “Enforcing Party”) is required
or elects to take legal action to enforce against the other party (the
“Defaulting Party”) the performance of the Defaulting Party’s obligations under
this Sublease, then the Defaulting Party shall immediately reimburse the
Enforcing Party for all costs and expenses, including, without limitation,
reasonable attorneys’ fees, litigation expenses, and expenses of investigating
and preparing for suit, incurred by the Enforcing Party in its successful
prosecution of that legal action. Other than in the event of a holding over by
Subtenant, neither Sublessor nor Subtenant shall be entitled to consequential
damages arising out of a breach of this Sublease.

O. Confidentiality. Neither this Sublease nor a memorandum thereof may be
recorded in the land records. Sublessor and Subtenant each agrees to maintain
all negotiations, financial terms and other material non-public information
(“Confidential Material”) in strict confidence as provided herein. Sublessor and
Subtenant each agrees not to disclose to any person not authorized herein, and
to require that all authorized persons to whom it discloses the Confidential
Material will not make any further disclosure of any Confidential Material. The
fact that a Sublease has been executed between Sublessor and Subtenant for the
Premises shall not be deemed to be Confidential Material provided that the
specific financial business terms thereof are not disclosed. All Confidential
Material that is provided to Sublessor or Subtenant will be used solely for
informational purposes and for purposes of negotiating and finalizing a
Sublease. Sublessor and Subtenant each acknowledges and confirms that the
Confidential Material may be disclosed only if (i) the information is already a
matter of public knowledge, (ii) the information may be necessary to Sublessor’s
or Subtenant’s financial, legal or real estate consultants, purchasers, bona
fide potential subtenants or assignees, or lenders (or potential purchasers or
lenders), or (iii) such disclosure is required by law. Prior to disclosure of
any Confidential Material, the persons receiving the Confidential Material must
be advised by the disclosing party of the confidential nature of Confidential
Material and agree not to make any further disclosure of any Confidential
Material except to the disclosing party, or use such Confidential Material
contained therein for any purpose other than for information use.

P. Captions. The captions used herein are for convenience of reference only, and
are not part of this Sublease, and shall in no way be deemed to define, limit,
describe or modify the meaning of any provision of this Sublease.

Q. No Light or Air Easement. Any diminution or shutting off of light, air or
view by any structure which is now or may hereafter be erected on lands adjacent
to the Building shall in no way affect this Sublease or impose any liability on
Sublessor. Noise, dust or vibration or other incidents to new construction of
improvements on lands adjacent to the Building, whether or not owned by
Sublessor, shall in no way affect this Sublease or impose any liability on
Sublessor. Subtenant agrees that in any such event, Subtenant shall not be
entitled to any action, claim or relief, including without limitation rent
reduction or abatement, or termination of this Sublease.

 

- 28 -



--------------------------------------------------------------------------------

R. Consents and Approvals. If Subtenant seeks approval or consent of Sublessor
and Sublessor fails to give such consent or approval, Subtenant shall not be
entitled to any damages for any withholding or delay of such approval or
consent.

S. Entire Agreement. This Sublease, together with Exhibits A, B, C, D, E, and F
attached hereto and made a part hereof, contains and embodies the entire
agreement of the parties hereto, and no representations, inducements, or
agreements, oral or otherwise, between the parties not contained and embodied in
this Sublease and said Exhibits shall be of any force or effect, and the same
may not be modified, changed or terminated in whole or in part in any manner
other than by an agreement in writing duly signed by all parties hereto. The
submission of an unsigned copy of this document to Subtenant shall not
constitute an offer or option to sublease the Premises. This Sublease shall
become effective and binding only upon execution and delivery by both Sublessor
and Subtenant.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

- 29 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sublessor and Subtenant have caused this Sublease to be
signed in their names by their duly authorized representatives and delivered as
their act and deed, intending to be legally bound by its terms and provisions.

 

SUBLESSOR: MANUGISTICS, INC., a Delaware corporation By:  

/s/ Michael Bridge

Name:   Michael Bridge Title:   Sr. VP & General Counsel

 

           SUBTENANT: Witness/Attest:      EFJ, INC., a Delaware corporation

Paul R. Mehlhorn

     By:   

/s/ Michael E. Jalbert

Name:   Paul R. Mehlhorn      Name:    Michael E. Jalbert        Title:    Chief
Executive Officer

 

- 30 -



--------------------------------------------------------------------------------

EXHIBIT A

PREMISES

[intentionally omitted]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT B

LIST OF LICENSED FF&E

[intentionally omitted]

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF SUBLEASE CONSENT

CONSENT TO SUBLEASE AGREEMENT

This Consent to Sublease Agreement (this “Agreement”) is made as of the      day
of                     , 2007 by and among Hub Properties Trust, a Maryland real
estate investment trust (“Landlord”), Manugistics, Inc., a Delaware corporation
(“Tenant”) and EFJ, Inc., a Delaware corporation (“Subtenant”).

WHEREAS, Landlord’s predecessor in interest, John F. Jaeger, Trustee, and Tenant
entered into that certain Office Lease dated December 19, 2000, as amended by a
First Amendment to Lease dated June 14, 2001, a Second Amendment to Office Lease
dated March 24, 2003 and a Third Amendment to Office Lease dated July 20, 2004
(as the same may further be amended from time to time, the “Lease”) for the
lease of certain premises consisting of Building 1, Building 2 and Building 3
(collectively, the “Buildings”) in the Danac Stiles Corporate Campus at the
intersection of Great Seneca Highway and Key West Avenue in Gaithersburg,
Maryland (the “Premises”), all as more particularly described in the Lease;

WHEREAS, Tenant and Subtenant desire to enter into the Sublease (the
“Sublease”), a copy of which is attached hereto as Exhibit A, for the
Subtenant’s use and occupancy of a portion of the 5th floor in Building 1 (the
“Sublease Premises”) shown on the floor plan attached hereto as Exhibit B; and

WHEREAS, Landlord has agreed to consent to the Sublease subject to the terms and
conditions of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the parties hereto hereby agree as follows:

1. Landlord hereby consents to the Sublease, subject to and upon the terms and
conditions hereof and in reliance of the representations, warranties and
agreements contained herein. Tenant and Subtenant acknowledge and agree that
(i) Landlord is not a party to the Sublease and is not bound by the provisions
thereof, (ii) Landlord has not and will not review or pass upon any of the
provisions of the Sublease, (iii) the Sublease will not be modified or amended
in any way without the prior written consent of Landlord and (iv) the Sublease
is intended to grant Subtenant a subleasehold interest and is not an assignment
of Tenant’s interest under the Lease and consequently notwithstanding anything
to the contrary contained in the Sublease the term of the Sublease shall expire
no later than one (1) day prior to the expiration or earlier termination of the
term of the Lease. Nothing herein contained shall be construed as a consent to,
or approval by Landlord of, any of the provisions of the Sublease, but is merely
a consent to the act of subletting by Tenant to Subtenant. To the extent of any
inconsistencies between the terms of the Sublease and the terms of the Lease or
this Agreement, as between Landlord and Tenant, the terms of the Lease or this
Agreement shall prevail. In furtherance of the foregoing, Tenant and Subtenant
agree that (i) Landlord’s obligations to Tenant are governed

 

C-1



--------------------------------------------------------------------------------

only by the Lease and this Agreement, (ii) Landlord shall not be bound or
estopped by any provisions of the Sublease, including any provision purporting
to impose any obligations upon Landlord and (iii) nothing contained herein shall
be (a) construed as a consent to, approval of, or ratification by Landlord of,
any of the particular provisions of the Sublease, or any plan or drawing
referred to or contained therein (except as may be expressly provided herein),
or (b) construed to modify, waive, impair or affect any of the covenants,
agreements, terms, provisions, obligations or conditions contained in the Lease
(except as herein expressly provided), or to waive any breach thereof, or to
increase the obligations or diminish the rights of Landlord under the Lease, or
to increase the rights or diminish the obligations of Tenant thereunder.

2. Tenant represents and warrants that (a) the Lease is in full force and
effect; (b) the Lease has not been assigned, encumbered, amended, modified,
extended or supplemented; (c) Tenant knows of no defense or counterclaim to the
enforcement of the obligations of the Tenant under the Lease; (d) Tenant is not
entitled to any reduction, offset or abatement of the rent payable under the
Lease; (e) a true and complete copy of the Sublease is attached hereto as
Exhibit A, and the Sublease constitutes the complete agreement between Tenant
and Subtenant with respect to the subject matter thereof; and (f) Tenant is not
in default of any of its obligations or covenants beyond any applicable grace
period, and has not breached any of its representations or warranties under the
Lease.

3. Tenant hereby reaffirms that it shall remain fully responsible and primarily
liable for the prompt payment of all amounts payable by Tenant under the Lease
and the performance of all of the terms, covenants, conditions and provisions of
the Lease required to be performed on the part of Tenant thereunder.

4. Subtenant agrees that it shall perform and comply with and be bound by all
obligations of Tenant under the Lease relating to the use and occupancy of the
Sublease Premises including, but without limitation, all obligations relating to
the maintenance of insurance and the naming of Landlord as an additional insured
thereunder, but excluding any obligation to pay fixed or additional rent due
from Tenant under the Lease. The Sublease shall be subject and subordinate at
all times to the Lease, and shall be subject to all of the covenants,
agreements, terms, provisions and conditions of the Lease and this Agreement.
Subtenant shall not do or permit anything to be done in connection with
Subtenant’s occupancy of the Sublease Premises which would violate any such
covenants, agreements, terms, provisions and conditions.

5. Tenant and Subtenant agree that after notice from Landlord, Subtenant shall
pay all rents and all other sums due under the Sublease to Landlord.

6. Landlord’s consent under this Agreement shall not be construed as a consent
by Landlord to, or as permitting, any other or further assignment or subletting
by either Tenant or Subtenant. Notwithstanding anything to the contrary
contained in the Lease, the Sublease or this Agreement to the contrary,
Subtenant shall not, without the prior written consent of Landlord in each
instance, (i) assign the Sublease, (ii) sub-sublease all or any part of the
Sublease Premises, or (iii) make any alterations, additions or structural
changes in or to the Sublease Premises.

7. Tenant hereby authorizes Subtenant to obtain services and materials for or
related

 

C-2



--------------------------------------------------------------------------------

to the Subleased Premises, and Tenant agrees to pay for such services and
materials as additional rent under the Lease upon written demand from Landlord.
However, at Landlord’s option and for Tenant’s convenience, Landlord may bill
Subtenant for such services and materials, or any portion thereof, in which
event Subtenant agrees to pay for the services and materials so billed, but such
billing shall not relieve Tenant from its primary obligation to pay for such
services and materials. The authority herein given by Tenant to Subtenant shall
be continuing and Tenant shall not revoke such authority without giving at least
ten (10) days’ prior notice to Landlord.

8. Tenant and Subtenant agree that Landlord shall not be responsible for the
payment of any commissions or fees in connection with this Agreement or the
Sublease and they each jointly and severally agree to indemnify and hold
Landlord harmless from and against any claims, liability, losses or expenses,
including reasonable attorneys’ fees, incurred by Landlord in connection with
any claims for commissions or fees by any broker or agent in connection with
this Agreement or the Sublease.

9. If the Lease is terminated prior to the stated expiration date provided in
the Lease, the term of the Sublease shall, subject to Landlord’s right to elect
to require Subtenant to attorn as hereinafter provided, likewise terminate on
the date of such termination. In connection with such termination, Subtenant, at
its sole expense, shall surrender the Sublease Premises to Landlord in the
manner provided for in the Lease, including the removal of all its personal
property from the Sublease Premises and from any part of the Buildings and to
which it is not otherwise entitled to occupy, and repair all resulting damage to
the Sublease Premises and the Buildings. Any property not so removed shall be
deemed abandoned and may be removed and disposed of by Landlord in such manner
as Landlord shall determine and, in addition to any obligations of Tenant under
the Lease, Subtenant shall pay Landlord, within ten (10) days of demand, the
entire cost and expense incurred by Landlord in effecting such removal and
disposition and in making any incidental repairs and replacements to the
Sublease Premises. If Subtenant shall fail to vacate and surrender the Sublease
Premises in accordance with the provisions of this paragraph, Landlord shall be
entitled to all of the rights and remedies which are available to a landlord
against a tenant holding over after the expiration of a term, and any such
holding over shall be deemed a default under the Lease. In addition, Tenant
agrees that any failure of Subtenant to vacate the Sublease Premises on or
before the expiration or earlier termination of the term of the Lease as
hereinabove required shall constitute a failure of Tenant to vacate the Premises
as required by the Lease, and Subtenant agrees that it will not seek, and it
expressly waives any right to seek, any stay of the prosecution of, or the
execution of any judgment awarded in, any action by Landlord to recover
possession of the Premises. In the event of the termination of the Lease,
Subtenant agrees, at Landlord’s option, to attorn to the Landlord and to
continue the use, possession and occupancy of the Sublease Premises upon all of
the terms, covenants, conditions and agreements set forth in the Sublease for
the remainder of the term of the Sublease, except that neither Landlord nor any
mortgagee of the Premises, as holder of a mortgage or as Landlord under the
Lease if such mortgagee succeeds to that position, shall (a) be liable for any
act or omission of Tenant under the Sublease, (b) be subject to any credit,
counterclaim, offset or defense which theretofore accrued to Subtenant against
Tenant, (c) be bound by any previous modification of the Sublease not consented
to in writing by Landlord or by any previous prepayment of more than one
(1) month’s rent, (d) be bound by any covenant of Tenant to undertake or
complete any construction of the Sublease

 

C-3



--------------------------------------------------------------------------------

Premises or any portion thereof, (e) be required to account for any security
deposit of Subtenant other than any security deposit actually delivered to
Landlord by Tenant, (f) be bound by any obligation to make any payment or grant
any credits to Subtenant, (g) be liable for the payment of any monies owing by
Tenant to the credit of Subtenant or (h) be required to remove any person
occupying the Sublease Premises or any part thereof. This provision shall be
selfoperative upon Landlord’s written notice to Tenant of Landlord’s election to
exercise such option.

10. Tenant and Subtenant each represent and warrant that no compensation or
consideration of any kind other than as set forth in the Sublease has been or
will be paid by Subtenant to Tenant in connection with the Sublease, including
moneys paid for the use, sale or rental of Tenant’s furniture, leasehold
improvements, equipment, furniture or other personal property. Tenant
furthermore agrees that if it shall receive any compensation or consideration in
connection with the Sublease which exceeds Tenant’s obligation on account of
rent and additional rent under the Lease with respect to the Sublease Premises,
Tenant shall pay to Landlord all amounts due as a result pursuant to the
provisions of Section 10.4 of the Lease.

11. Tenant shall, contemporaneously with the execution of this Agreement,
reimburse Landlord Five Hundred Dollars ($500.00) as an administrative fee and,
upon invoice therefor, will reimburse Landlord for its reasonable attorneys’
fees and other reasonable third party expenses incurred in reviewing Tenant’s
request for consent to the Sublease.

12. Landlord hereby notifies Tenant and Subtenant that the Declaration of Trust
of Hub Properties Trust provides, and Tenant and Subtenant agree, that no
trustee, officer, director, employee or agent of Hub Properties Trust (including
any person or entity from time to time engaged to supervise and/or manage the
operation of Landlord) shall be liable for any payment or performance hereunder
or under the Lease on the part of Landlord and that (subject to any other
limitations contained in the Lease) Tenant and Subtenant (and any party claiming
by, through or under Tenant or Subtenant) shall look solely to the assets of Hub
Properties Trust for payment of any claim hereunder or under the Lease.

13. Tenant hereby agrees that any option to extend or renew the term of the
Lease or to expand the size of the Premises and any right of first offer or
right of first refusal relating to space in the Buildings, any of which has not
heretofore been exercised, is hereby deleted from the Lease.

14. Any notice given by any party to another party hereto shall be by certified
or registered mail, return receipt requested, postage prepaid, or delivered by
hand to such other party at the address given below or such other address as
such other party may from time to time designate in writing to the other parties
in accordance with these provisions. Any such notice which is mailed shall be
deemed given when deposited with the United States Postal Service with
sufficient postage prepaid or upon acknowledged delivery by hand.

 

C-4



--------------------------------------------------------------------------------

Landlord:

Hub Properties Trust

c/o REIT Management & Research LLC

400 Centre Street

Newton, MA 02458

Attention: Jennifer B. Clark

Tenant:

Manugistics, Inc.

c/o JDA Software Group, Inc.

14400 N. 87th Street

Scottsdale, Arizona 85260

Attention: Vice President, Finance and Planning

Subtenant:

EFJ, Inc.

at the Premises

15. The Lease and this Agreement constitute the entire agreement of the parties
with respect to Landlord’s consent to the Sublease. This Agreement may not be
amended, modified, altered or changed except in writing signed by all parties
hereto.

16. This Agreement shall be construed and governed by the laws of the state in
which the Buildings are located.

17. Landlord’s rights and remedies under this Agreement shall be in addition to
every other right or remedy available to it under the Lease, at law, or in
equity or otherwise. The invalidity or unenforceability of any provision of this
Agreement shall not impair the validity and enforceability of any other
provision of this Agreement.

IN WITNESS WHEREOF, Landlord, Tenant and Subtenant have executed this Agreement
under seal as of the day and year first above written.

 

C-5



--------------------------------------------------------------------------------

LANDLORD: HUB PROPERTIES TRUST By:  

/s/ Jennifer B. Clark

Name:   Jennifer B. Clark Its:   Sr. Vice President TENANT: Manugistics, Inc.
By:  

/s/ Michael Bridge

Name:   Michael Bridge Its:   Sr. VP & General Counsel SUBTENANT: EFJ, Inc. By:
 

/s/ Michael E. Jalbert

Name:   Michael E. Jalbert Its:   Chief Executive Officer

 

C-6



--------------------------------------------------------------------------------

EXHIBIT D

DECLARATION AS TO DATE OF DELIVERY

AND ACCEPTANCE OF POSSESSION OF PREMISES

Attached to and made a part of the Sublease, dated the 1st day of May, 2007,
EFJ, Inc., a Delaware corporation, as Subtenant.

Sublessor and Subtenant do hereby declare and evidence that possession of the
Premises was accepted by Subtenant in its “as is” condition on the 10th day of
June, 2007. The Sublease is now in full force and effect. For the purpose of the
Sublease, the Commencement Date is established as the 10th day of June, 2007. As
of Commencement Date, Subtenant claims no right of set off against rents.

Subtenant states that its registered agent or its agent for service of process
in the State of Maryland is The Corporation Trust Incorporated having an address
at 300 E. Lombard Street, Baltimore, MD 21202, and that it is an association in
good standing in the State of Maryland.

 

SUBLESSOR: MANUGISTICS, INC., a Delaware corporation By:  

/s/ Michael Bridge

Name:   Michael Bridge Title:   SVP & General Counsel SUBTENANT: EFJ, INC., a
Delaware corporation By:  

/s/ Michael E. Jalbert

Name:   Michael E. Jalbert Title:   Chairman, CEO, President

 

E-1



--------------------------------------------------------------------------------

EXHIBIT E

COPY OF PRIME LEASE

OFFICE LEASE

Between

(Landlord Name)

Landlord

And

(Tenant Name)

Tenant



--------------------------------------------------------------------------------

   Table of Contents Section         Page

ARTICLE 1

   BASIC LEASE INFORMATION; DEFINITIONS    1

1.1

   BASIC LEASE INFORMATION    1

1.2

   DEFINITIONS    4

1.3

   EXHIBITS    5

ARTICLE 2

   LEASE OF THE PREMISES    6

ARTICLE 3

   CONSTRUCTION OF THE PREMISES    6

3.1

   CONSTRUCTION OF THE PREMISES    6

3.2

   EXECUTION OF FIRST AMENDMENT TO LEASE    6

3.3

   MEASUREMENT OF THE PREMISES    6

ARTICLE 4

   MONTHLY BASE RENT    7

4.1

   MONTHLY BASE RENT    7

4.2

   ADDITIONAL RENT    7

ARTICLE 5

   OPERATING EXPENSES    7

5.1

   PAYMENT OF TENANT’S PROPORTIONATE SHARE OF OPERATING EXPENSES    7

5.2

   MONTHLY INSTALLMENTS    7

5.3

   RECONCILIATION STATEMENT    8

5.4

   DEFINITION OF OPERATING EXPENSES    8

5.5

   DEFINITION OF REAL ESTATE TAXES    10

5.6

   DEFINITION OF PERMITTED CAPITAL EXPENDITURES    11

5.7

   GROSS-UP OF OPERATING EXPENSES    11

5.8

   RIGHT TO AUDIT    11

5.9

   CAP ON CONTROLLABLE OPERATING EXPENSES    12

5.10

   REAL ESTATE TAX APPEALS    13

5.11

   ALLOCATION OF EXPENSES APPLICABLE TO PHASE ONE AND PHASE TWO    13

5.12

   PHASE THREE OPERATING EXPENSES    14

5.13.

   PHASE THREE REAL ESTATE TAXES    14

ARTICLE 6

   USE    14

6.1

   PERMITTED USE    14

 

i



--------------------------------------------------------------------------------

6.2

   CAFETERIA AND HEALTH CLUB    14

6.3

   COMPLIANCE WITH LAWS    14

6.4

   HAZARDOUS MATERIALS    14

6.5

   FLOOR LOADS    15

6.6

   SECURITY    15

ARTICLE 7

   COMMON AREAS    15

ARTICLE 8

   SERVICES    15

8.1

   BUILDING SERVICES AND UTILITIES    15

8.2

   INTERRUPTION OF SERVICE    16

8.3

   GOVERNMENT RESTRICTIONS    17

8.4

   WASTE COLLECTION    17

8.5

   RE-BID OF JANITORIAL CONTRACT    18

8.6

   OVERTIME CHARGE FOR HVAC USE    18

8.7

   SINGLE PROPERTY MANAGER FOR PHASE ONE    18

 

ii



--------------------------------------------------------------------------------

ARTICLE 9

   ELECTRICITY    18

ARTICLE 10

   ASSIGNMENT AND SUBLETTING    18

10.1

   GENERAL    18

10.2

   LANDLORD’S RESPONSE    20

10.3

   RECAPTURE RIGHTS    20

10.4

   PAYMENTS TO LANDLORD    21

10.5

   PERMITTED TRANSFEREE    22

10.6

   PAYMENT OF FEES    22

ARTICLE 11

   RULES AND REGULATIONS    23

ARTICLE 12

   MAINTENANCE    23

12.1

   TENANT’S MAINTENANCE OBLIGATIONS    23

12.2

   LANDLORD’S MAINTENANCE OBLIGATIONS    23

12.3

   LANDLORD’S RIGHT TO PERFORM TENANT’S MAINTENANCE    24

ARTICLE 13

   ALTERATION    24

13.1

   LANDLORD’S CONSENT REQUIRED    24

13.2

   ALTERATIONS AT TENANT’S EXPENSE    24

13.3

   OWNERSHIP OF ALTERATIONS    24

ARTICLE 14

   MECHANICS’ LIENS    25

ARTICLE 15

   END OF TERM    25

ARTICLE 16

   EMINENT DOMAIN    25

ARTICLE 17

   DAMAGE AND DESTRUCTION    26

17.1

   NOTICE OF CASUALTY    26

17.2

   REPAIRS TAKING LESS THAN 300 DAYS    26

17.3

   REPAIRS TAKING MORE THAN 300 DAYS    26

17.4

   TENANT’S PERSONAL PROPERTY    26

ARTICLE 18

   SUBORDINATION, ATTORNMENT, AND NON-DISTURBANCE    27

 

iii



--------------------------------------------------------------------------------

18.1

   GENERAL    27

18.2

   ATTORNNENT    27

ARTICLE 19

   ENTRY BY LANDLORD    27

ARTICLE 20

   INSURANCE    28

20.1

   LANDLORD’S INSURANCE    28

20.2

   TENANT’S INSURANCE    29

20.3

   FORMS OF POLICIES    30

20.4

   WAIVER OF SUBROGATION    30

ARTICLE 21

   INDEMNIFICATION    30

21.1

   TENANT’S INDEMNITY    30

21.2

   LANDLORD’S INDEMNITY    30

ARTICLE 22

   SECURITY DEPOSIT    31

22.1

   PAYMENT OF SECURITY DEPOSIT    31

22.2

   USE OF SECURITY DEPOSIT    31

22.3

   TRANSFER OF THE SECURITY DEPOSIT    31

22.4

   RIGHT TO USE LETTER OF CREDIT    31

22.5

   RIGHT TO USE LEASE GUARANTEE BOND    32

 

iv



--------------------------------------------------------------------------------

22.6

   REDUCTION OF SECURITY DEPOSIT    32

22.7

   INCREASE OF SECURITY DEPOSIT    33

22.8

   RENEWAL PERIODS    33

ARTICLE 23

   QUIET ENJOYMENT    33

ARTICLE 24

   EFFECT OF SALE    33

24.1

   RELEASE OF LANDLORD UPON SALE    33

24.2

   PROHIBITION AGAINST PARTIAL SALE OF PHASE ONE    33

ARTICLE 25

   DEFAULT    34

25.1

   EVENTS OF DEFAULT    34

25.2

   LANDLORD’S REMEDIES    34

25.3

   CONTINUING LIABILITY AFTER TERMINATION    35

25.4

   CUMULATIVE REMEDIES    36

25.5

   WAIVER OF REDEMPTION    36

25.6

   DUTY TO MITIGATE    36

ARTICLE 26

   SIGNS    36

26.1

   EXTERIOR SIGNS; MONUMENTS    36

26.2

   APPROVAL; MAINTENANCE    36

26.3

   INSTALLATION COST    37

26.4

   INTERIOR SIGNS    37

26.6

   LIMITATION ON PHASE ONE BUILDING SIGNAGE    37

26.6

   PHASE TWO SIGNAGE    37

26.7

   NO OTHER SIGNS PERMITTED    37

26.8

   LIMITATION ON SIGNAGE RIGHTS    37

26.9

   RESTRICTIONS ON EXTERIOR PARK STORAGE    37

26.10

   LIMITATIONS ON MONUMENT STORAGE    38

ARTICLE 27

   PARKING    38

27.1

   TENANT’S PARKING ALLOCATION    38

27.2

   RESERVED SPACES    38

27.3

   NO CHARGE FOR PARKING    38

27.4

   ENFORCEMENT    38

27.5

   PARKING RULES AND REGULATIONS    38

 

v



--------------------------------------------------------------------------------

27.6

   HANDICAPPED PARKING    38

27.7

   PARKING RATIO FOR ADDITIONAL PREMISES    38

ARTICLE 28

   ANTENNA ROOF RIGHTS; CABLING    39

28.1

   RIGHT TO USE ROOF FOR ANTENNA    39

28.2

   APPROVAL OF SPECIFICATIONS    39

28.3

   COMPLIANCE WITH LAWS    39

28.4

   MAINTENANCE    39

28.5

   REMOVAL AT END OF TERM    39

28.6

   NO ADDITIONAL RENT    39

28.7

   EXCLUSIVE USE OF ROOFS    39

28.8

   ANTENNA LIMITED TO CONSUMER USE IN PHASE ONE    39

28.9

   CABLING    40

28.10

   NO INTERFERENCE BY OTHER TENANTS    40

ARTICLE 29

   RENEWAL OPTIONS    40

29.1

   EXERCISE OF RENEWAL OPTIONS    40

29.2

   RENT DURING RENEWAL PERIODS    40

29.3

   DEFINITION OF CURRENT MARKET RENT    41

29.4

   LANDLORD’S NOTICE OF CURRENT MARKET RENT    41

29.5

   THREE BROKER METHOD    41

 

vi



--------------------------------------------------------------------------------

29.6

   RENEWAL FOR LESS THAN ENTIRE PREMISES    42

29.7

   TENANT MAY NOT BE IN DEFAULT    42

ARTICLE 30

   BUILDING 3 EXPANSION OPTION    42

30.1

   OPTION TO LEASE BUILDING 3 EXPANSION SPACE    42

30.2

   EXERCISE OF BUILDING 3 EXPANSION OPTION; DETERMINATION OF BUILDING 3
EXPANSION SPACE    42

30.3

   EXERCISE WITHIN 180 DAYS    43

30.4

   EXERCISE AFTER 180 DAYS    43

30.5

   THIRD PARTY OFFER    44

30.6

   EXECUTION OF LEASE AMENDMENT    44

30.7

   TENANT MAY NOT BE IN DEFAULT    44

ARTICLE 31

   RIGHT OF FIRST OFFER    45

31.1

   RIGHT OF FIRST OFFER    45

31.2

   UPCOMING AVAILABILITY REPORT    45

31.3

   DELIVERY OF AVAILABILITY NOTICE    45

31.4

   FAILURE TO EXERCISE FIRST OFFER RIGHT    46

31.5

   EXERCISE OF FIRST OFFER RIGHT    46

31.6

   TERMS OF LEASE OF EXPANSION SPACE    46

31.7

   EXECUTION OF LEASE AMENDMENT    47

31.8

   TENANT MAY NOT BE IN DEFAULT    47

ARTICLE 32

   MISCELLANEOUS    47

32.1

   JOINT AND SEVERAL LIABILITY    47

32.2

   NO CONSTRUCTION AGAINST DRAFTING PARTY    48

32.3

   NO RECORDATION OF LEASE    48

32.4

   NO WAIVER    48

32.5

   LIMITATION ON RECOURSE    48

32.6

   ESTOPPEL CERTIFICATES    48

32.7

   ATTORNEYS’ FEES    49

32.8

   HOLDING OVER    49

32.9

   NOTICES    49

32.10

   SEVERABILITY    50

32.11

   WRITTEN AMENDMENT REQUIRED    50

32.12

   ENTIRE AGREEMENT    50

32.13

   CAPTIONS    50

 

vii



--------------------------------------------------------------------------------

32.14

     NOTICE OF LANDLORD’S DEFAULT    50

32.15

     AUTHORITY    50

32 16

     BROKERS    50

32.17

     GOVERNING LAW    50

32.18

     LATE PAYMENTS    51

32.19

     NO EASEMENTS FOR AIR OR LIGHT    51

32.20

     TAX CREDITS    51

32.21

     BINDING EFFECT    51

32.22

     RIGHTS CUMULATIVE    51

32.23

     NAME OF PARK    51

32.24

     FORCE MAJEURE    51

32.25

     THIRD PARTY BENEFICIARY    52

32.26

     NO JOINT VENTURE    52

32.27

     WAIVER OF JURY TRIAL    52

32.28

     LIMITATION ON LANDLORD’S LIABILITY    52

32.29

     LIMITATION ON TENANT’S LIABILITY    52

32.30

     INTERPRETATION    52

32.31

     CONSENTS AND APPROVALS    52

32.32

     EXTENSION OF TIME FOR PERFORMANCE TO NEXT BUSINESS DAY    52

32.33

     AS-BUILT PLANS    53

 

viii



--------------------------------------------------------------------------------

Index of Defined Terms

 

- The section references below indicate the section in which the term is
defined.

 

- “WA” means Work Agreement.

 

- “FP” means the first paragraph of this Lease.

 

TERM

   SECTION

30-Day Cure Period

   32 .14

Acceptance Notice

   31.3

Acts of God 1 of WA ADA

   1.2

Additional Allowance

   1 of WA

Additional Permitted Costs

   1 of WA

Additional Rent

   1.2

Allowance

   l of WA

Alterations

   1.2

Antenna

   28 1

Atypical Alteration

   13.1

Availability Notice

   31.3

Available First Offer Space

   31.3

Base Building Construction Documents

   1 of WA

Base Rent Commencement Date

   1.1

Base Rental Rate

   1.1

Bidding Pool

   1 of WA

Big Five

   5.8

Brokers

   1.1

Bond

   22.5

Building 1

   1.1

Building 2

   1.1

 

i



--------------------------------------------------------------------------------

Building 3

   1.1

Building 3 Expansion Notice

   30.2

Building 3 Expansion Option

   30.1

Building 3 Expansion Space

   30.1

Building 3 Expansion Space Commencement Date

   30.3

Building 3 Expansion Withdrawal Notice

   30.4

Building 3 Exterior Sign

   26.5

Building 3 Lapsed Space

   30.5

Building 3 Third Party Offer

   30.5

Building 3 Third Party Offer Area

   30.5

Buildings

   1.1

Business Affiliates

   10.5

Cabling

   28.9

Cessation of an Essential Service

   8.2

Change Order

   1 of WA

Cleaning Specifications

   8.1

Common Areas

   1.2

Concessions

   29.3

 

ii



--------------------------------------------------------------------------------

TERM

  

SECTION

Contractor    l of WA Controllable Operating Expenses    5.9 Current Market Rent
   29.3 Event of Default    25.1 Events of Default    25.1 Excess Cost    1 of
WA Existing Landlords    1 of WA Existing Leases    1 of WA Existing Signage
Laws    26.6 Expansion Space    31.5 Expansion Space Commencement Date    31.6
Expiration Date    1.l Failure to Complete Damages    1 of WA First Offer Right
   31.1 First Offer Right Withdrawal Notice    31.6 First Offer Space    31.1
GAAP    1.2 Garage    27.1 Good orders repair, and condition    12.1
Governmental Authority    1.2 GWCAR Method of Measurement    1.1 Hazardous
Materials    1.2 HVAC    1.2 Independent Architect    17.2 Initial Term    1.1

 

iii



--------------------------------------------------------------------------------

Interest Rate    1.2 Landlord    FP Landlord’s Address    1.1 Landlords’s
Architect    1 of WA Landlord’s Construction Manager    1 of WA Landlord’s
Contractor    1 of WA Landlord’s Maintenance    12.2 Landlord’s Measurement   
3.3 Landlord’s Representatives    1 of WA Landlord’s Termination Notice   
10.3(a) Landlord’s Work    1 of WA Laws    1.2 Lease    FP Lease Commencement
Date    1.1 Lease Date    FP Lease Termination Milestone Dates    1 of WA Lease
Year    1.1 Leasehold Improvements    1.2 Leasing Expert(s)    1.2 Lock-In Date
   30.3 Long Lead Items    1 of WA Maximum Density    5.12

 

iv



--------------------------------------------------------------------------------

 

TERM

  

SECTION

Mid - Year Adjustment

   5.2

Modified GWCAR Method of Measurement

   1.1

Monthly Base Rent

   1.1

Net Cost Increase

   11 of WA

Net sums or other consideration

   10.4

Non-Expansion Space

   31.5

Northern 1-270 Corridor

   1.2

Notice Date

   17.1

Office Sharing

   10.5

Operating Expenses

   5.4

Outline Specifications

   l of WA

Park

   1.1

Parking Spaces

   27.1

Permitted Capital Expenditures

   5.6

Permitted Costs

   1 of WA

Phase One

   1.1

Phase One Rentable

  

Area

   1.1

Phase Two

   1.1

Phase Two Signage

   26.6

Phase Three

   1.1

Premises

   1.1

Premises Rentable Area

   1.1

Permitted Transferee

   10.5 (a)

Prime Rate

   1.2

 

v



--------------------------------------------------------------------------------

Property Manager

   8.7

Proposed Sublet Space

   10.2

Proposed Transferee

   10.1

Punchlist

   l.of WA

Real Estate Taxes

   5.5

Reduction Date

   22.6

Reduction Schedule

   22.6

Refusal Factors

   10.1

Renewal Notice

   29.1

Renewal Option

   29.1

Renewal Options

   29.1

Renewal Period

   29.1

Renewal Periods

   29.l

Renewal Withdrawal Notice

   29.5

Rent

   1.2

Repair Period

   17.2

Repeated Default

   22.6

Reserved Parking Spaces

   27.2

Security Deposit

   1.1

Site Plan

   1.1

Space Plan

   l of WA

 

vi



--------------------------------------------------------------------------------

 

TERM

  

SECTION

Specialty Items    1 of WA Stoppage    8.2 Stub Period    31.5 Substantial
Completion    1 of WA Superior Lien    18.1 Tax Appeal Expert    5.10 Tenant   
FP Tenant Delay    l of WA Tenant’s Address    1.1 Tenant’s Architect    1 of WA
Tenant’s Construction Document    1 of WA Tenant’s Construction Manager    1. of
WA Tenant’s Exterior Signs    26.1 Tenant’s Monument Sign    26.1 Tenant’s
Nonexclusive Monument Signs    26.1 Tenant’s Personal Property    1.2 Tenant s
Proportionate Share    1.1 Tenant’s Representative    1 of WA Tenant’s Work    1
of WA Tenant’s Signs    26.1 Term    1.1 Termination Date    16 Three Broker
Method    9.5 Transfer Notice    10.3 Unredeemed Repeated Default    22.6

 

vii



--------------------------------------------------------------------------------

Upcoming Availability Report    31.2 Used Additional Allowance    1 of WA Waste
Products    8.4 Work Agreement    1.2

 

viii



--------------------------------------------------------------------------------

OFFICE LEASE

THIS OFFICE LEASE (this “Lease”) is made as of this 19 day of December, 2000
(the “Lease Date”) by and between (i) JOHN F. JAEGER, as Trustee under Land
Trust Agreement dated August 29, 1989 (“Landlord”), and (ii) MANUGISTICS, INC.,
a Delaware corporation (“Tenant”). Landlord and Tenant agree as follows:

ARTICLE 1

BASIC LEASE INFORMATION, DEFINITIONS

1.1 Basic Lease Information. In addition to the terms that are defined elsewhere
in this Lease, the following terms are used in this Lease:

(a) LANDLORD’S ADDRESS:

  c/o DANAC Corporation

  7200 Wisconsin Avenue

  Suite 901

  Bethesda, Maryland 20814

  Attn: John F. Jaeger, President

(b) TENANTS ADDRESS: Upon occupancy, the Premises as defined in this Lease,
Attn: Director of Operations, with a copy to the same address, Attn: General
Counsel; for the period before occupancy:

  Manugistics, Inc.

  2115 East Jefferson Street

  Rockville, Maryland 20852-4999

  Attn: Director of Operations,

  with a copy at the same address, Attn: General Counsel

  and a copy (whether before or after occupancy) to:

  Arter & Hadden LLP

  1801 K Street, N.W.

  Suite 400K

  Washington, DC 20006

  Attn: Philip M. Horowitz, Esquire

(c) PARK: The land located at the intersection of Great Seneca Highway and Key
West Avenue in Gaithersburg, Maryland, which is outlined in red on Plat Nos.
21468 and 21469 prepared by Macris, Hendricks & Glascock, P.A. dated
November 17, 2000, copies of which are attached hereto as Exhibits A-1 and A-2
along with all improvements now or hereafter situated on said land. The legal
description of the Park is set forth on Exhibit B. The proposed development of
the Park, consisting of office buildings, parking garages, surface parking,
driveways, landscaping and



--------------------------------------------------------------------------------

related improvements, is shown conceptually on the Overall Site Development
Plan, DANAC/Stiles Property, prepared by Macris, Hendricks & Glascock, P.A dated
March 22, 2000 (Sheet 2 of 21), a copy of which is attached hereto as Exhibit C
(the “Site Plan”). As of the date hereof, construction of the Park has not
begun.

(d) PREMISES: The portion of the Park consisting of the buildings identified on
the Site Plan as Building 1 and Building 2 in their entirety. The Premises
include the atrium that will serve as the lobby for both the Building 1 and
Building 2. The Premises are outlined in red on the Site Plan.

(e) PHASE ONE: The first portion of the Park to be developed by Landlord, which
is outlined in blue on the Site Plan. Phase One includes the Premises, Building
3, a parking garage, and related improvements. Landlord shall contrast Phase One
in accordance with the Site Plan.

(f) PHASE TWO: The portion of the Park outlined in green on the Site Plan.
Landlord shall not be obligated to construct Phase Two. In addition, Landlord
may change the configuration or nature of the proposed improvements for Phase
Two depicted on the Site Plan as Landlord deems appropriate provided that Phase
Two, if constructed, is constructed, operated and maintained in a manner
consistent with Phase One and with other modern Class A office parks of similar
age, quality and location in the Northern I-270 Corridor. During any
construction of Phase Two, Landlord shall make commercially reasonable efforts
to minimize the disruption to Tenant’s business activities by such construction,
and shall require all construction traffic to use only those driveways in the
Park that service Phase Two exclusively.

(g) PHASE THREE: The portion of the Park consisting of the Transit Way Easement,
Parcel A and Outlot 1, all as shown on Exhibit A-2 (Plat No. 21469). The storm
water retention pond will be located on Phase Three.

(h) BUILDING 1: The portion of the Premises consisting of the building
identified on the Site Plan as Building 1. Subject to adjustment under
Section 3.3, as of the Lease Date, the rentable area of Building 1 (as
determined in accordance with the Modified GWCAR Method of Measurement) is
estimated to be 130,777 rentable square feet.

(i) BUILDING 2: The portion of the Premises consisting of the building
identified on the Site Plan as Building 2. Subject to adjustment under
Section 3.3, as of the Lease Date, the rentable area of Building 2 (as
determined in accordance with the Modified GWCAR Method of Measurement) is
estimated to be 79,407 rentable square feet.

(j) BUILDING 3: The portion of the Park consisting of the building identified on
the Site Plan as Building 3. As of the Lease Date, the rentable area of Building
3 (as determined in accordance with the Modified GWCAR Method of Measurement) is
estimated to be 71,607 rentable square feet.

(k) BULDINGS: Buildings, 1, 2 and 3 collectively.

(l) PREMISES RENTABLE AREA: The total number of rentable square feet in the
Premises, as determined in accordance with the Modified GWCAR Method of
Measurement. Subject to adjustment under Section 3.3, the Premises Rentable Area
as of the Lease Date is estimated to be 210,184 rentable square feet.

 

2



--------------------------------------------------------------------------------

(m) PHASE ONE RENTABLE AREA: The total number of rentable square feet in Phase
One (i.e., the Premises and Building 3) as determined in accordance with the
Modified GWCAR Method of Measurement.

(n) INITIAL TERM: The time period that begins on the Lease Commencement Date and
ends on the last day of the 10th Lease Year after the Base Rent Commencement
Date.

(o) TERM: The Initial Term plus any Renewal Periods as to which Tenant has
validly exercised a Renewal Option Hereunder and the time period during which
Tenant may deliver a Renewal Withdrawal Notice has expired.

(p) LEASE COMMENCEMENT DATE: The later of (i) May 1, 2002, or (ii) the date upon
which Landlord tenders possession of the Premises to Tenant in accordance with
Section 15 of the Work Agreement, subject to Section 16 of the Work Agreement.

(q) BASE RENT COMMENCEMENT DATE: The 60th day after the Lease Commencement Date.

(r) EXPIRATION DATE: The last day of the 10th Lease Year. If Tenant exercises a
Renewal Option, the Expiration Date shall be extended to the last day of such
Renewal Period.

(s) SECURITY DEPOSIT: $5,900,000 initially, subject to reduction as provided by
Article 22.

(t) LEASE YEAR: The first “Lease Year” shall begin on the Base Rent Commencement
Date. If the Base Rent Commencement Date is the first day of a month, the first
Lease Year will end 12 full months after the Base Rent Commencement Date. If the
Base Rent Commencement Date is a day other than the first day of a month, the
first Lease Year will end on the last day of the month in which the first
anniversary of the Base Rent Commencement Date occurs. Each subsequent Lease
Year shall commence on the day immediately following the last day of the
preceding Lease Year, and shall continue for a period of 12 full months.

(u) MONTHLY BASE RENT: For each month during the Term, the product of the
Premises Rentable Area multiplied by the applicable Base Rental Rate, divided by
12.

(v) BASE RENTAL RATE: THE BASE RENTAL RATE SHALL BE AS FOLLOWS:

 

LEASE YEAR

   RENT PER RENTABLE SQUARE FOOT PER
ANNUM Year 1    $ 21.75 Year 2    $ 22.40 Year 3    $ 23.07 Year 4    $ 23.77
Year 5    $ 24.48 Year 6    $ 25.21 Year 7    $ 25.97 Year 8    $ 26.75 Year 9
   $ 27.55 Year 10    $ 28.38

 

3



--------------------------------------------------------------------------------

(w) TENANT’S PROPORTIONATE SHARE: The percentage that the Premises Rentable Area
bears to the Phase One Rentable Area. If at any time the Premises Rentable Area
or the Phase One Rentable Area changes, Tenant’s Proportionate Share will be
adjusted accordingly.

(x) BROKERS: Landlord’s Broker: Insignia/ESG. Tenant’s Broker: The Staubach
Company Northeast, Inc.

1.2 Definitions:

(a) ADA: The Americans with Disabilities Act of 1990 and the regulations
promulgated thereunder, as the same may be amended from time to time.

(b) ADDITIONAL RENT: Any amounts that Tenant is required to pay under this Lease
in addition to Monthly Base Rent.

(c) ALTERATIONS: All improvements, additions, fixed decorations, replacements or
modifications structural or otherwise, to the Premises, except for Landlord’s
Work and Tenant’s Work.

(d) COMMON AREAS: All areas within Phase One intended for the general use,
convenience and benefit of tenants and their invitees, including parking areas,
driveways, walkways, landscaped or planted areas, lighting facilities, service
areas and loading and unloading areas. The Common Areas do not include the roofs
or the exterior walls of the buildings in Phase One.

(e) GAAP: Generally accepted accounting principles.

(f) GOVERNMENTAL AUTHORITY: Any federal, state or local governmental agency,
bureau, department or authority having jurisdiction over the Park or either of
the parties.

(g) HAZARDOUS MATERIALS: All substances or materials declared to be hazardous,
toxic, or infectious under any Laws.

(h) HVAC: heating, ventilating and air conditioning.

(i) INTEREST RATE: The Prime Rate plus 3% per annum (but in no event more than
the maximum rate allowed by law).

(j) LAWS: All present and future federal, state and local laws, statutes,
ordinances, codes, rules and regulations applicable to the Park or either of the
parties.

(k) LEASEHOLD IMPROVEMENTS: All leasehold improvements to the Premises existing
on the Lease Commencement Date and all other leasehold improvements made to the
Premises during the term. Leasehold Improvements include all Alterations.

(l) LEASING EXPERT(S): A real estate broker or salesperson who is licensed in
Maryland, specializes in the field of commercial office leasing, has at least 10
years’ experience in such field, and is recognized as ethical and reputable
within the field.

 

4



--------------------------------------------------------------------------------

(m) MODIFIED GWCAR METHODS OF MEASUREMENT: The GWCAR Standard Method of
Measurement, which was adopted by the Greater Washington Commercial Association
of Realtors on June 13, 1995, as modified to include in the calculation of
rentable area the central plant for Phase One (located in Building 2) and the
loading dock for Phase One (located between Building 2 and Building 3). The
areas comprising the central plant and loading dock will be allocated on a pro
rata basis among the Buildings (based upon the number of rentable square feet in
each of the Buildings).

(n) NORTHERN I-270 CORRIDOR: The “technology corridor” along I-270 from (and
including) Rockville to (and including) Gaithersburg, Maryland.

(o) PRIME RATE: The rate of interest from time to time announced by The Wall
Street Journal as the “prime rate”. If The Wall Street Journal or any successor
to it ceases to announce the prime rate, the Prime Rate will be a comparable
interest rate reasonably designated by Landlord to replace the Prime Rate.

(p) RENT: Monthly Base Rent and Additional Rent.

(q) TENANT’S PERSONAL PROPERTY: All equipment, machinery, furniture, furnishings
and other personal property installed or placed in the Premises by and at the
expense of Tenant that can be removed without damage to the Premises (other than
minor holes or other minor damage that can be repaired). Tenant’s Personal
Property includes the Antenna.

(r) WORK AGREEMENT: The work Agreement attached hereto as Exhibit B.

1.3. Exhibits. The following exhibits are attached to this Lease and are made
part of this Lease:

 

EXHIBIT A-1    Decoverly Hall Plat No. 21468, prepared by Macris, Hendricks &
Glascock, P.A. dated November 17, 2000 EXHIBIT A-2    Decoverly Hall Plat No.
21469, prepared by Macris, Hendricks & Glascock, P.A. dated November 17, 2000
EXHIBIT B    Legal Description of the Park EXHIBIT C    Overall Site Development
Plan, DANAC/Stiles Property, prepared by Macris, Hendricks & Glascock, P.A.
dated March 22, 2000 (sheet 2 of 21) EXHIBIT D    Work Agreement EXHIBIT E   
First Amendment to Lease EXHIBIT F    Cleaning Specification EXHIBIT G    Rules
and Regulations EXHIBIT H    Form of Non-Disturbance Agreement EXHIBIT I    Form
of Letter of Credit EXHIBIT J    Form of Lease Guarantee Bond EXHIBIT K   
Reserved Parking Location EXHIBIT L    Outline Specifications

 

5



--------------------------------------------------------------------------------

ARTICLE 2

LEASE OF THE PREMISES

In consideration for the Rent and other covenants and agreements made by
Landlord and Tenant, Landlord leases the Premises to Tenant, and Tenant leases
the Premises from Landlord, all in accordance with the terms of this Lease The
duration of this Lease will be the Term. The Term will commence on the Lease
Commencement Date and will expire on the Expiration Date unless terminated
earlier or extended pursuant to the terms of this Lease.

ARTICLE 3

CONSTRUCTION OF THE PREMISES

3.1 Construction of the Premises. Landlord shall cause the Premises to be
constructed pursuant to the Work Agreement.

3.2. Execution of First Amendment to Lease. Within 15 days after the Lease
Commencement Date, the parties shall execute a First Amendment to Lease in the
form of Exhibit E.

3.3 Measurement of the Premises. Within 30 days after Substantial Completion of
Landlord’s Work, Landlord’s Architect shall measure the Premises and certify
such measurement in writing to Landlord and Tenant (“Landlord’s Measurement”),
including relevant spreadsheet calculations. Within 30 days after receipt of
Landlord’s Measurement, Tenant shall have the right to cause Tenant’s Architect
to measure the Premises and certify such measurement in writing to Landlord and
Tenant. If Tenant’s Architect arrives at a Premises Rentable Area that differs
from Landlord’s Measurement by less than 250 rentable square feet, then
Landlord’s Measurement shall be the final Premises Rentable Area. If Tenant’s
Architect arrives at a Premises Rentable Area that differs from Landlord’s
Measurement by 250 rentable square feet or more, both Tenant’s Architect and
Landlord’s Architect will work together to agree upon the measurement. If such
agreement is not reached within 15 days after Tenant’s Architect completes its
measurement, Landlord’s Architect and Tenant’s Architect shall jointly select a
third architect, with Tenant and Landlord sharing equally the cost of such third
architect. Within 15 days after being selected, the third architect will make
its independent determination of the Premises Rentable Area, and the
determinations of the two closest measurements of the three architects will be
averaged, and that average measurement shall be binding on both parties and
shall be the Premises Rentable Area. The measurements performed by Landlord’s
Architect and Tenant’s Architect may be based either upon a field measurement or
the Base Building Construction Drawings, but any measurement conducted by the
third architect shall be a field measurement. Notwithstanding the foregoing
provisions of this Section 3.3, in no event shall the Premises Rentable Area
exceed 210,184 rentable square feet without Tenant’s consent, which may be
withheld in Tenant’s sole discretion.

 

6



--------------------------------------------------------------------------------

ARTICLE 4

MONTHLY BASE RENT

4.1. Monthly Base Rent, Throughout the Term, as rent for the Premises, Tenant
will pay Monthly Base Rent to Landlord in advance on or before the first day of
each month of the Term, except that the first installment of Monthly Base Rent
shall be due on the Base Rent Commencement Date whether or not the Base Rent
Commencement Date is the first day of a month. If the Base Rent Commencement
Date is not the first day of a month, then Monthly Base Rent for that month will
be prorated based on the number of days from (and including) the Base Rent
Commencement Date to the end of such month. Monthly Base Rent will be paid to
Landlord, without notice or demand, and without deduction or offset, except as
otherwise expressly provided in this Lease, in lawful money of the United States
of America at Landlord’s Address, or to such other address as Landlord may from
time to time designate in writing.

4.2. Additional Rent, All amounts payable by Tenant pursuant to the terms of
this Lease will be payable as Rent, without deduction or offset, except as
otherwise expressly provided in this Lease. If Tenant fails to pay any amounts
due hereunder, Landlord will have all the rights and remedies available to it on
account of Tenant’s failure to pay Rent.

ARTICLE 5

OPERATING EXPENSES

5.1. Payment of Tenant’s Proportionate Share of Operating Expenses. Subject to
Section 5.9, beginning on the Lease Commencement Date and continuing until the
Expiration Date, Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Proportionate Share of Operating Expenses, which shall be calculated by Landlord
on a calendar year basis. If the Lease Commencement Date is other than the first
day of a year or the Expiration Date is other than the last day of a year, then
Tenant’s Proportionate Share of Operating Expenses for such year shall be
prorated to reflect the portion of such year occurring after the Lease
Commencement Date or before the Expiration Date, as applicable.

5.2 Monthly Installments. Commencing with the Lease Commencement Date, and at
the beginning of each year thereafter, Landlord shall submit to Tenant a
statement setting forth Landlord’s reasonable estimate of Operating Expenses
that are expected to be incurred during such year, Tenant shall make monthly
installment payments on account of Tenant’s Proportionate Share of Operating
Expenses on an estimated basis, based upon Landlord’s reasonable estimate of
Operating Expenses for such year. Each monthly installment shall be due on the
first day of the month, commencing on the first day of the month following the
date which is 30 days after Tenant receives Landlord’s estimate, Landlord’s
estimate of Tenant’s Proportionate Share of Operating Expenses for the 12-month
period starting on the Lease Commencement Date is $6.50 per rentable square foot
of the Premises (net of electric). If Landlord’s reasonable estimate of
Operating Expenses changes during a year, then Landlord, upon notice to Tenant,
may adjust the amount of Tenant’s monthly installments (a “Mid-Year Adjustment”)
based upon Landlord’s reasonable estimates of changes in Operating Expenses.
Tenant shall make monthly installment payments based on Landlord’s adjusted
estimate commencing on the first day of the month following the date which is 30
days after Tenant receives Landlord’s notice of the Mid-Year Adjustment.
Landlord may make a Mid-Year Adjustment only once during any year.

 

7



--------------------------------------------------------------------------------

5.3. Reconciliation Statement. Within 150 days after the end of each year,
Landlord shall submit a statement to Tenant setting forth the total Operating
Expenses for such year and Tenant’s proportionate Share thereof. The statement
will indicate which, if any, Operating Expenses have been “grossed up” under
Section 5.7, and will show the calculations for such gross up. If the statement
indicates an overpayment, Landlord shall refund the excess, without interest, to
Tenant with delivery of the statement or shall credit the excess against the
next installment(s) of Rent due. If the statement indicates an underpayment,
Tenant shall pay the amount due within 30 days after receipt of the statement.

5.4. Definition of Operating Expenses. The term “Operating Expenses” shall mean
all reasonable expenses incurred by Landlord in connection with the operation,
management, maintenance and repair of Phase One, including the following: Real
Estate Taxes; Permitted Capital Expenditures; wages and salaries of all
employees, including any on-site staff, engaged in the operation and maintenance
or security of Phase One and all costs related to or associated with such
employees or the carrying out of their duties, including uniforms and their
cleaning, taxes, insurance and benefits, including contributions to pension
and/or profit sharing plans and vacation or other paid absences; all supplies
and materials, stationery, janitorial and lighting supplies, used directly in
the operation and maintenance of Phase One; all insurance purchased by Landlord
or Property Manager relating to Phase One and any equipment or other property
contained therein or located thereon, including casualty, liability, rental
loss, sprinkler and water damage insurance (except that any such insurance
purchased by Property Manager will be included in Operating Expenses only to the
extent that it does not duplicate Landlord’s insurance); all repairs to Phase
One, including interior, exterior, structural or non-structural repairs, and
regardless of whether foreseen or unforeseen; all maintenance of Phase One,
including painting, ice and snow removal and prevention, landscaping,
groundskeeping and the patching, painting and resurfacing of driveways and
parking facilities; a reasonable management fee payable to Landlord or the
company or companies managing Phase One, all maintenance, operation and service
agreements for Phase One, and any equipment related thereto, including service
and/or maintenance agreements for day porter, char and janitorial service,
window cleaning and the sprinkler and security system in the Building, if any;
water, sewer and other utility charges (excluding electricity); electric charges
for the Common Areas (including the Garage); accounting and legal fees incurred
in connection with the operation and maintenance of Phase One; any additional
services not provided to Phase One at the Lease Commencement Date but thereafter
provided by Landlord as Landlord shall deem desirable in connection with the
management or operation of Phase One as long as any such additional services are
typically provided at other modern Class A office parks of similar age, quality
and location in the Northern I-270 Corridor; all computer rentals for energy
management or security monitoring systems (if any), which if purchased would
constitute a Permitted Capital Expenditure; and all other expenses reasonably
necessary for the operation and maintenance of Phase One.

Notwithstanding the foregoing, Operating Expenses shall not include any of the
following:

(a) capital expenditures other than Permitted Capital Expenditures;

(b) all costs incurred in the initial construction of the Park and the
improvements thereon (including installation of all handicapped parking and
signage);

(c) the cost to provide electric service to any tenant’s (or licensee’s or
occupant’s) premises;

 

8



--------------------------------------------------------------------------------

(d) painting, redecorating or other work that Landlord performs for specific
tenants;

(e) ground rent;

(f) interest and amortization of funds borrowed by Landlord, whether secured or
unsecured (except for interest on Permitted Capital Expenditures), and any other
payments in connection therewith (including points and loan fees, legal and
accounting expenses and prepayment premiums or penalties);

(g) depreciation;

(h) expenses incurred to lease space to new tenants or to retain existing
tenants, including advertising, legal and space planning expenses and leasing
commissions;

(i) salaries, wages, benefits and other compensation paid to Landlord’s or its
managing agent’s officers, executives or employees above the level of building
manager;

(j) cost of repairs incurred by reason of fire or other casualty or condemnation
(except for commercially reasonable deductibles on insurance policies);

(k) costs (including legal and accounting expenses) arising out of
organizational matters of Landlord, or associated with the operation of the
business entity of Landlord, or relating to maintaining Landlord’s existence,
either as a corporation, partnership or other entity;

(l) taxes (other than Real Estate Taxes);

(m) any funds or money given to any tenant (or licensee or occupant) in cash, by
offset or otherwise, or work done for any tenant (or licensee or occupant) in
connection with the leasing of space;

(n) costs incurred in connection with the transfer or disposition of direct or
indirect ownership interests in the Park or Landlord;

(o) any fee or expenditure significantly in excess of the amount which would be
paid in an arm’s-length transaction for materials or services of comparable
quality;

(p) legal, accounting and other professional fees and disbursements other than
those incurred in connection with the operation and management of Phase One;

(q) expenses incurred in the enforcement of any tenant’s lease or in connection
with a dispute with any tenant;

(r) costs incurred to remedy structural and non-structural defects In the
original construction of Phase One or any portion thereof;

(s) the cost of items covered under warranties, guaranties or service contracts;

 

9



--------------------------------------------------------------------------------

(t) the cost of any work or service performed for any tenant or occupant of
Phase One at such tenant’s or occupant’s cost;

(u) the rental cost of any item which, if purchased, would not properly be
considered an operating expense under GAAP, other than Permitted Capital
Expenditures (and then only to the extent of the allowed amortization amount);

(v) the costs of construction of any addition or improvement to Phase One;

(w) expenses for which Landlord is entitled to be reimbursed from third parties,
including other tenants;

(x) expenses in connection with services or other benefits which are not
provided to Tenant but which are provided to another tenant or occupant of Phase
One;

(y) Landlord’s general overhead and general administrative expenses;

(z) any compensation paid to clerks, attendants or other persons in commercial
concessions operated in Phase One;

(aa) any portion of management fees in excess of 3% of net base rent received by
Landlord (i.e., exclusive of any portion of rent attributable to operating
expenses or real estate taxes);

(bb) any penalty or fine incurred by Landlord due to Landlord’s or Property
Manager’s violation of any Laws and any interest or penalties due for late
payment of any Operating Expenses;

(cc) any costs incurred in connection with tests for or the remediation or
removal of Hazardous Materials, including preparing or reviewing reports,
certificates or affidavits;

(dd) vault rent;

(ee) rent or imputed rent for any management or leasing offices; and

(ff) With respect to employees not working exclusively on Phase One, the portion
of wages and salaries allocable to other projects, based upon the percentage of
each such employee’s time spent on Phase One.

5.5 Definition of Real Estate Taxes. The term “Real Estate Taxes” shall mean all
taxes and assessments, general or special, ordinary or extraordinary, foreseen
or unforeseen, assessed, levied or imposed upon the land or improvements
comprising Phase One and/or Phase Three (subject to Section 5.13), or assessed,
levied or imposed upon the fixtures, machinery, equipment or systems in, upon or
used in connection with Phase One and/or Phase Three (subject to Section 5.13)
under the current or any future taxation or assessment system or modification
of, supplement to, or substitute for such system, including any rent taxes,
business improvement district assessments or similar charges. Real Estate Taxes
shall include all reasonable expenses (including reasonable attorneys’ fees)
incurred by

 

10



--------------------------------------------------------------------------------

Landlord in obtaining or attempting to obtain a reduction of such taxes.
Landlord shall pay any special assessment in the maximum number of installments
permitted by law, and Real Estate Taxes shall include only such installments as
they are paid. Notwithstanding the foregoing, Real Estate Taxes shall not
include any of the following:

(a) inheritance taxes;

(b) gift taxes;

(c) transfer or recordation taxes;

(d) franchise taxes;

(e) excise taxes;

(f) income taxes;

(g) profit taxes; and

(h) late payment charges and penalties.

5.6. Definition of Permitted Capital Expenditures. The term “Permitted Capital
Expenditures” means the cost of any repair, replacement or improvement that must
be capitalized under GAAP, but only to the extent that such repair, replacement
or improvement is (i) made to comply with Laws that take effect after the Lease
Date, or (ii) reasonably intended by Landlord (with engineering back-up supplied
to Tenant on request) to reduce Operating Expenses. Each Permitted Capital
Expenditure shall be amortized over its useful life (using an interest rate of
l0% per annum) and the amortized amount only shall be included each year in
Operating Expenses; provided, however, that, with respect to a Permitted Capital
Expenditure allowable under clause (ii) of the preceding sentence, in no event
shall the amount included in Operating Expenses in any year exceed the
reasonably anticipated savings in Operating Expenses from the Permitted Capital
Expenditure for that year. In determining the useful life of a Permitted Capital
Expenditure, the useful life specified by GAAP shall be used. If GAAP does not
specify a useful life for a Permitted Capital Expenditure, the useful life shall
be determined based upon the manufacturer’s specifications.

5.7. Gross-Up of Operating Expenses. If less than 95% of the Phase One Rentable
Area is occupied at any time during any year by tenants receiving the services
described in Article 8, then Operating Expenses for such year shall include all
additional costs, expenses and disbursements that Landlord reasonably determines
would have been incurred had 95% of the Phase One Rentable

Area been occupied by such tenants at all times during such year, but only with
respect to those elements of Operating Expenses that vary with occupancy (e.g.,
utilities and cleaning).

5.8. Right to Audit.

(a) Tenant or its designee shall have the right during business hours and upon
reasonable prior notice to inspect Landlord’s books and records relating to
Operating Expenses and/or to have such books and records audited by an
independent certified public accountant designated by Tenant, provided that such
certified public accountant will not be compensated on a contingency basis.

Tenant shall have the right to copy such books and records, at Tenant’s expense,
provided that Tenant first signs a reasonable confidentiality agreement prepared
by Landlord pursuant to which Tenant

 

11



--------------------------------------------------------------------------------

agrees to maintain all information copied by Tenant in the strictest confidence
and not to disclose same to any other party, other than (i) to Tenant’s counsel,
accountants, and other agents of Tenant who have a need to know such information
for the purpose of advising Tenant of its rights hereunder, or (ii) as is
required to be disclosed by law or by regulatory or judicial process. The
amounts payable under this Article by Landlord to Tenant or by Tenant to
Landlord, as the case may be, shall be appropriately adjusted on the basis of
such audit, subject to the procedure for dispute resolution provided below. If
such audit discloses a liability for refund by Landlord to Tenant in excess of
5% of the payments previously made by Tenant for such year, the cost of such
audit shall be borne by Landlord; otherwise, the cost of such audit shall be
borne by Tenant. If Landlord disputes the results of Tenant’s audit, Landlord
shall notify Tenant within 30 days of delivery of the results of Tenant’s audit
together with reasonably detailed documentation related thereto. If Landlord
disputes Tenant’s audit, Landlord shall within said 30-day period, designate an
independent certified public accounting firm from one of the “Big-Five” (i.e.,
Arthur Anderson & Co. or similar company) which has not been retained by
Landlord or its affiliates during the prior 3 years, and said firm shall review
Tenant’s audit and, if necessary, shall re-audit Landlord’s books and records
and issue a final report within 90 days of the expiration of said 30-day period.
Tenant shall fully cooperate and instruct its auditor to fully cooperate with
the review conducted by the Big-Five firm. The findings of the Big-Five firm, as
certified in writing to Landlord and Tenant, shall be conclusive and binding on
the parties hereto as it relates to the statement at issue. If the Big-Five
firm’s report substantially confirms Tenant’s audit, Landlord shall pay the cost
of the Big-Five audit. If the Big-Five firm’s report substantially confirms
Landlord’s statement, Tenant shall pay the cost of the Big-Five audit. If the
Big Five firm’s report concludes that both Landlord’s statement and Tenant’s
audit are substantially incorrect, the parties shall share equally the cost of
the Big-Five audit.

(b) If Tenant fails to request an audit in accordance with the provisions of
this Section within 3 years after receipt of Landlord’s statement of actual
Operating Expenses, such statement shall be conclusively binding upon Landlord
and Tenant provided, however, that with respect to Landlord’s statement for the
last year of the Term, said 3-year period shall be 180 days. Tenant may not
request an audit hereunder more often than once each year, but each such audit
may occur on more than one date.

(c) If Tenant is required by the terms of a contract between the United States
Government and it to provide copies of Landlord’s books and records relating to
Operating Expenses, Landlord, at Tenant’s cost, shall provide Tenant with such
copies to the extent that such books and records are available. Nothing in this
subsection (c) shall be construed to (i) expand Tenant’s audit rights hereunder,
or (ii) impose upon Landlord an obligation to retain its books and records more
than three years after Tenant’s receipt of Landlord’s statement applicable
thereto.

5.9. Cap on Controllable Operating Expenses.

(a) Notwithstanding the foregoing, starting with the first full year after the
Comparison Period, Tenant’s Proportionate Share of Controllable Operating
Expenses shall not exceed 6.0% of the previous year’s Controllable Operating
Expenses. If Landlord incurs Controllable Operating Expenses in any year that
exceed this 6.0% limitation, the excess Controllable Operating Expenses shall be
carried forward and treated as a Controllable Operating Expense in the following
and each subsequent year until the excess is used (or until the Expiration Date,
if earlier). The term “Controllable Operating Expenses” means all Operating
Expenses except for (i) Real Estate Taxes, (ii) liability and casualty insurance
costs, (iii) utility costs, (iv) snow removal, and (v) Permitted Capital
Expenditures. For purposes of calculating the 6% cap only, items covered under
warranty (and not passed through to Tenant because not actually incurred) shall
be deemed to be included in Operating Expenses, starting with the year before
the year in which the warranty expires.

 

12



--------------------------------------------------------------------------------

(b) If the Lease Commencement Date is later in the year then June 30, then the
Comparison Period shall be the first full year for which Additional Rent under
this Article is due (i.e., the next January 1 - December 31 following the Lease
Commencement Date). If the Lease Commencement Date is June 30 or earlier in the
year, then the Comparison Period shall be the period from the Lease Commencement
Date to the end of the year in which the Lease Commencement Date falls, which
period shall be “grossed up” as if it were a full year, the intent being for the
Comparison Period to reflect Controllable Operating Expenses for a full 12
months.

(c) In calculating the 6% cap under this Section, Section 5.7 shall apply with
respect to the Comparison Period and all subsequent years.

5.10. Real Estate Tax Appeals. Tenant may request that all real estate taxing
authorities, when issuing notices of assessment and real estate tax bills with
respect to Phase One (or with respect to the Park, if Phase One is not taxed
separately), issue such notices and bills to both Landlord and Tenant
simultaneously, and Landlord shall cooperate with such request. If any such
taxing authority will not agree to same, then Tenant shall so notify Landlord
and Landlord shall thereafter furnish to Tenant a copy of each such notice of
assessment or real estate tax bill that Landlord receives from such taxing
authority with respect to Phase One within 15 days following Landlord’s receipt
thereof. Landlord shall determine whether to challenge or appeal such assessment
based upon Landlord’s reasonable judgment of which course is in the best
interest of Phase One. Within 60 days after receipt of the notice of assessment
or real estate tax bill (but in no event later than 60 days prior to the last
date for filing a challenge or appeal), Landlord shall inform Tenant of its
determination, and shall make available appropriate personnel to discuss with
Tenant the reasons underlying such determination. If Landlord determines not to
challenge or appeal such assessment (or, having undertaken to appeal or
challenge such an assessment, does not pursue the appeal or challenge with due
diligence and continuity), Tenant (subject to Landlord’s right to object, as
provided below) may appeal or challenge such assessment in Landlord’s place and
stead and Landlord will join in and cooperate with Tenant in prosecuting such
appeal or challenge; provided, however, that such appeal or challenge shall be
undertaken at Tenant’s cost and at no expense to Landlord (except that, if
Tenant’s appeal or challenge is successful, then Tenant may recover its costs
out of the refund or reduction of Real Estate Taxes achieved by Tenant prior to
allocating such reduction to the tenants of the Buildings). Notwithstanding the
foregoing, if Tenant decides to appeal or challenge such assessment as provided
above, Tenant shall so notify Landlord, and Landlord, upon notice Tenant given
within 10 days after receipt of Tenant’s notice, may object to such appeal or
challenge, in which case, the parties, within 15 days thereafter, shall jointly
select an independent expert in the field of real estate tax appeals in
Montgomery County, Maryland (the “Tax Appeal Expert”). If the parties fail to
select the Tax Appeal Expert within this 15-day period, the Tax Appeal Expert
shall be selected by the President of the Montgomery County Bar Association. The
Tax Appeal Expert shall determine whether such appeal or challenge should be
pursued (based upon whether such appeal or challenge is prudent, given the
likelihood of success and the possibility of an adverse outcome). The Tax Appeal
Expert’s decision shall be binding upon the parties. The parties shall share
equally the fees charged by the Tax Appeal Expert to make this determination. If
the Tax Appeal Expert determines that the appeal or challenge should be pursued,
Landlord shall undertake the appeal or challenge, but the reasonable cost
thereof shall be included in Operating Expenses, as provided under Section 5.4.

5.11. Allocation of Expenses Applicable to Phase One and Phase Two. Landlord
shall require any contractor or vendor providing services for both Phase One and
Phase Two to enter into a separate contract for the services applicable to Phase
One or to allocate in its contract the cost of the services applicable to Phase
One.

 

13



--------------------------------------------------------------------------------

5.12. Phase Three Operating Expenses. Notwithstanding anything to the contrary
in this Article, the costs to maintain Phase Three shall be allocated between
Phase One and Phase Two (based upon the Maximum Density for each Phase), and
only the portion of such costs allocable to Phase One shall be included in
Operating Expenses. The term “Maximum Density” shall mean the maximum “gross
floor area” (as defined in Section 59-A-2.l, page 59A-21, Montgomery County
Zoning Ordinance (1994), as amended. The aggregate Maximum Density for the Park
has been established pursuant to the Montgomery County Zoning Ordinance and the
approved subdivision for the Park, and subsequently allocated among each Phase
of the Park pursuant to a certain Declaration of Covenants Density Averaging
made by Landlord (as Declarant) and recorded or to be recorded among the Land
Records of Montgomery County, Maryland.

5.13. Phase Three Real Estate Taxes. Notwithstanding anything to the contrary in
this Article, all Real Estate Texas for Phase Three shall be allocated between
Phase One and Phase Two (based upon the Maximum Density for each Phase), and
only the portion of such taxes allocable to Phase One shall be included in Real
Estate Taxes under Section 5.5.

ARTICLE 6

USE

6.1. Permitted Use. Subject to Section 6.2, the Premises may be used only for
the following uses: (i) general office purposes, (ii) engineering technology and
software business services to private and public sector customers, (iii) an
electronics laboratory, (iv) a marketing center, and (v) any other lawful
purpose common to and suitable for modern Class A office buildings in the
Northern I-270 Corridor. Tenant will not use or permit the Premises to be used
or occupied for any purpose or in any manner prohibited by any Laws. Tenant will
not commit waste in, on or about the Premises, and will not suffer or permit
waste to be committed in or on the Premises.

6.2. Cafeteria and Health Club. Tenant, at its cost, may provide any of the
following amenities in the Premises for use only by Tenant’s employees and
invitees: (i) a cafeteria, (ii) other food service facilities, (iii) meeting and
conference rooms, (iv) training areas and classrooms, and (v) a health club
(including equipment areas, showers and lockers). Tenant, at its cost, shall
keep any such cafeteria, other food service facilities, and health club clean
and sanitary at all times. Tenant may require Landlord to provide cleaning
services for any such cafeteria, other food service facilities or health club,
but Tenant shall be charged separately for the cost thereof, as provided in
Section 8.1(b).

6.3. Compliance with Laws. Subject to Landlord’s obligation in the Work
Agreement to complete Landlord’s Work and Tenant’s Work in compliance with all
Laws, Tenant, at its cost, will comply with all orders, requirements or
conditions now or hereafter imposed upon it by all Laws, including the ADA,
relating to the Premises or the conduct of Tenant’s business therein; provided,
however, that this subsection shall not be construed to require Tenant to
construct any improvements outside of the Premises.

6.4. Hazardous Materials. Tenant shall not cause or permit the escape, disposal
or release of any Hazardous Materials anywhere on the Park. Tenant shall not
allow the storage or use of

 

14



--------------------------------------------------------------------------------

Hazardous Materials in violation of Laws or in a manner inconsistent with modern
Class A office buildings in the Northern I-270 Corridor. If any lender or
Governmental Authority requires testing to ascertain whether a release of
Hazardous Materials has occurred and such testing ascertains that a release has
in fact occurred, then, if Tenant, its agents or employees caused such release,
Tenant, within 30 days after receipt of a statement therefor, shall reimburse
Landlord for the reasonable costs of the testing and the clean up of the
Hazardous Materials. In addition, Tenant shall execute affidavits and other
statements reasonably requested by Landlord from time to time (but not more than
once annually) concerning Tenant’s best knowledge regarding the storage or use
of Hazardous Materials by Tenant, its agents or employees in the Premises.

6.5. Floor Loads. Tenant, without Landlord’s consent, which shall not be
unreasonably withheld, shall not place a load upon the floors of the Premises
exceeding the live loads per square foot prescribed in the Outline
Specifications.

6.6. Security. Except for the installation of any security systems specified in
the Outline Specifications or Tenant Construction Documents (which shall be
installed pursuant to the Work Agreement), Tenant, at its cost, shall be
responsible for the installation, operation and maintenance of any security
systems for the Premises, and Landlord shall have no obligation to provide any
security for the Premises.

ARTICLE 7

COMMON AREAS

Subject to Article 27 (Parking), Landlord grants to Tenant, its employees, and
invitees, the right, in common with other tenants in the Park, their employees
and invitees, to use during the Term (i) the Common Areas, and (ii) the
driveways in Phase Two and Phase Three for ingress and egress. Landlord shall
have exclusive control and management of the Common Areas so long as Tenant, its
employees and invitees have use of the Common Areas consistent with other modern
Class A office parks of similar age, quality and location in the Northern 1-270
Corridor. Landlord shall maintain the Common Areas in a manner consistent with
other modern Class A office parks of similar age, quality and location in the
Northern 1-270 Corridor. Except as otherwise provided in this Lease, Landlord
may change the size, location or nature of the Common Areas and may locate on
the Common Areas structures of any type as long as (i) such changes or
structures are consistent with other modern Class A office parks of similar age,
quality and location in the Northern 1-270 Corridor, and (ii) there is no
material, adverse change to the driveways and curb cuts for ingress and egress
to and from Phase One as shown on the Site Plan. Without limiting the generality
of the foregoing provisions of this Article 7, Tenant acknowledges that Landlord
intends to construct Building 3 in the location shown on the Site Plan, and in
doing so Landlord shall make commercially reasonable efforts to minimize the
disruption to Tenant’s business activities by such construction (e.g., by doing
any core drilling or similarly disruptive work outside normal business hours).

ARTICLE 8

SERVICES

8.1. Building Services and Utilities. Landlord shall furnish the following
services and utilities to Tenant:

(a) All elevators during normal business hours with at least two elevators
subject to call at all times, including Sundays and holidays.

 

15



--------------------------------------------------------------------------------

(b) Customary day porter, janitor and char services in accordance with the
specifications for office cleaning attached hereto as Exhibit F (the “Cleaning
Specifications”) Monday through Friday of each week, except holidays.
Notwithstanding the foregoing, Tenant shall reimburse Landlord for the cost of
any special janitorial and char services not included within the Cleaning
Specifications, if provided by Landlord (e.g., executive bathrooms, kitchens,
cafeterias, and health clubs).

(c) Hot and cold running water provided for general use (excluding any equipment
or appliance requiring heavier than normal use of water).

(d) Access to the Premises on a 24-hour per day, 7 days per week, 52 weeks per
year basis (it being understood that Landlord may impose reasonable regulations
from time to time in connection with systems, controls, and procedures used for
access to the Premises).

(e) Cooled and heated air and ventilation air in accordance with the HVAC
specifications set forth in the Outline Specifications.

Except for the special janitorial and char services referred to in subsection
(b), the foregoing services shall be provided without any additional charge to
Tenant. The cost of providing the foregoing services, however, shall be included
in Operating Expenses, subject to the terms of Article 5, and Tenant shall pay
for electricity used on the Premises, as provided in Article 9.

8.2. Interruption of Service. No interruptions, curtailments, stoppages or
suspensions of services or systems shall render Landlord liable in any respect
for damages to either person or property nor shall the same be the basis (i) for
any abatement, reduction or rebate of Rent or any other sums payable by Tenant
to Landlord hereunder, (ii) for relieving Tenant from any of Tenant’s
obligations hereunder, or (iii) for any claim by Tenant that Landlord has
constructively evicted Tenant or disturbed or interfered with Tenant’s use,
possession or enjoyment of the Premises. Notwithstanding the foregoing, Landlord
shall make all commercially reasonable efforts to remedy such interruption,
curtailment, stoppage, or suspension of such service or system.

Further, notwithstanding the foregoing, if there is a Cessation of an Essential
Service for more than five consecutive business days, then Monthly Base Rent and
Additional Rent for Operating Expenses shall abate from the sixth business day
until the Cessation of an Essential Service has been remedied. For purposes
hereof, a “Cessation of an Essential Service” shall be deemed to exist if
(i) there is a stoppage or suspension of electricity, elevator service, HVAC,
plumbing, access to the Premises, or a life safety system, or such a severe
curtailment or frequent interruption of such services as to render them
inoperative for Tenant’s purposes (any of the foregoing referred to herein as a
“Stoppage”), and (ii) such Stoppage renders the Premises unusable for the normal
conduct of Tenant’s business in the Premises, it being understood, however,
(a) that mere inconvenience or discomfort will not constitute a Cessation of
Essential Services and (b) Tenant’s carrying on limited “mission critical”
functions in limited areas of the Premises will not, by itself, prevent a
Stoppage from being deemed a Cessation of Essential Services if the other
conditions set forth in this Section 8.2 are satisfied. If only portion(s) of
the Premises are rendered unusable, then Monthly Base Rent and Additional Rent
shall

abate only for such portion(s), unless such portions render the entire Premises
unusable for the normal conduct of Tenant’s business in the Premises.

 

16



--------------------------------------------------------------------------------

In addition, if there is a Cessation of an Essential Service for more than two
consecutive business days, then Tenant may deliver to Landlord notice stating
that Tenant intends to endeavor to cure or remedy the events or conditions
giving rise to such Cessation. Prior to Tenant’s undertaking any action to cure
or remedy such event or condition, Tenant shall first provide Landlord five
business days following delivery of such notice to remedy such event or
condition specified in Tenant’s notice. If Landlord fails to remedy such event
or condition within such five business day period, then Tenant may then cure or
remedy such event or condition and invoice Landlord for the reasonable and
actual third-party costs and expenses incurred by Tenant therefore (together
with an administrative charge of 10%). If Landlord does not reimburse Tenant
within 30 days after delivery of the invoice and reasonable supporting
documentation for such reimbursable items, then such payment shall bear interest
from the 31st day until paid at the Interest Rate. Tenant shall have the right
to bring an action, at law or in equity, against Landlord for reimbursement of
such amounts. Tenant shall not have the right to offset any sums against Rent
due under this Lease; provided, however, that if Tenant obtains a final
non-appealable money judgment against Landlord for reimbursement of such amounts
and Landlord does not satisfy or obtain a stay of such judgment within 30 days
after entry, then Tenant shall have the right of offset against the next sums
due under this Lease until the amount of the judgment is fully offset.

Notwithstanding the foregoing, if there is a Cessation of an Essential Service
for more than 60 consecutive days, then Tenant shall have the right to terminate
this Lease at any time before the Essential Service is restored by delivering
notice of termination to Landlord for those portion(s) of the Premises rendered
unusable for the normal conduct of Tenant’s business, provided that if the
portion of the Premises rendered unusable is so great that Tenant, taking into
account other arrangements Tenant can make, cannot reasonably conduct its normal
business in the portion of the premises which is usable, then Tenant shall have
the right to terminate this entire Lease,

8.3. Government Restrictions. If any public utility or governmental authority
shall require Landlord or Tenant to restrict the consumption of any utility or
reduce any service to the premises, Landlord and Tenant shall comply with such
requirements, whether or not the utilities and services referred to in this
Article are thereby reduced or otherwise affected, without any abatement or
reduction of the Rent or other sums payable by Tenant hereunder. Tenant shall be
entitled to appeal or challenge such requirements and Landlord shall cooperate
with Tenant in its prosecution of any such appeal or challenge.

8.4. Waste Collection. Tenant, at its cost, shall comply with all orders,
requirements and conditions now or hereafter imposed by any Laws, whether
required of Landlord or otherwise, regarding the collection, sorting, separation
and recycling of waste products, garbage, refuse and trash (hereinafter
collectively called “Waste Products”) including the separation of such Waste
Products into receptacles reasonably approved by Landlord and the removal of
such receptacles in accordance with any collection schedules prescribed by such
Laws. Landlord reserves the right to: (i) refuse to accept from Tenant any Waste
Products that are not prepared for collection in accordance with any such Laws,
and (ii) require Tenant to pay all costs, expenses, fines, penalties, or damages
that may be imposed on Landlord or Tenant by reason of Tenant’s failure to
comply with any such regulations.

 

17



--------------------------------------------------------------------------------

8.5. Re-Bid of Janitorial Contract. Landlord will contract with the firm
providing janitorial service and day porter services to the Premises. Upon
reasonable notice to Landlord, Tenant will have the annual right to cause the
termination of such janitorial service and day porter service providers and to
compel Landlord to re-bid the contract for such services with service providers
reasonably acceptable to Tenant.

8.6 Overtime Charge for HVAC Use. If Tenant uses the HVAC system in the Premises
after normal business hours, and Landlord, at Tenant’s request, incurs overtime
personnel costs to operate, repair or maintain the HVAC system during such
non-business hours, then Tenant shall reimburse Landlord for such overtime
personnel costs. Each such reimbursement shall be due within 30 days after
receipt of an invoice from Landlord.

8.7. Single Property Manager for Phase One. At any given time, Landlord may
employ only one property management company (the “Property Manager’) to manage
Phase One - i.e., Phase One may not be managed by multiple Property Managers at
the same time. This provision shall not be construed to restrict Landlord’s
right to choose the Property Manager or to change the Property Manager from time
to time, as Landlord deems appropriate.

ARTICLE 9

ELECTRICITY

The Premises shall be separately metered for electricity and Tenant shall pay
directly to the provider thereof all charges for electricity used on the
Premises commencing on the Lease Commencement Date. Tenant shall be entitled to
select electric utility provider(s) of its choice. Expenses for maintenance of
utility meters shall be borne by Tenant, and if Landlord pays any such expenses,
Tenant shall reimburse Landlord within 30 days after receipt of a statement
therefor. Except as provided in Section 8.2, Landlord shall not be liable to
Tenant for interruption in or curtailment of any electric service, unless the
interruption or curtailment is caused by the gross negligence or willful
misconduct of Landlord, its agents or employees.

ARTICLE 10

ASSIGNMENT AND SUBLETTING

10.1. General.

(a) Except as otherwise expressly provided in this Article 10, Tenant shall not,
without Landlord’s consent in each instance, (i) assign or otherwise transfer
this Lease or any of its rights hereunder, (ii) sublet the Premises or any part
thereof, or permit the use of the Premises by any persons other than Tenant or
its employees, agents and invitees, or (iii) permit the assignment or other
transfer of this Lease or any of Tenant’s rights hereunder by operation of law.
Tenant shall not collaterally assign, mortgage, pledge, hypothecate, or
otherwise encumber this Lease or any of Tenant’s rights hereunder. Landlord’s
refusal to consent to a proposed assignment or sublease may be based only upon
its reasonable assessment that such proposed assignee or subtenant (hereinafter,
“Proposed Transferee”) is (i) undesirable to have in the Park, based upon an
inappropriate use for a Class A

 

18



--------------------------------------------------------------------------------

suburban office park (but Landlord may not withhold consent based upon a
proposed use that is permitted under Section 6.1), (ii) a party by whom any suit
could be defended on the ground of sovereign immunity, or (iii) the debtor in
any bankruptcy or insolvency proceedings or for reorganization or arrangement
under the bankruptcy laws of the United States or under any insolvency act of
any state (items i) through (iii) collectively the “Refusal Factors”] . The
foregoing sentence notwithstanding, a proposed use will be considered
inappropriate and a valid grounds for Landlord’s refusal to consent if the use
of, or activity to be conducted in, the Premises, or the identity and/or
reputation of the Proposed Transferee, is of a type that would generally be
considered harmful to the reputation and/or marketability for lease or sale of a
Class A office building by typical owners or leasing agents of such properties.
Examples would include activities and/or Proposed Transferees that are highly
controversial or morally, ethically, and/or religiously offensive to a
significant element of the population that have been associated with protests or
threats of violence at other locations, or that would reasonably cause other
tenants to fear that their health or safety is endangered.

(b) During any period in which there is an uncured Event of Default, Tenant
hereby assigns to Landlord all rent due from any assignee, subtenant or occupant
of Tenant, and hereby authorizes each such assignee, subtenant or occupant to
pay its rent directly to Landlord. Upon the cure of such default, Landlord shall
at Tenant’s request deliver notice to any such assignee, subtenant, or occupant
directing it to again pay its rent to Tenant. Any assignment, transfer, or
subletting shall be subject to the provisions of this Lease and shall not
constitute a waiver or release of Tenant from any provision of this Lease (it
being understood that Tenant shall remain primarily liable as a principal and
not as a guarantor or surety), nor shall the acceptance of rent from any such
assignee, subtenant or occupant constitute a waiver or release of Tenant from
any such provision. Landlord’s consent to any assignment, transfer, or
subletting in any one instance shall not constitute a waiver of the necessity
for such consent in a subsequent instance, Any assignment or subletting in
violation of this Article 10 shall be void. All assignments shall be on a form
of assignment reasonably approved by Landlord. All subleases shall provide that
the subtenant shall be subject to this Lease and shall have no privity of
contract with Landlord.

(c) Notwithstanding the foregoing provisions of this Section 10.1, Tenant may
request, as part of Tenant’s request that Landlord consent to a proposed
sublease (the “Proposed Sublease”) of Proposed Sublet Space constituting at
least one entire floor, that Landlord enter into a Recognition Agreement with
the Proposed Transferee. If Tenant does so request, then Landlord’s consent to
the Proposed Sublease shall be required (even if the Proposed Transferee is a
Permitted Transferee), and Landlord’s refusal to consent may be based only upon
the criteria set forth in Section 10.1(a), plus, as an additional criterion, the
Proposed Transferee’s failure to meet Landlord’s normal creditworthiness
standards for new tenants.

(d) If Landlord does consent to the Proposed Sublease and agrees to enter into a
Recognition Agreement, the form of the Proposed Sublease must be reasonably
approved by Landlord, and the Recognition Agreement shall be and mean a written
agreement prepared by Landlord and executed by Landlord, Tenant, and the
Proposed Transferee which provides substantially as follows:

(aa) In the event of the termination of this Lease before the expiration of the
term of the Proposed Sublease, for any reason other than fire or other casualty
or condemnation, the Proposed Sublease, if then in full force and effect and not
in default, shall continue in full force and effect as a direct lease between
Landlord, as landlord, and the Proposed Transferee, as tenant, with the same
force and effect as if Landlord, as landlord, and the Proposed Transferee, as
tenant, had entered into a lease as of the date of the termination of this
Lease, for a term equal to the unexpired

 

19



--------------------------------------------------------------------------------

term of the Proposed Sublease, containing the same terms, covenants, and
conditions as those contained in the Proposed Sublease, except as follows:

(aa.l) Regardless of the provisions of the Sublease, the Proposed Transferee’s
Proportionate Share shall be based upon the Rentable Area of the Proposed Sublet
Area, computed consistently with the method of measurement used in this Lease,
and the Additional Rent shall be computed in the same manner as it is hereunder.

(aa.2) The Base Rental Rate shall be the greater of (i) the then Base Rental
Rate under this Lease, or (ii) the base rental rate under the Proposed Sublease.

(aa.3) Landlord shall not (i) be liable for any previous act or omission of
Tenant under the Proposed Sublease, (ii) be subject to any set-off or other
liabilities that the Proposed Transferee might have had against Tenant for acts
or occurrences at or prior to the date of the termination of the Lease, or
(iii) be bound by any modification of the Proposed Sublease not approved by
Landlord, by any security deposit held by Tenant, by any payment due from Tenant
to the Proposed Transferee, by any prepayment by the Proposed Transferee of rent
more than one month in advance, by any brokerage commission due any party from
Tenant, or by any default of Tenant.

(aa.4) The Proposed Transferee must deposit with Landlord, as the Security
Deposit, an amount equivalent, on a pro rata per square foot of Rentable Area
basis, to the Security Deposit of Tenant then required to be on deposit
hereunder with Landlord, which shall be held on the same terms and conditions as
set forth in Article 22 hereunder.

(bb) From and after such termination of the Lease, the Proposed Transferee shall
attorn to the Landlord, and the Landlord will accept such attornment.

10.2. Landlord’s Response. Landlord’s approval or non-approval shall be promptly
delivered to Tenant for any prospective assignment or sublease upon Tenant first
having delivered to Landlord a request for such approval, containing (i) the
identity of the Proposed Transferee (which for purposes of this Article 10 shall
be the full name, state of organization, and address of primary place of
business or corporate headquarters of such Proposed Transferee), (ii) a
description of the location and dimensions of the proposed sublease area,
accompanied by a floor plan delineating such area, unless such area shall
constitute an entire floor or floors (the “Proposed Sublet Space”), (iii) the
business and intended use of the Proposed Sublet Space by such Proposed
Transferee, (iv) the sublease term, including the intended sublease term
commencement date, (v) all of the terms and provisions upon which the proposed
assignment or sublease is to be made, and (vi) financial information regarding
the Proposed Transferee to the extent and in the form available to the public.
If Landlord fails to respond to such request for approval within 15 days after
receipt of Tenant’s request, Landlord shall be deemed to have approved such
sublease or assignment.

10.3. Recapture Rights.

(a) If Tenant desires to assign this Lease or sublet all or any portion of the
Premises, to any third party which is not a permitted Transferee, for a sublease
term equal to 95% or more of the then remaining portion of the Term, Tenant
shall deliver notice thereof to Landlord (a “Transfer Notice”), setting forth:
(i) the Proposed Sublet Space, (ii) the sublease term, and (iii) the intended
sublease term commencement date. The Transfer Notice may be delivered prior to
or as part of

 

20



--------------------------------------------------------------------------------

Tenant’s request for approval of a Proposed Transferee. Landlord shall have 15
days thereafter to elect to terminate this Lease with respect to the Proposed
Sublet Space (“Landlord’s Termination Notice”). If Landlord timely delivers
Landlord’s Termination Notice, the parties shall amend this Lease to exclude the
Proposed Sublet Space and effect a proportionate reduction in Monthly Base Rent
and Tenant’s Proportionate Share based upon the relative size of the Premises as
so reduced, and to reduce the Security Deposit as set forth below. All other
terms and conditions of this Lease shall remain in effect and applicable to the
Premises as reduced, and Landlord and Tenant shall execute documents to affect
such amendment. If Tenant proposes to assign this Lease or the Proposed Sublet
Space comprises the entire Premises, Landlord shall have the option to terminate
this Lease upon delivery of Landlord’s Termination Notice within said 15-day
period. If Landlord terminates this Lease, the provisions of Section 22.2 shall
apply with respect to the repayment of the Security Deposit. If Landlord
exercises its right to terminate this Lease only with respect to a Proposed
Sublet Area comprising less than the entire Premises, then the Security Deposit
shall be decreased (i) on a pro rata per square foot basis for any recaptured
space as to which Tenant was the initial tenant of such space, and (ii) on a pro
rata per square foot basis, multiplied by a factor of 50%, for additional space
as to which Tenant was not the initial tenant of such space. If Landlord does
not exercise its election to terminate this Lease (or terminate this Lease with
respect to the Proposed Sublet Area), within the aforesaid 15-day period,
Landlord’s right to do so shall terminate with respect to said Proposed Sublet
Space, provided that if Tenant does not enter into the assignment or sublease
contemplated in the Transfer Notice within 180 days after expiration of the
15-day period, then Tenant may not enter into any such assignment or sublease
without first submitting a new Transfer Notice.

(b) If Landlord has elected to terminate this Lease pursuant to Section 10.3(a),
and if Tenant has an unexercised Renewal Option remaining under Article 29, but
has been unable to exercise same because more than 30 months remain before the
then applicable Expiration Date, Tenant may nullify Landlord’s exercise of its
termination rights by delivering to Landlord, within 10 days after receipt of
Landlord’s Termination Notice, a Renewal Notice exercising the next Renewal
Option, subject to the terms of this Section 10.3(b). Tenant may only exercise
such Renewal Option if the proposed sublease term is less than 95% of the then
remaining portion of the Term, including the just exercised Renewal Period, the
intent being for the exercise of the Renewal Option to result in a sublease term
that is less than the required duration for Landlord’s recapture rights under
Section 10.3(e) to apply. Tenant’s exercise of the aforesaid Renewal Option
shall be permitted by Landlord even though the exercise occurred more than 30
months before the then applicable Expiration Date, provided that (i) all other
conditions precedent to the exercise of Renewal Option set forth in Article 29
have been satisfied, (ii) for purposes of the procedures set forth in Article 29
for determination of the new economic terms for said Renewal Period, it will be
assumed that (a) Tenant did not deliver the Renewal Notice until that date which
is 30 months prior to the then applicable Expiration Date, and (b) Tenant did
not (and may not) deliver a Renewal Withdrawal Notice.

(c) If Landlord does not exercise its recapture rights under this Section 10.3,
then the proposed assignment, sublease or other transfer shall nonetheless be
subject to Landlord’s approval, to the extent such approval is otherwise
required under this Article.

10.4. Payments to Landlord

(a) If Landlord consents to an assignment of this Lease, and Tenant receives net
sums or other consideration on account of the assignment in excess of the Rent
called for under this Lease (not to include the sale or lease of Tenant’s
Personal Property or any rent premium generated by Tenant providing the use of
equipment or other services which are in excess of the Rent), Tenant shall

 

21



--------------------------------------------------------------------------------

pay to Landlord 50% of all such net sums or other consideration within 10 days
after the date they are paid to Tenant (or, if Landlord so requires, and without
any release of Tenant’s liability for the same, Tenant shall instruct the
assignee to pay 50% of such net sums and other consideration directly to
Landlord).

(b) If Landlord Consents to a sublease of the Premises, and Tenant receives net
sums or other consideration on account of the sublease in excess of the Rent
called for under this Lease or, in case of the sublease of a portion of the
Premises, in excess of such Rent fairly allocable to such portion (not to
include the sale or lease of Tenant’s Personal Property or any rent premium
generated by Tenant providing the use of equipment or other services which are
in excess of the Rent), Tenant shall pay to Landlord 50% of all such net sums or
other consideration within 10 days after the date they are paid to Tenant.

(c) As used in this Article, “net sums or other consideration” shall include the
then fair value of any non-cash consideration and shall be calculated after
first deducting the reasonable costs incurred by Tenant in connection with the
assignment or sublease, including leasing commissions, space modification coats,
reasonable legal costs, free rent concessions, and lease take-over costs.

10.5. Permitted Transferee

(a) Notwithstanding any other provision of this Article 10, at all times during
the Term, Tenant shall have the right to sublease all or any portion of the
Premises, or to assign this Lease and all of its leasehold rights, to any
Permitted Transferee, without Landlord’s consent, provided that (i) such
sublessee or assignee continues to use the Premises for the uses permitted by
Section 6.1; (ii) Tenant promptly provides Landlord with a fully executed copy
of such assignment or sublease; (iii) Tenant (if in existence) is not released
from and shall remain primarily liable as a principal for performance under the
Lease, and (iv) with respect to an assignment, the Permitted Transferee assumes
in writing all of the obligations of Tenant under this Lease. Landlord’s consent
shall not be required and Sections 10.1(a), 10.2, 10.3 and 10.4 shall not apply
to an assignment or subletting to a Permitted Transferee. For purposes hereof,
the term “Permitted Transferee” shall mean a parent, subsidiary or affiliate of
Tenant, any corporation or other entity into or with which Tenant may be merged
or consolidated, a corporation or other entity purchasing all or substantially
all of Tenant’s assets or ownership interests, or a Business Affiliate.

(b) Notwithstanding the foregoing, Tenant shall have the right to enter into
“office sharing” (i.e., no demising walls) occupancy arrangements with Business
Affiliates without Landlord’s consent and without application of Sections
10.1(a). 10.2, 10.3 and 10.4. “Business Affiliates” are defined as Tenant’s
teaming partners, customers, contractors, and joint venturers and other entities
with whom Tenant has a bona fide business relationship apart from the sublease
or shared use of office space in the Premises. Tenant shall give Landlord notice
of such occupancy arrangements.

10.6. Payment of Fees. Tenant shall pay Landlord an administrative fee of $500
and shall reimburse Landlord for its reasonable attorneys’ fees and other
reasonable third party expenses incurred in reviewing any requested consent
hereunder whether or not it is granted.

 

22



--------------------------------------------------------------------------------

ARTICLE 11

RULES AND REGULATIONS

Tenant, its agents, and employees shall, and Tenant shall use commercially
reasonable efforts to require its licensees and visitors at all times to, comply
with the rules and regulations set forth in Exhibit G. Landlord may from time to
time reasonably amend, delete, or modify existing rules and regulations, or
adopt reasonable new rules and regulations for the use, safety, cleanliness, and
care of the Park; provided, however, that any such changes to the rules and
regulations shall be consistent with the rules and regulations for other Class A
office parks in the Northern I-270 Corridor. Any such modified or new rules and
regulations will be effective upon 30 days’ notice to Tenant from Landlord.
Landlord shall not discriminate against Tenant in the enforcement of any rule or
regulation. Landlord will not be liable to Tenant for violation of such rules
and regulations by Landlord’s employees, agents, visitors, or licensees or any
other person; provided, however, that if any such violation interferes with
Tenant’s quiet enjoyment of the Premises, Landlord, following notice from
Tenant, shall use commercially reasonable efforts (including the institution and
diligent prosecution of legal proceedings) to enjoin such violation. In the
event of any conflict between the provisions of this Lease and the rules and
regulations, the provisions of this Lease will govern.

ARTICLE 12

MAINTENANCE

12.1. Tenant’s Maintenance Obligations. Except for Landlord’s Maintenance,
Tenant, at its cost, shall maintain the Premises in good order, repair and
condition during the Term, and, at the expiration or other termination of the
Term, will surrender the same and all keys, locks and other fixtures connected
therewith (except for Tenant’s Personal Property) in like good order, repair and
condition, as the same are at the Lease Commencement Date, except (i) as
repaired, rebuilt, restored, altered or added to pursuant to this Lease,
(ii) for ordinary wear and tear, and (iii) for damage from casualty losses
against which Tenant is not required to insure under Article 20. As used herein,
the phrase “good order, repair and condition” shall include the obligation to
make any replacements needed for Tenant to keep the Premises in the condition
required by this Section 12.1. Tenant shall perform its maintenance obligations
hereunder in a manner consistent with office premises in other modern Class A
office parks of similar age, quality and location in the Northern I-270
Corridor. Subject to Section 20.4, if an item of Tenant’s Maintenance is
necessitated by the negligence or willful misconduct of Landlord, its employees,
contractors or invitees, then Tenant shall perform the work and Landlord shall
reimburse Tenant for the cost thereof within 30 days after notice from Tenant of
the amount due.

12.2. Landlord’s Maintenance Obligations. Landlord shall be responsible for all
maintenance, repairs and replacements to (i) the foundations, exterior, roofs
and structural components serving the Premises, (ii) the electrical, mechanical,
plumbing, sprinkler, and heating, ventilating and air-conditioning systems
serving the Premises (except for supplemental HVAC equipment or other
specialized equipment installed by Tenant, which shall be maintained by Tenant),
(iii) the elevators, (iv) the atrium and lobby areas on the ground floor of the
Buildings, (v) the restrooms in the Premises (except for “executive” restrooms),
(vi) the central plant and loading dock for Phase One and (vii) the Common
Areas, including the Garage, driveways and grounds (collectively, “Landlord’s

 

23



--------------------------------------------------------------------------------

Maintenance”) subject to Section 20.4, if an item of Landlord’s Maintenance is
necessitated by the negligence or willful misconduct of Tenant, its employees,
contractors or invitees, then Landlord shall perform the work and Tenant shall
reimburse Landlord for the cost thereof within 30 days after notice from
Landlord of the amount due. Landlord shall perform Landlord’s Maintenance in a
manner consistent with other modern Class A office parks of similar age, quality
and location in the Northern I-270 Corridor. The cost of Landlord’s Maintenance
shall be included in Operating Expenses to the extent permitted by Article 5.
Except for Landlord’s Maintenance, Landlord shall have no obligation to make any
repairs or improvements to the Premises or to perform any maintenance in the
Premises.

12.3. Landlord’s Right to Perform Tenant’s Maintenance. If Tenant fails to
maintain the Premises in accordance with Section 12.1, Landlord, in addition to
its other remedies under this Lease and applicable law, may deliver to Tenant
notice that Landlord intends to cure such failure. If Tenant does not cure such
failure within 15 days (provided that such 15-day period shall be extended for
such additional time necessary to cure such failure, as long as Tenant commences
to cure within the 15-day period and proceeds diligently thereafter to prosecute
such cure to completion), then Landlord may cure such failure, The reasonable
cost of such cure (together with an administrative charge of l0%) shall be paid
by Tenant within 30 days after receipt of an invoice from Landlord.

ARTICLE 13

ALTERATIONS

13.1. Landlord’s Consent Required. Tenant may not make any Alterations without
Landlord’s consent, which shall not be unreasonably withheld; provided, however,
that Landlord’s consent shall not be required with respect to any Alterations
that may be performed without the issuance of a building permit. If Landlord
consents to any Alterations, Landlord may impose any reasonable conditions it
deems appropriate (excluding removal, unless the Alteration is an Atypical
Alteration), but including reasonable approval of plans and specifications,
reasonable approval of all contractors and subcontractors, periodic inspection
of the work by Landlord or its agents, and reasonably satisfactory evidence of
Tenant’s ability to pay for the Alterations. Landlord may elect (but only by
notice delivered to Tenant simultaneously with Landlord’s approval of the
Atypical Alterations), that Atypical Alterations be removed at Tenant’s expense
at the end of the Term. The term “Atypical Alteration” shall mean those
Alterations which are other than a typical office building alteration or
otherwise unusually expensive to remove.

13.2. Alterations at Tenant’s Expense. Alterations shall be made at Tenant’s
expense. Tenant shall obtain any necessary permits and furnish copies thereof to
Landlord before starting any such work. All Alterations shall be performed in a
good and workmanlike manner, using materials of first class quality. Tenant
shall be responsible for ensuring that all Alterations comply with all Laws,
including the ADA.

13.3. Ownership of Alterations. Tenant shall own all Alterations until the
expiration of the Term. Upon the expiration of the Term, all Alterations that
Tenant is not required or permitted to remove under this Lease shall be
surrendered to Landlord with the Premises and shall become Landlord’s property
automatically.

 

24



--------------------------------------------------------------------------------

ARTICLE 14

MECHANICS’ LIENS

Tenant will not permit any mechanic’s lien or liens to be placed upon the Park
or any portion thereof caused by or resulting from any work performed, materials
furnished, or obligation incurred by or at the request of Tenant; and in case of
the filing of any such lien, Tenant will promptly either pay the same, or
transfer such to a cash deposit or surety bond under the provisions of
applicable law. If default in payment or bonding thereof shall continue for 20
days after notice thereof from Landlord to Tenant, Landlord may pay the same or
any portion thereof, and any amounts so paid, including expenses and interest,
shall be Additional Rent hereunder due from Tenant to Landlord and shall be
repaid to Landlord immediately on demand.

ARTICLE 15

END OF TERM

At the end of the Term, Tenant will promptly quit and surrender the Premises
broom-clean and in the condition required by Section 12.1. If an Event of
Default does not then exist, Tenant may remove from the Premises any of Tenant’s
Personal Property in the Premises whether or not such Personal Property is
attached to the Premises, as long as Tenant repairs any damage caused by this
removal; provided, however, that Tenant may not remove any fixtures or equipment
attached to the Premises that was installed pursuant to the Work Agreement.
Whether or not there is an Event of Default, Tenant will remove such Atypical
Alterations as Landlord has requested in accordance with Article 13. Tenant will
fully repair any damage occasioned by the removal of Tenant’s Personal Property
and Atypical Alterations. All Tenant’s Personal Property and Alterations on the
Premises after the end of the Term will be deemed conclusively to have been
abandoned and may be appropriated, sold, stored, destroyed, or otherwise
disposed of by Landlord without notice to Tenant or any other person and without
obligation to account for them. Tenant will pay Landlord for all expenses
incurred in connection with the removal of Tenant’s Personal Property, including
the cost of storage, and the cost of repairing any damage to the Premises caused
by the removal thereof.

ARTICLE 16

EMINENT DOMAIN

If all of the Premises are taken by exercise of the power of eminent domain (or
conveyed by Landlord in lieu of such exercise), this Lease will terminate on a
date (the “Termination Date”) which is the earlier of the date upon which the
condemning authority takes possession of the Premises or the date on which title
to the Premises is vested in the condemning authority. If (i) more than 15% of
the Rentable Area of the Premises is so taken, or (ii) more than 20% of the
parking spaces in the parking areas of Phase One are so taken, Tenant will have
the right to cancel this Lease by notice to Landlord given within 30 days after
the Termination Date. If a taking occurs and Tenant may not or does not cancel
this Lease according to the preceding sentence, Rent will be abated in the
proportion of the Rentable Area of the Premises so taken to the Rentable Area of
the Premises immediately before such

 

25



--------------------------------------------------------------------------------

taking In the event of any such taking, the entire award will be paid to
Landlord, and Tenant will have no right or claim to any part of such award;
however, Tenant will have the right to assert a claim against the condemning
authority in a separate action for Tenant’s moving expenses and Tenant’s
fixtures.

ARTICLE 17

DAMAGE AND DESTRUCTION

17.1. Notice of Casualty. If the Premises are damaged by fire or other casualty,
Landlord will give Tenant notice of the time which will be needed, acting
diligently, to repair such damage, as certified in writing to Landlord and
Tenant by an independent architect selected by Landlord, and the election (if
any) which Landlord has made according to this Article 17. Such notice will be
given before the 60th day (the “Notice Date”) after the fire or other casualty.

17.2. Repairs Taking Less Than 300 Days. If the Premises are damaged by fire or
other casualty to an extent which may be repaired within 300 days after the
casualty as reasonably determined and certified in writing to Landlord and
Tenant by an independent architect selected by Landlord (the “Independent
Architect”), Landlord will promptly begin to repair the damage after the Notice
Date and will diligently pursue the completion of such repair, In that event,
this Lease will continue in full force and effect except that Rent will be
abated on a pro rata basis from the date of the damage until the date of the
completion of such repairs (the “Repair Period’) based on the proportion of the
Premises Rentable Area Tenant is unable to use during the Repair Period.
Notwithstanding the foregoing, if (i) repair of the Premises under this
Section 17.2 is not completed within 300 days after the casualty, and
(ii) Tenant is unable to use 25% or more of the Premises because of the
casualty, then Tenant shall have the right to terminate this Lease upon notice
given to Landlord at any time after the expiration of the 300 day period but
before the repair is completed. Landlord shall cause the Independent Architect
to issue its certification to Landlord and Tenant within 50 days after the date
of the casualty, failing which Tenant, at its cost, may retain an architect to
issue such certification to Landlord and Tenant.

17.3. Repairs Taking More Then 300 Days. If the Premises are damaged by fire or
other casualty to an extent that may not be repaired within 300 days after the
casualty, as reasonably determined and certified in writing to Landlord and
Tenant by the Independent Architect, then (i) Landlord may cancel this Lease as
of the date of such damage by notice given to Tenant on or before the Notice
Date, or (ii) Tenant may cancel this Lease as of the data of such damage by
notice given to Landlord within 30 days after Tenant receives the certification
from the Independent Architect (or from the architect selected by Tenant, as
provided below). If neither Landlord nor Tenant so elects to cancel this Lease,
Landlord will diligently proceed to repair the Premises and Rent will be abated
on a pro rata basis during the Repair Period based on the proportion of the
Premises Rentable Area Tenant is unable to use during the Repair Period.
Landlord shall cause the Independent Architect to issue its certification to
Landlord and Tenant within 50 days after the date of the casualty, failing which
Tenant, at its cost, may retain an architect to issue such certification to
Landlord and Tenant.

17.4. Tenant’s Personal Property, Landlord shall not, in any event, be required
to rebuild, replace or repair any of Tenant’s Personal Property and Tenant shall
not be entitled to any abatement of Rent if the Premises are unusable and are
not occupied because any of Tenant’s Personal Property has not been restored or
is otherwise unusable provided, however, that if in connection with a casualty
loss to the Premises, Tenant’s Personal Property also is destroyed, Rent shall
abate with respect to the portion of the Premises that is unusable because of
the destruction of Tenant’s Personal Property. This Rent abatement shall last
until the earlier of (i) the date on which Tenant resumes use of the affected
portion of the Premises for its business purposes, or (ii) the 30th day after
Landlord completes its repair of the affected portion of the Premises.

 

26



--------------------------------------------------------------------------------

ARTICLE 18

SUBORDINATION, ATTORNMENT, AND NON-DISTURBANCE

18.1. General. This Lease and Tenants’ rights under this Lease are subject and
subordinate to any ground or underlying lease, mortgage indenture, or deed of
trust (each a “Superior Lien”), together with any renewals, extensions,
modifications, consolidations, and replacements of such Superior Lien, now or in
the future affecting or placed, charged, or enforced against the Premises or any
portion of the Premises or any interest of Landlord in them or Landlord’s
interest in this Lease and the leasehold estate created by this Lease (except to
the extent any such instrument expressly provides that this Lease is superior to
such instrument). Tenant will execute, acknowledge, and deliver to Landlord,
within 20 days after written demand by Landlord, such documents as may be
reasonably requested by Landlord or the holder of any Superior Lien to confirm
or effect any such subordination or superiority, as applicable. Notwithstanding
the foregoing, Tenant’s interest hereunder shall not be subordinated to a
Superior Lien unless Tenant shall have first received from and executed by the
holder of such Superior Lien a non-disturbance agreement in the form attached
hereto as Exhibit II or on such other form reasonably acceptable to Tenant.
Simultaneously with execution and delivery of this Lease by Landlord, Landlord
shall deliver to Tenant a non-disturbance agreement reasonably acceptable to
Tenant from each holder of a Superior Lien (if any) as of the Lease Date,
Tenant’s execution and delivery of this Lease is conditioned upon receipt of
such non-disturbance agreement from each such existing holder of a Superior
Lien. Notwithstanding the foregoing, Landlord shall not be required to deliver a
non-disturbance agreement to Tenant with respect to any Superior Lien existing
as of the Lease Date as long as it is released within 30 days after the Lease
Date.

18.2. Attornment. If any holder of a Superior Lien succeeds to Landlord’s
interest in the Premises, Tenant, after receipt of notice from such holder, will
pay to such holder all Rent subsequently payable under this Lease, provided that
Tenant shall not be liable to either Landlord or such holder for double payment
of Rent. In the event of the enforcement by the holder of a Superior Lien of the
remedies provided for by law or by such Superior Lien, Tenant will, upon request
of any person or party succeeding to the interest of Landlord as a result of
such enforcement, automatically become the Tenant of and attorn to such
successor in interest without change in the terms or provisions of this Lease.
Upon request by such successor in interest and without cost to Landlord or such
successor in interest, Tenant will, within 30 days after written demand,
execute, acknowledge, and deliver an instrument or instruments confirming the
attornment provided that such successor in interest of Landlord agrees to
recognize the terms of this Lease.

ARTICLE 19

ENTRY BY LANDLORD

Landlord, its agents, employees, and contractors may enter the Premises at any
time in response to an emergency, and may enter at any other reasonable time,
upon reasonable notice and coordination with Tenant, and subject to such
reasonable limitations as Tenant may require in order to comply with its
security policies and those of its clients and customers (including the
requirement that Landlord and its representatives be accompanied by Tenant’s
representative) in order to:

(a) Inspect the Premises;

 

27



--------------------------------------------------------------------------------

(b) Exhibit the Premises to prospective purchasers or lenders;

(c) Exhibit the Premises to prospective tenants during the last 15 months of the
Term;

(d) Determine whether Tenant is complying with all its obligations in this
Lease;

(e) Make repairs, alterations, or improvements in accordance with the terms of
this Lease.

Landlords will at all times have and retain a key with which to unlock all of
the doors in, on, or about the Building (excluding Tenant’s vaults, safes,
computer rooms, demonstration areas, and similar areas designated in writing by
Tenant in advance from time to time during the Term). Landlord will have the
right to use all reasonable means to open doors in and to the Premises in an
emergency in order to obtain entry to the Building, provided that Landlord will
promptly repair any damage caused by any forced entry. Notwithstanding any
provision herein, Landlord shall use its best efforts to notify Tenant of any
forcible entry for emergency purposes within twenty-four hours after such entry.
Any entry on the Premises by Landlord in accordance with this Article 19 will
not be construed or deemed to be a forcible or unlawful entry onto or a detainer
of the Premises or an eviction, actual or constructive, of Tenant from the
Premises or any portion of the Premises, nor will any such entry entitle Tenant
to damages or an abatement of Rent or other charges that this Lease requires
Tenant to pay. This Section is in addition to the rights of entry provided to
Landlord under this Lease following an Event of Default by Tenant. In all cases
in which Landlord or its agents enters the Promises (except for entry after an
Event of Default by Tenant), Landlord shall use commercially reasonable efforts
to minimize disruption to the operation of Tenant’s business.

In connection with any repairs, alterations or improvements made by Landlord,
(i) Landlord shall use all reasonable efforts to minimize the impact thereof on
Tenant, both during and following the period of construction or repair,
(ii) such repairs, alterations or improvements shall not materially reduce the
Premises Rentable Area, (iii) such repairs, alterations and improvements shall
be performed in a manner compatible with the then existing architectural design
of the Premises, (iv) Landlord shall restore any tenant finishes that may be
damaged by such repairs, alterations or improvements, and (v) any core drilling
or similarly disruptive work shall be done outside normal business hours.

Notwithstanding anything to the contrary in this Lease, if as a result of
repairs, alterations or improvements being made by Landlord in the Premises,
Tenant is unable to use all or any portion of the-premises (in excess of 3,000
rentable square feet) for the normal conduct of its business for more than five
consecutive business days, then Monthly Base Rent and Additional Rent for
Operating Expenses shall abate thereafter only with respect to the unusable
portion of the Premises until such time as the unusable portion is again usable
by Tenant for the normal conduct of its business.

ARTICLE 20

INSURANCE

20.1. Landlord’s Insurance. At all times during the Term, Landlord will carry
and maintain with insurance companies rated at least “A- VI” in the most current
issue of Best’s Insurance Reports:

 

28



--------------------------------------------------------------------------------

(a) “All risk” property insurance (now also referred to as Cause of Loss-Special
Form”), including equipment breakdown (also known as “Boiler and Machinery
Coverage”) covering Phase One (including the Leasehold Improvements) and the
fixtures and equipment located in Phase One and owned by Landlord, in an amount
not less than the full replacement cost thereof (which shall include rent loss
insurance);

(b) Commercial general liability insurance with limits as are consistent with
other owners of Class A office buildings from time to time, but initially with a
combined single limit of $5,000,000 per occurrence for bodily injury and
property damage;

(c) Garage Keepers Legal Liability Insurance;

(d) Worker’s compensation insurance insuring against and satisfying Landlord’s
obligations and liabilities under the worker’s compensation laws of the State of
Maryland, including employer’s liability insurance in the limits required by the
law; and

(e) Such other insurance related to Phase One and is (or becomes) customary for
landlords of other modern Class A office parks of similar age, quality and
location in the Northern 1-270 Corridor to carry.

The cost of the insurance to be provided by Landlord under this Section 20.1
shall be included in Operating Expenses. Upon Tenant’s request, Landlord will
provide Tenant with copies of certificates of insurance evidencing the insurance
Landlord is required to maintain hereunder.

20.2. Tenant’s Insurance. At all times during the Term, Tenant will carry and
maintain, at Tenant’s expense, the following insurance, in the amounts specified
below or such other amounts as Landlord may from time to time reasonably request
(but only if consistent with requirements of owners of other Class A buildings),
with insurance companies rated at least “A- VI” in the most current issue of
Best’s Insurance Reports and on ISO or other forms reasonably satisfactory to
Landlord.

(a) Bodily injury and property damage liability insurance, with a combined
single occurrence limit of not less than $5,000,000 per occurrence. All such
insurance will be equivalent to coverage offered by a commercial general
liability form, including personal injury, products and completed operations,
broad form property damage, and contractual liability coverage for the
performance by Tenant of the indemnity agreements set forth in Article 21 of
this Lease;

(b) Comprehensive automobile liability insurance covering all owned, non-owned
and hired vehicles with a limit of at least $5,000,000 per occurrence;

(c) All risk property insurance covering Tenant’s Personal Property; and

(d) Worker’s compensation insurance insuring against and satisfying Tenant’s
obligations and liabilities under the worker’s compensation laws of the State of
Maryland, including employer’s liability insurance in the limits required by the
law.

If Tenant fails to obtain or maintain any insurance required hereunder, Landlord
may deliver to Tenant notice that is intends to purchase such insurance. If
Tenant fails to obtain such insurance within five business days after receipt of
Landlord’s notice, Landlord may purchase such insurance and the reasonable cost
thereof shall be reimbursed by Tenant to Landlord as Additional Rent.

 

29



--------------------------------------------------------------------------------

20.3. Forms of Policies. With respect to the insurance to be maintained by
Tenant hereunder, certificates of insurance, together with copies of the
endorsements, when applicable, naming Landlord, its management agent and lender
as additional insureds, will be delivered to Landlord prior to Tenant’s
occupancy of the Premises and from time to time during the Term, as Landlord may
reasonably request, but no more often than once annually. All commercial general
liability or comparable policies maintained by Tenant will name Landlord, its
management agent and lender as additional insureds. All such policies maintained
by Tenant will provide that they may not be terminated nor may coverage be
reduced except after 30 days’ prior notice to Landlord. All commercial general
liability policies maintained by Tenant will be written, on an occurrence basis,
as primary policies, not contributing with, and not supplemental to the coverage
that Landlord may carry.

20.4. Waiver of Subrogation. Notwithstanding anything to the contrary in this
Lease, Landlord and Tenant each waives any and all rights to recover against the
other, or against the officers, directors, shareholders, partners, joint
venturers, employees, agents, customers, invitees, or business visitors of such
other party, for any loss or damage to such waiving party arising from any cause
that (i) would be insured against under the terms of any property insurance
required to be carried by such party pursuant to this Article 20, or (ii) is
insured against under the terms of any property insurance actually carried by
such party (regardless of whether it is required hereunder); provided, however,
that the waiver in clause (i) shall not apply to the extent of any commercially
reasonable deductible, and the waiver in clause (ii) shall apply only to the
extent of the net proceeds collected under such insurance. The foregoing waivers
shall apply regardless of the cause or origin of the claim, including the
negligence of a party. Landlord and Tenant will cause their respective insurers
to issue appropriate waiver of subrogation rights endorsements to all property
insurance policies carried in connection with the Park, the Buildings or the
Premises, or the contents of the Park, the Buildings or the Premises, unless
such policies provide that the insured may waive the right of subrogation,
thereby making such endorsements unnecessary.

ARTICLE 21

INDEMNIFICATION

21.1. Tenant’s Indemnity. Subject to Sections 20.4 and 32.29, Tenant shall
reimburse Landlord for, and shall indemnify, defend upon request and hold
Landlord, its employees and agents harmless from and against, all costs,
damages, claims, liabilities, expenses (including reasonable attorney’s fees,
disbursements and actual costs), losses and court costs claimed against Landlord
by any Governmental Authority or other third party) including any employee,
agent, or invitee of Tenant) to the extent based on or arising out of (i) the
use and occupancy of the Premises or the business conducted therein, (ii) any
act or omission of Tenant or any invitees of Tenant constituting negligence or
willful misconduct or (iii) any breach of Tenant’s obligations under this Lease.
This indemnity shall not apply with respect to any claim arising out of the
negligence or willful misconduct of Landlord.

21.2. Landlord’s Indemnity. Subject to Sections 20.4, 32.5, and 32.28, Landlord
shall reimburse Tenant for, and shall indemnify, defend upon request and hold
Tenant, its employees and agents harmless from and against, all costs, damages,
claims, liabilities, expenses (including reasonable attorney’s fees,
disbursements and actual costs), losses and court costs claimed against Tenant
by any

 

30



--------------------------------------------------------------------------------

Governmental Authority or other third party (including any employee, agent, or
invitees of Landlord) to the extent based on or arising out of (i) any act or
omission of Landlord or any invitee of Landlord constituting negligence or
willful misconduct, or (ii) any breach of Landlord’s obligations under this
Lease. This indemnity shall not apply with respect to any claim arising out of
the negligence or willful misconduct of Tenant.

ARTICLE 22

SECURITY DEPOSIT

22.1. Payment of Security Deposit, Tenant will deposit with Landlord the
Security Deposit, which shall be held as collateral security, and not prepaid
rent, for the faithful performance by Tenant of all covenants, conditions, and
agreements of this Lease. The Security Deposit shall be deposited with Landlord
in two equal installments of $2,950,000 each. The first such installment shall
be deposited on the day Landlord closes on its construction loan for Phase One
(or as soon thereafter as the first draw under the loan is funded, it being
understood that the first draw will occur simultaneously with the loan closing).
Landlord shall give Tenant at least five business days’ notice of the closing
date for this construction loan. The second such installment shall be deposited
within 15 days after Landlord starts pouring the building footings and a
foundation for the premises and Tenant receives notice thereof.

22.2. Use of Security Deposit. Landlord shall not be obligated to hold the
Security Deposit as a separate fund, but may commingle the same with other
funds. Landlord may apply so much of the Security Deposit as may be necessary to
compensate Landlord for any Event of Default under this Lease on the part of
Tenant. The Security Deposit shall not be deemed liquidated damages in the event
of a default by Tenant under this Lease. Nothing contained in this Article 22
shall be deemed to limit the amount of damages to which landlord may be entitled
following an Event of Default by Tenant. If the Security Deposit is applied by
Landlord, upon demand by Landlord, Tenant shall forthwith restore the Security
Deposit to the original sum deposited (as it may have been reduced under
Section 22.6). The amount of the Security Deposit shall be repaid without
interest to Tenant within 45 days after the expiration or termination of this
Lease, less any amounts applied by Landlord to cure any Events of Default.

22.3. Transfer of the Security Deposit. In the event of a sale or transfer
(including a transfer pursuant to a foreclosure or a deed in lieu of
foreclosure) of Landlord’s estate or interest in the Premises, Landlord shall
transfer the Security Deposit to the vendee or transferee, and Landlord shall be
considered released by Tenant from all liability for the return of the Security
Deposit, but only after such vendee or transferee has received the Security
Deposit, and assumed in writing Landlord’s obligations under this Lease. No
mortgagee or purchaser of the Premises at any foreclosure proceeding or pursuant
to any deed in lieu of foreclosure shall be liable to Tenant for any or all of
such sum unless Landlord has actually delivered it to such mortgagee or
purchaser.

22.4. Right to Use Letter of Credit. Initially or at any time during the Term,
Tenant may deliver to Landlord an unconditional, irrevocable letter of credit in
substitution for the cash Security Deposit or Bond. Such letter of credit shall:
(i) be in the form attached hereto as Exhibit I, or in a form otherwise
satisfactory to Landlord, (ii) be in the amount of the Security Deposit required
under this

 

31



--------------------------------------------------------------------------------

Lease, (iii) be issued by Bank of America or another commercial bank that is
located in the Washington, D.C. metropolitan area, is federally insured, has a
net worth of at least $100,008,000, and is otherwise reasonably acceptable to
Landlord, (iv) be transferable and assignable to the owner from time to time of
the Premises (except as otherwise provided in this Section 22.4). and (v) be
maintained in effect until at least 60 days after the Expiration Date. If the
letter of credit is issued for one (1) year at a time, the letter of credit must
be renewed at least 30 days before the expiration of the existing letter of
credit, failing which Landlord may draw on the letter of credit and hold the
cash as the Security Deposit hereunder. In addition, if Tenant is unable to
obtain a letter of credit that is assignable, Tenant, upon 15 days’ notice from
Landlord, will cause a replacement letter of credit to be issued in the name of
the new owner of the Premises to be effective on the closing date of the sale of
the Premises.

22.5. Right to Use Lease Guarantee Bond. Initially or any time during the Term,
Tenant may deliver to Landlord an unconditional, irrevocable lease guarantee
bond (the “Bond”) in favor of Landlord and in substitution for the cash security
deposit or letter of credit. The Bond shall (i) be in the form attached hereto
as Exhibit 3, or in a form otherwise reasonably satisfactory to Landlord,
(ii) be in the amount of the Security Deposit required under this Lease,
(iii) be issued by an issuer rated at least “A-VI” in the most current issue of
Best’s Insurance Reports, or its equivalent, and otherwise reasonably acceptable
to Landlord, (iv) be transferable and assignable to the owner from time to time
of the Premises (except as otherwise provided in this Section 22.5), and (v) be
maintained in effect until at least 60 days after the Expiration Date. If the
Bond is issued for 1 year at a time, the Bond must be renewed or replaced at
least 30 days before the expiration of the existing bond, for additional periods
of not less than 1 year, until 60 days after the Expiration Date. The Bond shall
inure to the benefit of Landlord and its successors and assigns. In addition, if
Tenant is unable to obtain a Bond that is assignable, Tenant, upon 15 days’
notice from Landlord, will cause a replacement Bond to be issued in the name of
the new owner of the Premises to be effective on the closing date of the sale of
the Premises and the return of the existing Bond. All costs of obtaining,
maintaining, replacing, renewing, and/or restoring the Bond in accordance with
this Section shall be borne by Tenant. The following provisions shall apply with
respect to draws under the Bond; (i) if an Event of Default occurs, Landlord may
draw on so much of the Bond as is necessary to compensate Landlord for such
Event of Default, upon presentation of only the Bond and a written statement
from an authorized representative of Landlord stating that there is an Event of
Default under the Lease and stating the amount necessary to compensate Landlord
for such Event of Default; (ii) if Landlord shall at any time draw upon the
Bond, Tenant shall restore all amounts drawn by Landlord within 15 days of such
draw; (iii) Tenant agrees that the Bond may be presented by Landlord for payment
only; (A) upon the occurrence of an Event of Default by Tenant under this Lease,
and/or (B) if Tenant fails to deliver to Landlord a renewed or replacement Bond
complying with all of the requirements of this Lease at least 30 days before the
expiration of the then term of the Bond; (iv) the proceeds of the Bond paid to
Landlord upon presentment thereof shall be a part of the Security Deposit for
use in the manner set forth in this Article 22. Tenant shall cooperate with
Landlord to promptly execute and deliver to Landlord any and all modifications,
amendments, and replacements of the Bond, as Landlord may reasonably request to
carry out the terms of this Article, provided that same do not a have a
material, adverse effect on Tenant’s rights or obligations hereunder.

22.6. Reduction of Security Deposit. (a) Effective on first day of the third,
fifth, seventh and ninth Lease Years (each a “Reduction Date”), the amount of
the Security Deposit shall be reduced to $4,500,000; $3,000,000; $2,000,000; and
$1,000,000, respectively (the “Reduction Schedule”); provided, however, that
each such reduction shall be permitted only if, as of the effective date of such
reduction, Tenant is not in default under this Lease and the conditions of this
Section 22.6 are otherwise

satisfied. If Tenant is in default on the effective date of a reduction under
this Section 22.6, the effective date of the reduction, if any, shall be delayed
until 30 days after Tenant cures the default.

 

32



--------------------------------------------------------------------------------

If during any two consecutive Lease Years more than three monetary Events of
Default occur (a “Repeated Default”), then the Security Deposit shall not be
reduced at the next Reduction Date and the remaining Reduction Schedule shall be
delayed for two Lease Years. Thus, the effective date of the next reduction, if
any, shall be delayed until the commencement of the following Reduction Date;
provided, however, that any further reduction shall not be effective unless
Tenant has cured all outstanding Events of Default and there has been no
monetary Event of Default for a period of 12 consecutive months (until such
time, such Repeated Default shall be referred to as an “Unredeemed Repeated
Default”).

22.7. Increase of Security Deposit. If Tenant leases any additional space in
accordance with Articles 30 or 31, the Security Deposit shall be increased
(i) on a pro rata per square foot basis for new additional space as to which
Tenant is the initial tenant of such space, and (ii) on a pro rata per square
foot basis, multiplied by a factor of 50%, for additional space as to which
Tenant is not the initial tenant of such space.

22.8. Renewal Periods. At the commencement of each Renewal Period, the amount of
the Security Deposit (together with any reduction schedule thereof) shall be
adjusted pursuant to the provisions of Section 29.3 hereof.

ARTICLE 23

QUIET ENJOYMENT

Landlord covenants that it has the right to make this Lease, and Landlord
covenants that Tenant may peaceably and quietly enjoy the Premises subject,
nevertheless, to the terms and conditions of this Lease, and Tenant’s possession
will not be disturbed by any person or entity claiming by, through, or under
Landlord or claiming an interest in the Park prior to Tenant’s. Nothing in this
Article 23, however, shall prevent Landlord from exercising any remedy available
to it on account of an Event of Default by Tenant.

ARTICLE 24

EFFECT OF SALE

24.1. Release of Landlord Upon Sale. If at any time Landlord shall sell, convey
or assign the Premises, then provided the purchaser or transferee assumes the
obligations of Landlord hereunder in writing, such sale, conveyance, or
assignment of the Premises will operate to release Landlord from the covenants,
terms and conditions of this Lease accruing from and after the effective date of
such sale, conveyance, or assignment, and with respect thereto, Tenant will look
solely to Landlord’s successor in interest in and to this Lease; provided,
however, that this sentence shall be subject to Section 22.3. This Lease will
not be affected by any such sale, conveyance, or assignment, and, so long as the
purchaser or transferee assumes the obligations of Landlord hereunder in
writing, Tenant will attorn to Landlord’s successor in interest to this Lease
from and after such effective date.

24.2. Prohibition Against Partial Sale of Phase One. Notwithstanding anything to
the

 

33



--------------------------------------------------------------------------------

contrary in this Lease, during the Term, any sale or other transfer of
Landlord’s interest in Phase One to a third party must be for all of Phase One.
This prohibition shall not apply to intra-family transfers for estate planning
purposes, as long as (i) such separate owners authorize a single individual or
entity to act as `Landlord” under this Lease with respect to all actions,
approvals, consents and decisions of Landlord hereunder, and (ii) upon any third
party sale or other transfer, all of Phase One is conveyed.

ARTICLE 25

DEFAULT

25.1. Events of Default. The following events are referred to, collectively, as
“Events of Default” or, individually, as an “Event of Default”:

(a) Tenant fails to pay any Rent or other monetary obligation when due, and such
failure continues for 5 business days after notice from Landlord;

(b) This Lease or the Premises or any part of the Premises is taken upon
execution or by other process of law directed against Tenant, or is taken upon
or subject to any attachment by any creditor of Tenant or claimant against
Tenant, and said attachment is not discharged or disposed of within 60 days
after its levy;

(c) Tenant files a petition in bankruptcy or insolvency or for reorganization or
arrangement under the bankruptcy laws of the United States or under any
insolvency act of any state, or admits the material allegations of any such
petition by answer or otherwise, or admits in writing its inability to meet its
debts as they mature, or is dissolved or makes an assignment for the benefit of
creditors;

(d) Involuntary proceedings under any such bankruptcy law or insolvency act or
for the dissolution of Tenant are instituted against Tenant, or a receiver or
trustee is appointed for all or substantially all of the property of Tenant, and
such proceeding is not dismissed or such receivership or trusteeship vacated
within 60 days after such institution or appointment; or

(e) Tenant breaches any of the agreements, terms, covenants, or conditions that
this Lease requires Tenant to perform, and such breach continues for a period of
30 days after notice from Landlord to Tenant or, if such breach cannot be cured
reasonably within such 30-day period, if Tenant fails to diligently commence to
cure such breach within 30 days after notice from Landlord and to complete such
cure within a reasonable time thereafter.

25.2. Landlord’s Remedies. If any one or more Events of Default occur, then
Landlord, in addition to all other remedies available at law or in equity, shall
have the right, at its election;

(a) To give Tenant notice of Landlord’s intention to terminate this Lease on the
earliest date permitted by law or on any later date specified in such notice, in
which case Tenant’s right to possession of the Premises will cease and this
Lease will be terminated, except as to Tenant’s liability, as if the expiration
of the term fixed in such notice were the end of the Term;

 

34



--------------------------------------------------------------------------------

(b) Without further demand or notice, to cure any Event of Default and to charge
Tenant for the reasonable cost of effecting such cure, including reasonable
attorneys fees and interest on the amount so advanced at the Interest Rate,
provided that Landlord will have no obligation to cure any such Event of Default
of Tenant; and/or

(c) Whether or not Landlord terminates this Lease, to cure Tenant for all
damages arising from the Event of Default (subject to the limitation on Tenants
liability in Section 32.29).

Should Landlord take possession pursuant to legal proceedings or pursuant to any
notice provided by law, Landlord may, from time to time, relet the Premises or
any part of the Premises for such term or terms (which may be greater or less
than the period which would otherwise have constituted the balance of the Term)
and on such conditions and upon such other terms (which may include concessions
of free rent and alteration and repair of the Premises) as Landlord, in its
reasonable discretion, may determine, and Landlord may collect and receive the
rents from such reletting. So such reentry or taking possession of the Premises
by Landlord will be construed as an election on Landlord’s part to terminate
this Lease unless a notice of such intention is given to Tenant. No notice from
Landlord under this Section or under a forcible or unlawful entry and detainer
statute or similar law will constitute an election by Landlord to terminate this
Lease unless such notice specifically so states.

25.3. Continuing Liability After Termination. If this Lease is terminated on
account of an Event of Default, Tenant will remain liable to Landlord for
damages in an amount equal to the Rent and other amounts that would have been
owing by Tenant for the balance of the Term, had this Lease not been terminated,
less the net proceeds, if any, of any reletting of the Premises by Landlord
subsequent to such termination, after deducting all of Landlord’s reasonable
expenses in connection with such reletting (on a pro rata basis if the term of
such reletting extends beyond the Expiration Date), including all repossession
costs, brokerage commissions, attorneys’ fees, tenant improvement allowances,
fit-up costs, and other expenses of preparation for such reletting. Landlord
will be entitled to collect such damages from Tenant monthly on the day on which
Monthly Base Rent and other amounts would have been payable under this Lease if
this Lease had not been terminated and Landlord will be entitled to receive such
Monthly Base Rent and other amounts from Tenant on each such day. Alternatively,
at the option of Landlord, in the event this Lease is so terminated, Landlord
will be entitled to recover against Tenant as damages for loss of the bargain
and not as a penalty:

(a) The worth at the time of award of the unpaid Rent that had been earned at
the time of termination;

(b) The worth at the time of award of the amount by which the unpaid Rent that
would have been earned after termination until the time of award exceeds the
amount of such rental loss that Tenant proves could have been reasonably
avoided; and

(c) The worth at the time of award of the amount by which the unpaid Rent for
the balance of the Term of this Lease (had the same not been so terminated by
Landlord) after the time of award exceeds the amount of such rental loss that
Tenant proves could be reasonably avoided.

In determining the amount of rental loss that could have been reasonably
avoided, appropriate deductions from rent to be received upon a reletting shall
be made for all repossession costs, brokerage commissions, attorneys’ fees,
tenant improvement allowances, fit-up costs, and other expenses of preparation
for such reletting. The “worth at the time of award” of the amounts referred to
in clauses (a) and (b) above is computed by adding interest at the Interest Rate
as of the date on which this Lease is terminated from the date of termination
until the time of the award. The

 

35



--------------------------------------------------------------------------------

worth at the time of award of the amount referred to in clause (c) above is
computed by discounting such amount at the interest rate for U.S. Treasury
obligations with a maturity date on or about the Expiration Date (if this Lease
had not been terminated).

25.4. Cumulative Remedies. Any suit or suits for the recovery of the amounts and
damages set forth in this Article may be brought by Landlord, from time to time,
at Landlord’s election, and nothing in this Lease will be deemed to require
Landlord to await the date upon which this Lease or the Term would have expired
had there occurred no Event of Default. Each right and remedy provided for in
this Lease is cumulative and is in addition to every other right or remedy
provided for in this Lease or now or after the Lease Date existing at law or in
equity or by statute or otherwise, and the exercise or beginning of the exercise
by Landlord of any one or more of the rights or remedies provided for in this
Lease or now or after the Lease Date existing at law or in equity or by statute
or otherwise will not preclude the simultaneous or later exercise by Landlord of
any or all other rights or remedies provided for in this Lease or now or after
the Lease Date existing at law or in equity or by statute or otherwise.

25.5. Waiver of Redemption. Tenant waives any right of redemption arising as a
result of Landlord’s exercise of its remedies under this Lease; provided,
however, that if a bona fide dispute exists, such waiver shall not apply unless
Tenant fails to stay or satisfy a judgment entered against it within 30 days
after the date of entry.

25.6. Duty to Mitigate. Notwithstanding anything to the contrary in this Lease,
following an Event of Default by Tenant, Landlord shall act in a commercially
reasonable manner to mitigate its damages, but this provision shall not be
construed to require Landlord to re-let the Premises before all other vacant
space in Phase One is leased.

ARTICLE 26

SIGNS

26.1. Exterior Signs; Monuments. Tenant, at its cost, may install (i) two signs
on the exterior of Building 1 and one sign on the exterior of Building 2 with
its name and logo(s) (collectively, “Tenant’s Exterior Signs”), and (ii) one
ground mounted monument on the grounds of Phase One (“Tenant’s Monument Sign”),
the location of which shall be selected by Tenant, subject to Landlord’s
approval, which shall not be unreasonably withheld. Tenant’s right to display
its name and logo on Tenant’s Exterior Signs and Tenant’s Monument Sign shall be
exclusive. Tenant, at its cost, also shall have the nonexclusive right to
display its name and logo(s) on any ground mounted monuments at the intersection
of Key West Boulevard and/or Great Seneca Highway that are provided by Landlord
to display the names of tenants in Phase One (“Tenant’s Nonexclusive Monument
Signs” and hereinafter, together with Tenant’s Exterior Signs and Tenant’s
Monument Sign, collectively referred to as “Tenant’s Signs”). If permitted by
law, Landlord shall provide at least one such ground mounted monument for the
display of tenant names in Phase One.

26.2. Approval; Maintenance. The design, size, and location of Tenant’s Signs
shall be first approved by Landlord (with Tenant’s current logo being hereby
approved as a permitted building sign), but such approval shall not be
unreasonably withheld. Tenant’s Signs shall comply with all Laws. Tenant shall
maintain Tenant’s Signs in good condition at all times, shall remove them at the
end of the Term, and shall repair any damage caused by such removal. Landlord
may impose commercially reasonable conditions to the erection and installation
of Tenant’s Signs, including (i) reasonable approval of Tenant’s contractor(s),
and (ii) periodic inspection by Landlord’s representative, at Landlord’s expense
of the erection and installation of Tenant’s Signs.

 

36



--------------------------------------------------------------------------------

26.3. Installation Cost. Tenant shall bear all costs associated with the
fabrication and installation of Tenant’s Signs. The fabrication and installation
of Tenant’s Signs in connection with Tenant’s initial occupancy are included in
Tenant’s Work and the cost thereof may be allowed as a charge against Tenant’s
Allowance.

26.4. Interior Signs. Tenant, at its expense, may install signage on the
interior of the Premises without Landlord’s approval, provided the interior
signage is not visible from the exterior of the Building and complies with all
Laws.

26.5. Limitation on Phase One Building Signage. There shall be no more than two
exterior signs in the aggregate (i.e., including Tenant’s Exterior Signs) on
Building 1, and no more than one exterior sign in the aggregate on each of
Building 2 and 3 (except for exterior signage for retail tenants to the extent
allowed under Section 26.9). Tenant may have a sign on the exterior of Building
3 (the “Building 3 Exterior Sign” (as long as Tenant leases more rentable area
in Building 3 than any other tenant). For any other tenant of Building 3 to have
the right to the Building 3 Exterior Sign, that tenant must lease 5l% or more of
the rentable area in Building 3.

26.6. Phase Two Signage. In granting exterior signage rights to other tenants in
Phase Two, Landlord shall require that such signs (collectively, “Phase Two
Signage”) comply with all Laws then in effect. In addition, if the Laws
pertaining to Phase Two Signage in effect as of the Lease Date (“Existing
Signage Laws”) are amended to become less restrictive, then Landlord shall
require all Phase Two Signage to comply with all Existing Signage Laws.

26.7. No Other Signs Permitted. Except as provided in this Article 26, Tenant
shall not inscribe, paint, affix or display any signs, advertisements or notices
on the windows or exterior walls of the Premises or elsewhere in the Park.

26.8. Limitation on Signage Rights. The signage rights granted in this Article
26 shall only apply with respect to Tenant’s Exterior Signs on Building 1 so
long as Tenant leases at least 75% of the rentable area of Building 1. If Tenant
leases less than 75% of the rentable area of Building 1, then so long as
(i) Tenant leases at least 25% of the rentable area of Building 1, and (ii) is
either the largest or second largest tenant in Building 1, Tenant may maintain
one exterior sign on Building 1. Landlord may require Tenant to remove any signs
for which Tenant has lost its signage rights hereunder and to repair all damage
caused by the removal.

26.9. Restrictions on Exterior Park Signage. No tenant shall be permitted any
flags or other exterior signage in the Park except as follows: (i) monument
signs, (ii) signs on the exterior of buildings, subject to the limitations in
this Article, and (iii) for ground floor retail tenants only, exterior signage
directly above each tenant’s premises, which shall be below the second floor and
no longer than the length of each tenant’s premises, All exterior monument,
building facade and retail signage in the Park shall be subject to uniform
signage criteria established by Landlord, which shall be consistent with the
signage criteria in modern Class A office parks of similar age, quality and
location in the Northern 1-270 Corridor.

 

37



--------------------------------------------------------------------------------

26.l0. Limitations on Monument Signage. In addition to the other provisions of
this Article pertaining to monuments, monuments in Phase One provided by
Landlord to display tenant names shall be subject to the following restrictions:
(i) there shall be no more than four tenant names on each monument,
(ii) Tenant’s name shall be in the first position on each monument, and
(iii) Tenant’s name on each monument shall be significantly larger than the name
of any other tenant.

ARTICLE 27

PARKING

27.1. Tenant’s Parking Allocation. Phase One will have a five level parking
garage (the “Garage”). During the Term, Tenant will be entitled to use a pro
rata share of parking spaces in the Garage at a ratio of 4.02 parking spaces per
1,000 rentable square feat of the Premises (the “Parking Spaces”). Except as
provided in Section 27.2, all of the Parking Spaces will be non-reserved.

27.2. Reserved Spaces. Fifty of the Parking Spaces shall be reserved for use by
Tenant (the “Reserved Parking Spaces”). Tenant shall pay the cost of painting
(and repainting, as needed) the Reserved Parking Spaces with a “Manugistics
Reserved” designation. Exhibit K hereto shows the location of the Reserved
Parking Spaces.

27.3. No Charge for Parking. At no time during the Term shall there be any cost,
charge, rental or other fee payable by Tenant for use of the Parking Spaces. If
during any Renewal Period, the market for leases for modern Class A office
buildings in the Northern 1-270 Corridor provides for paid parking, then the
free parking provided to Tenant shall be a factor considered in determining
Current Market Rent.

27.4. Enforcement. Tenant, at its cost, shall be responsible for policing use of
the Reserved Spaces, and Landlord shall cooperate with Tenant as reasonably
required to enforce Tenant’s right to use them (including written authorization
to tow). Following notice from Tenant that some or all of the Non-Reserved
spaces are not available for Tenant’s use, Landlord shall act in a commercially
reasonable manner (including towing unauthorized vehicles) to enforce Tenant’s
right to use the Non-Reserved Spaces hereunder.

27.5. Parking Rules and Regulations. Tenant, its employees and invitees shall
observe reasonable safety precautions in the use of the Garage, and shall at all
times abide by all reasonable rules and regulations promulgated by Landlord
governing the use of the Garage. Landlord does not assume any responsibility for
any damage or loss to any automobiles parked in the Garage or to any personal
property located therein.

27.6. Handicapped Parking. Landlord, at its cost, shall install all handicap
parking and the signage therefore on Phase One as is required by all Laws.
Maintenance costs for such handicapped parking and signage shall be included in
Operating Expenses to the extent permitted by Article 5.

27.7. Parking Ratio for Additional Premises. If Tenant leases additional space
in the Park pursuant to Articles 30 or 31 hereof, Landlord shall provide Tenant
with additional parking at a ratio of 4.02 parking spaces per 1,000 rentable
square feet of additional space leased (with additional reserved parking at the
same ratio as the initial Premises (50/210,184)]. In addition, if Tenant leases
all of Building 3, Tenant shall be entitled to use all parking spaces in Phase
One, except for handicapped parking and for use of three parking spaces by
Landlord, its employees, agents and contractors.

 

38



--------------------------------------------------------------------------------

ARTICLE 28

ANTENNA ROOF RIGHTS; CABLING

28.1. Right to Use Roof for Antenna. During the Term, Tenant, at its cost, shall
have the right to install and maintain on the roofs of the Premises
telecommunications equipment, together with the cables extending from such
equipment to the other areas of the Premises, subject to the conditions in this
Article (said telecommunications equipment and all related cables, boosters and
other equipment are referred to hereafter individually and collectively as the
“Antenna”).

28.2. Approval of Specifications. The location, size, weight, height and all
other specifications of the Antenna and the manner of installation shall be
Subject to Landlord’s reasonable approval, this may be withheld only on one of
the following grounds: (i) adverse affect on the structural integrity of the
Premises, (ii) unsightly appearance, or (iii) violation of Laws. Tenant shall
install appropriate screening of the Antenna as reasonably required by Landlord.

28.3. Compliance with Laws. The Antenna and the installation thereof shall
comply with all Laws. If, at any time during the Term, the Antenna does not
comply with all such Laws, Tenant shall immediately remove the Antenna or modify
the Antenna to bring it into compliance with such Laws. Tenant’s failure to
obtain any permit required in order to initially install the Antenna, or a
subsequent inability to maintain the Antenna for any reason, shall have no
effect on this Lease other than to nullify the right to install and use the
Antenna.

28.4. Maintenance. Tenant shall maintain the Antenna in clean, good and safe
condition and in a manner that avoids interference with or disruption to
Landlord and other tenants of the Park. Tenant shall have access to the
mechanical room, risers and roofs of the Premises to install, operate, maintain,
repair, replace, and remove the Antenna.

28.5. Removal at End of Term. At the expiration or earlier termination of the
term of this Lease, Tenant shall remove the Antenna and surrender the area of
the roofs occupied thereby in good condition, including patching and repairing
any roof penetrations caused by the Antenna or Tenant’s use of the roof to
ensure the water tightness of the roof membrane, ordinary wear and tear and
unavoidable damage by the elements excepted.

28.6. No Additional Rent. Landlord shall not charge Tenant any rent or other
fees for the privilege of installing and maintaining the Antenna. Tenant shall
be responsible for paying all electric charges incurred in connection with the
operation of the Antenna.

28.7. Exclusive Use of Roofs. Tenant’s right to install and maintain Antenna on
the roofs of the Premises shall be exclusive. In addition, if Tenant leases all
of Building 3, its right to install and maintain Antenna on the roof of Building
3 also shall be exclusive.

28.8. Antenna Limited to Consumer Use in Phase One. All rooftop Antenna use in
Phase One (whether by Landlord, Tenant, another tenant or otherwise) shall be
solely for telecommunications services to support the business operations of the
tenant(s) and occupant (s) of the particular Building within Phase One, and to
provide services to such tenants’ or occupants’ customers.

 

39



--------------------------------------------------------------------------------

28.9. Cabling. Tenant, at its coat, shall have the right to run underground
utilities, cables, lines, and other facilities (collectively, the “Cabling”)
from the street and between Building 1 and Building 2 to the mechanical rooms
and risers of the Premises, provided that for all purposes of this Lease such
Cabling (excluding the conduit or housing thereof) shall be deemed to be
Atypical Alterations, requiring Landlord’s reasonable consent to the manner of
installation only and otherwise subject to the provisions of, Section 13.1. The
plans and specifications for the Cabling, which will be subject to Landlord’s
reasonable approval, must clearly delineate the location, depth, and dimensions
of all space in which said Cabling will be located and the size, weight, and
other specifications of the Cabling. Landlord shall have the right to require
Tenant to relocate the Cabling running through the land to another location if
Landlord determines that the Cabling shall interfere with Landlord’s plans to
further develop, redevelop, or operate the Park, provided that Landlord shall be
obligated to reimburse Tenant for all reasonable costs incurred by Tenant
associated with such relocation of the Cabling, and the relocation shall be
affected in a manner which will minimize the disruption to Tenant’s operations.
Tenant’s placement of the Cabling shall be at Tenant’s own risk and Landlord
shall have no liability for damage thereto or loss thereof. Tenant shall
maintain the Cabling in good and safe condition and in a manner that avoids
interference with or disruption to Landlord and other tenants in the Park. The
foregoing provisions of this Section 28.9 notwithstanding, Landlord shall not
require that underground Cabling be excavated by Tenant or at Tenant’s expense.

28.10. No Interference by Other Tenants. Landlord shall require all other
parties to whom Landlord grants roof rights in the Park for telecommunications
equipment to agree that they will not interfere with the operation of any
Antenna being operated by Tenant as of the date such party’s telecommunications
equipment is installed. If any third party breaches this agreement, Landlord
shall take commercially reasonable efforts to prohibit any such interference,
including, if necessary, promptly filing and diligently prosecuting suit.

ARTICLE 29

RENEWAL OPTIONS

29.1. Exercise of Renewal Options. Subject to the terms of this Article 29,
Tenant shall have the right (each, a “Renewal Option” and together the “Renewal
Options”) to extend the Term for 3 period(s) of 5 Lease years (each a, “Renewal
Period” and together the “Renewal Periods”), provided Tenant gives notice (a
“Renewal Notice”) to Landlord of its election to exercise a Renewal Option no
less than 15 months and no more than 30 months before the then applicable
Expiration Date (subject to Tenant’s right to exercise a Renewal Option early
under Sections 10.3 and 31.5). Upon Tenant’s timely exercise of a Renewal
Option, the Term shall be irrevocably extended for the term of the Renewal
Period, subject to delivery of a “Renewal Withdrawal Notice” (as hereinafter
defined).

29.2. Rent During Renewal Periods. All terms and conditions of this Lease shall
remain in full force and effect during any Renewal Period, except that (i) all
economic terms (i.e., Monthly Base Rent, increases thereof during the Renewal
Period, and Additional Rent) shall be adjusted to equal 95% of the “Current
Market Rent” (as defined below), and (ii) the Security Deposit shall be adjusted
pursuant to Section 29.3 (but shall remain at one hundred percent (100%) of
current Market Rent terms, not ninety-five percent (95%).

 

40



--------------------------------------------------------------------------------

29.3. Definition of Current Market Rent. The “Current Market Rent” for purposes
of this Lease shall mean the prevailing market rent as of the date such market
rent is to go into effect for leases of office space of comparable quality,
location, level of finish and lease term as the Premises, in the Park and in
other comparable office buildings located in the Northern 1-270 Corridors for a
tenant of credit-worthiness comparable to that of Tenant, taking into account
all relevant factors, including the building’s age, condition and size, any
significant renovation of the building, all components of rent, including base
rent, the number, type and base year for various rent escalations, base year and
pass-throughs for operating expenses and real estate taxes, and any Concessions.
Comparables will be limited to leases of at least 100,000 square feet of office
space, but if there are then less than 6 comparables of that size, then, to the
extent feasible, comparables will be limited to leases of at least 50,000 square
feet. The determination of Current Market Rent shall include establishing new
lease terms consistent with market terms at such time relating to base rent,
base year, rent escalations, pass-throughs of real estate taxes and operating
expenses, and the amount (together with any reduction schedule thereof of the
Security Deposit (based on “as is” deals, i.e., without tenant improvements
allowance, brokerage commissions, or other Landlord expenditures) to modify or
replace as appropriate the then existing terms contained in this Lease relating
to such items. The term “Concessions” means any free or reduced rent periods,
construction allowances, or other concessions.

29.4. Landlord’s Notice of Current Market Rent. Within 10 days after receipt of
Tenant’s Renewal Notice, Landlord shall provide Tenant with Landlord’s good
faith determination of the Current Market Rent. During the 45-day period
following delivery of Landlord’s good faith determination, Landlord and Tenant
shall negotiate in an effort to mutually agree upon the Current Market Rent,
which agreement shall be evidenced by the parties’ execution of a Lease
amendment reflecting such extension and the new economic terms thereof.

29.5. Three Broker Method. (a) If Landlord and Tenant fail to execute a Lease
amendment reflecting such extension within the aforesaid 45-day negotiation
period, then Tenant may deliver to Landlord prior to expiration of said 45-day
negotiation period a notice withdrawing the exercise of its Renewal Option (the
“Renewal Withdrawal Notice”), in which event this Article 29 shall be null and
void and the Term shall expire on the existing Expiration Date. If Tenant does
not deliver the Renewal Withdrawal Notice prior to the expiration of the
aforesaid 45-day negotiation period without execution of such a Lease amendment,
than the Renewal Notice shall become irrevocable and the Current Market Rent
shall be determined pursuant to the following procedure the (“Three Broker
Method’): a panel of three Leasing Experts shall be selected, one of whom shall
be named by Landlord, one by Tenant, and the third selected by the two so
appointed. Landlord and Tenant shall each make its appointment within 5 days
after the expiration of the 15-day period, and shall notify the other of its
choice within such time. If either party fails to select a Leasing Expert within
such time, the Leasing Expert selected by the other party shall establish the
Current Market Rent. The two Leasing Experts selected by Landlord and Tenant
shall promptly select a third Leasing Expert within 10 days after they both have
been appointed. If the Leasing Experts selected by the parties fail to select a
third Leasing Expert within such time, the parties may select such third Leasing
Expert, or either party may request such appointment by the president of the
Greater Washington Commercial Association of Realtors. Within 16 days after the
third Leasing Expert is selected, each Leasing Expert shall determine the
Current Market Rent, and submit to the parties in writing his or her
determination of the Current Market Rent. The Current Market Rent shall be the
average of the two closest rental determinations and the parties shall be bound
by such decision. Landlord and Tenant shall each pay the fee of the Leasing
Expert selected by it, and shall equally share the payment of the fee of the
third Leasing Expert.

 

41



--------------------------------------------------------------------------------

(a) The parties shall execute a Lease amendment reflecting the extension and the
new economic terms within 10 days after the Leasing Experts’ determination of
the Current Market Rent, but failure to execute such amendment shall not affect
the commencement of the Renewal Period or Tenant’s obligation to pay rent during
that Renewal Period at the rate established pursuant to this Section.

(b) If the final determination of the Current Market Rent is not made by the
first day of the applicable Renewal Period in accordance with the provisions of
this Section 29.5, pending such final determination, Tenant shall continue to
pay an amount equal to Monthly Base Rent and Additional Rent payable by Tenant
on the Expiration Date of the Term immediately prior to the first day of the
applicable Renewal period. If, based upon the final determination of the Leasing
Experts or the agreement of the parties, such rental payments made by Tenant for
such portion of the first year of the Renewal Period differ from the new rent to
be paid by Tenant during the first year of the Renewal Period, the parties shall
promptly adjust such amount by a cash payment.

29.6. Renewal for Less than Entire Premises. Tenant may exercise a Renewal
Option for less than the entire Premises then being leased by Tenant provided
(i) Tenant specifies the portion of the Premises to be renewed in its Renewal
Notice and (ii) the portion of the Premises to be renewed consists of at least
two contiguous full floors, beginning at either the top or bottom of a Building.
In no event may Tenant exercise a Renewal Option for a partial floor. If Tenant
makes the election provided in this Section 29.6, Landlord, at its Cost, will
perform any work caused by the reduction in the Premises that is related to the
mechanical and electrical systems or required to comply with Laws; provided,
however, that in no event will Landlord be required to remove or close any
internal staircases.

29.7. Tenant May Not Be in Default. Any Renewal Notice delivered by Tenant shall
be effective only if this Lease is in full force and effect and no uncured Event
of Default or Unredeemed Repeated Default exists at the time the Renewal Notice
is delivered by Tenant. If a Renewal Notice is ineffective when delivered, such
Renewal Notice shall be deemed delivered upon the cure of such Event of Default
or the redemption of such Unredeemed Repeated Default, and if such Renewal
Notice is deemed delivered within the required time frame set forth in
Section 29.1, it shall be effective to exercise the applicable Renewal Option.
The preceding sentence shall in no way be deemed to expand the rights of Tenant
to cure an Event of Default or redeem a Repeated Default, or limit the remedies
of Landlord, beyond those otherwise set forth in this Lease.

ARTICLE 30

BUILDING 3 EXPANSION OPTION

30.1. Option to Lease Building 3 Expansion Space. Subject to the terms of this
Article 30, Tenant shall have the option (the “Building 3 Expansion Option”) to
lease additional space in Building 3 prior to the initial lease up of such space
by any other tenant. (Space leased pursuant to this Article 30 is referred to
hereafter as the “Building 3 Expansion Space.”)

30.2. Exercise of Building 3 Expansion Option; Determination of Building 3
Expansion Space. If Tenant desires to exercise its Building 3 Expansion Option,
Tenant shall so notify Landlord in writing (the “Building 3 Expansion Notice”).
Tenant’s Building 3 Expansion Notice must identify the size and location of the
Building 3 Expansion Space, which may consist of any or all of the rentable area
in Building 3 (other than “Building 3 Lapsed Space,” as defined in
Section 30.5), so long as (i) the

 

42



--------------------------------------------------------------------------------

Building 3 Expansion Space consists of at least one full floor, and (ii) if the
Building 3 Expansion Space includes a partial floor, the Building 3 Expansion
Space on the partial floor must start at one end of the floor, be contiguous as
one unit, and leave a minimum of 5,000 rentable square feet available on such
partial floor.

30.3. Exercise within 180 Days. If Tenant exercises the Building 3 Expansion
Option (by delivery of the Building 3 Expansion Notice) on or before the 180th
day after the Lease Date (the “Lock-In Date’), time being of the essence, which
exercise shall be irrevocable, the Building 3 Expansion Space identified in the
Building 3 Expansion Notice delivered within such 180-day period shall be leased
on the same terms and conditions as the Premises as though it had been leased
along with the Premises as of the Lease Commencement Date, except that
(i) Landlord shall build out the Building I Expansion Space pursuant to the same
procedure (and with the same tenant improvement allowance, on a rentable square
foot basis) as is provided in the Work Agreement, and the lease term for the
Building 3 Expansion Space shall commence on the earlier of Tenant’s conduct of
business therein or on the 60th day after the date upon which Landlord tenders
possession of the Building 3 Expansion Space to Tenant as so built out (the
“Building 3 Expansion Space Commencement Date”), (ii) effective as of the
Building 3 Expansion Space Commencement Date, Tenant’s Proportionate Share shall
be increased to include the Building 3 Expansion Space, (iii) the Base Rental
Rate for the first 12 month period after the Building 3 Expansion Space
Commencement Date shall be $23.00 per rentable square foot, with increases at
the commencement of each 12 month period thereafter of 3%, compounded (i.e., 3%
of the previous year’s rent per square foot), and (iv) the Security Deposit
shall be increased in accordance with the provisions of Section 22.7.

30.4. Exercise After 180 Days. If Tenant exercises the Building 3 Expansion
Option after the Lock-In Date, then the Building 3 Expansion Space identified in
the Building 3 Expansion Notice delivered after such Lock-In Date shall be
leased on the same terms and conditions as the Premises, except that (i) the
Building 3 Expansion Space Commencement Date shall be the earlier of Tenant’s
conduct of business therein or 60 days after delivery of possession, provided
that if Tenant elects for Landlord to construct the tenant improvements, the
Building 3 Expansion Space Commencement Date shall be the earlier of Tenant’s
conduct of business therein or upon the date of Landlord’s substantial
completion of such tenant improvements as the parties shall agree to (with
sufficient advance notice for Tenant to arrange move-in, installation of
cabling, end the like); (ii) effective as of the Building 3 Commencement Date,
Tenant’s Proportionate Share shall be increased to include the Building 3
Expansion Space; (iii) all economic terms (including the construction allowance
for the Building 3 Expansion Space) shall be adjusted to equal l00% of the
then-prevailing Current Market Rent, except that the Security Deposit shall
remain the same, subject to the provisions of Section 22.7. During the 45-day
period following delivery of the Building 3 Expansion Notice, Landlord and
Tenant shall negotiate in an effort to mutually agree upon the Current Market
Rent, which agreement shall be evidenced by the parties’ execution of a Lease
amendment reflecting such expansion and the economic terms thereof. If Landlord
and Tenant fail to execute a Lease amendment reflecting such expansion within
the aforesaid 45-day negotiation period, then Tenant may deliver to Landlord
prior to the expiration of said 45-day negotiation period a notice withdrawing
the exercise of its Building 3 Expansion Option (the “Building 3 Expansion
Withdrawal Notice”), in which event the aforesaid Building 3 Expansion Option
shall automatically expire and become null and void with respect to the rentable
area which is the subject of such Building 3 Expansion Notice. If Tenant does
not deliver the Building 3 Expansion Withdrawal Notice prior to the expiration
of the aforesaid 45-day period without execution of such a Lease amendment, then
the aforesaid Building 3 Expansion Notice shall become irrevocable and Current
Market Rent shall be determined pursuant to the Three Broker Method.

 

43



--------------------------------------------------------------------------------

30.5. Third Party Offer. Notwithstanding any other provision of this Article 30,
if Landlord delivers to Tenant notice that Landlord has received a bona fide
written third party offer (“Building 3 Third Party Offer”) that Landlord is
pursuing with respect to the leasing of not less than one full floor of Building
3, then the Building 3 Expansion Option shall automatically expire and become
null and void with respect to the rentable area which is the Subject of Building
3 Third Party Offer (as identified in Landlord’s notice and hereinafter referred
to as the “Building 3 Third Party Offer Area”) unless Tenant exercises the
Building 3 Expansion Option with respect to the Building 3 Third Party Offer
Area (by delivery of the Building 3 Expansion Notice) within 10 days after
receipt of Landlord’s notice. Landlord’s notice will contain a copy of the
Building 3 Third Party Offer, provided that (i) to the extent required by a
confidentiality agreement requested by the third-party offeror, Landlord may
redact the non-economic portions of the Building 3 Third Party Offer given to
Tenant, and (ii) Tenant agrees to maintain the Building 3 Third Party Offer in
the strictest confidence and not disclose same to any other party (other than to
Tenant’s counsel, accountants, and other agents of Tenant who have a need to
know such information for the purpose of advising Tenant of its rights
hereunder, or as is required to be disclosed by law or by regulatory or judicial
process). (Any space with respect to which the Building 3 Expansion Option
expires pursuant to the provisions of Section 30.4 or this Section 30.5 is
referred to herein as the “Building 3 Lapsed Space”). If Tenant does not
exercise the Building 3 Expansion Option within such 10-day period, then the
Building 3 Expansion Option shall continue to apply only to the rentable areas
in Building 3 other than Building 3 Lapsed Spaces provided, however, that if
Landlord does not enter into a lease for the Building 3 Lapsed Space within 120
days after such 10-day period expires, Landlord shall again offer such Building
3 Lapsed Space to Tenant pursuant to the procedure provided in this Section. If
Tenant exercises the Building 3 Expansion Option with respect to the Building 3
Third Party Offer Area within such 10-day period, then (i) the economic terms
shall be determined pursuant to Section 30.3 above if Tenant exercises on or
before the Lock In Date, and (ii) the economic terms shall be determined
pursuant to Section 30.4 if Tenant exercises after the Lock-In Date.

30.6. Execution of Lease Amendment. The parties shall execute an amendment to
this Lease reflecting the lease of the Building 3 Expansion Space within 10 days
after Tenant receives the amendment from Landlord, but failure to execute such
amendment shall not affect the commencement of the term for the Building 3
Expansion Space or Tenant’s obligations to pay rent for the Building 3 Expansion
Space in accordance with this Article 30.

30.7. Tenant May Not Be in Default. Any Building 3 Expansion Notice delivered by
Tenant shall be effective only if this Lease is in full force and effect and no
uncured Event of Default or Unredeemed Repeated Default exists at the time the
Building 3 Expansion Notice is delivered by Tenant. If a Building 3 Expansion
Notice is ineffective when delivered, such Building 3 Expansion Notice shall be
deemed delivered upon the cure of such Event of Default or the redemption of
such Unredeemed Repeated Default, and if such Building 3 Expansion Notice is
deemed delivered within the required time frame set forth in this Article 30, it
shall be effective to exercise the applicable Building 3 Expansion Option. The
preceding sentence shall in no way be deemed to expand the rights of Tenant to
cure an Event of Default or redeem a Repeated Default, or limit the remedies of
Landlord, beyond those otherwise set forth in this Lease.

 

44



--------------------------------------------------------------------------------

ARTICLE 31

RIGHT OF FIRST OFFER

31.1. Right of First Offer. Subject to the terms of this Article 31, during the
Term, Tenant shall have a continuing right of first offer (the “First Offer
Right”) to negotiate for the lease of any office space which becomes available
from time-to-time (i) in Phase Two (both initially and after initial lease up),
or (ii) in Building 3 after the initial lease up of such space to other tenants
(each of such spaces being referred to as “First Offer Space”). The First Offer
Space may be leased pursuant to the procedure set forth below, and any space so
leased is referred to hereafter as the “Expansion Space.”

31.2. Upcoming Availability Report. Landlord shall, within 15 days after
Tenant’s request (given no more than twice annually, not counting reminder
notices), deliver to Tenant a report of all First Offer Space coming available
in the Park during the next twelve (12) calendar months (the “Upcoming
Availability Report”). For each new building in Phase Two, the Upcoming
Availability Report shall list the date Landlord estimates it will substantially
complete construction of the base building improvements and site work for such
new building. After initial lease up to another tenant, whether in Building 3 or
in buildings in Phase Two, the Upcoming Availability Report shall list the date
Landlord expects the lease of the existing tenant of the First Offer Space to
expire or otherwise terminate.

31.3. Delivery of Availability Notice. Before entering into binding lease
agreements with any other tenants or prospective tenants with respect to any
First Offer Space, Landlord shall offer the First Offer Space to Tenant by
delivering to Tenant notice of the availability of First Offer Space (the
“Availability Notice”). The Availability Notice must identify the size and
location of the available First Offer Space (the “Available First Offer Space”),
and the date Landlord expects it to become available. For new buildings in Phase
Two, Landlord shall make the First Offer Space available to Tenant prior to
initial lease up to any other tenant. After initial lease up to another tenant,
the availability of such First Offer Space will be subject only to the lease
term of the existing tenant of such space, and to the term of any renewal
period(s) granted in such existing tenant’s initial lease (whether such tenant
exercises its right to such renewal period(s) in accordance with the terms set
forth in such tenant’s initial lease or subsequently negotiates renewal
period(s) on different terms, so long as the renewal period(s) are not extended
beyond the term of the renewal period(s) granted in such tenant’s initial
lease). Commencing on the date of Tenant’s receipt of the Availability Notice,
Tenant shall have 30 days to exercise its First Offer Right to lease all of the
Available First Offer Space identified in the Availability Notice (or a lesser
amount so long as such lesser amount constitutes one or more full floors) by
delivering to Landlord within such 30-day period Tenant’s notice (the
“Acceptance Notice”) of its irrevocable election to lease either all or a
permitted lesser amount of the Available First Offer Space (as identified in the
Acceptance Notice). The foregoing sentence notwithstanding, if Landlord fails to
deliver an Upcoming Availability Report within the 15-day period required
pursuant to Section 31.2, then the 30-day period for Tenant to elect to exercise
the First Offer Right and lease the Available First Offer Space shall be
extended by the number of days by which Landlord fails to timely deliver the
Upcoming Availability Report to Tenant, except that the maximum number of days
of extension shall be 30, plus the number of days by which Landlord fails to
deliver the Upcoming Availability Report to Tenant after Tenant delivers a
reminder notice to Landlord again requesting the Upcoming Availability Report
that was not delivered.

 

45



--------------------------------------------------------------------------------

31.4. Failure to Exercise First Offer Right. If Tenant fails to timely exercise
its First Offer Right to lease the Available First Offer Space identified in
Landlord’s Availability Notice within the 30-day time period set forth in
Section 31.3 (as the same may have been extended pursuant to the terms of
Section 31.3), time being of the essence, then Tenant’s First Offer Right with
respect to said space shall automatically expire until such time as such space
has been rented to another tenant and is about to become available again, at
which time Landlord shall again be required to offer such space to Tenant
pursuant to the procedures set forth in this Article 31 prior to leasing it to
any other tenants or prospective tenants.

31.5. Exercise of First Offer Right. If Tenant timely exercises its First Offer
Right to lease all or a permitted lesser amount of the Available First Offer
Space identified in Landlord’s Availability Notice, then the term of this Lease
for such space (the “Expansion Space”) shall expire on the same date as the Term
expires with respect to the original Premises (i.e., on the Expiration Date).
Notwithstanding the foregoing or any other provision of this Lease, if the
remainder of the Term at the time Tenant delivers its Acceptance Notice is less
than five years, then in order for Tenant’s Acceptance Notice to be valid,
Tenant must elect one of the following alternatives in its Acceptance Notice:
(1) if one or more Renewal Options set forth in Article 29 is then remaining,
Tenant may exercise the Renewal Option for the next available Renewal Period,
even if the date of said exercise is prior to the date Tenant would otherwise be
permitted to exercise such Renewal Option pursuant to Section 29.1 (but said
exercise shall be irrevocable and Tenant may not thereafter deliver a Renewal
Withdrawal Notice), and the procedure for the determination of the new economic
terms for said Renewal Period shall not commence until the date it otherwise
would have if Tenant had exercised said Renewal Option on the earliest date
permitted by Section 29.1, and the new economic terms for said Renewal Period
shall go into effect for the entire Premises (including all expansion spaces) on
the same date it would have had Tenant exercised said Renewal Option at the time
contemplated by Section 29.1 or (ii) Tenant may enter into a “stub” extension so
that the Expiration Date of this Lease shall be extended to that date which is
five (5) years from the First Offer Space Commencement Date, without Tenant
losing (i.e., being deemed to have used) any of the then remaining Renewal
Options set forth in Section 29.1. For purposes of this Article 31, the period
of time from the original Expiration Date (at the expiration of the tenth
(10th) Lease Year) to the new Expiration Date as extended by the immediately
preceding sentence is referred to as the “Stub Period”). If the Stub Period is
two (2) years or less, then all economic terms of this Lease shall remain the
same for all Non-Expansion Space during the Stub Period, except that commencing
on the first day of the Stub Period, which will be the beginning of the eleventh
(11th) Lease year, the Base Rental Rate will be increased by 3%, i.e., to
$29.23, and on each anniversary thereof during the Stub Period the Base Rental
Rate will be increased by 3% of the amount of the Base Rental Rate in effect
during the preceding Lease Year. If the Stub Period is more than two years, then
all economic terms for the Non-Expansion Space shall be adjusted to equal 100%
of the Current Market Rent. For a Stub Period of more than two years, if the
parties have not executed a Lease amendment reflecting the economic terms for
the Non-Expansion Space by the later of (i) 30 days after delivery of the
Acceptance Notice, or (ii) 6 months prior to the expiration of the 10th Lease
Year, then the Current Market Rent shall be determined pursuant to the Three
Broker Method. For purposes of this Article 31, the term “Non-Expansion Space”
shall mean all space within Buildings 1 and 2, and all additional space leased
by Tenant before the applicable Acceptance Notice where the remainder of the
Term at the time Tenant delivers its Acceptance Notice is less than five years.

31.6. Terms of Lease of Expansion Space. If Tenant timely exercises its First
Offer Right to Lease such Available First Offer Space, then for the balance of
the original Term, as it may have been extended by a Stub Period pursuant to
Section 31.5, the Expansion Space identified in Tenant’s

 

46



--------------------------------------------------------------------------------

Acceptance Notice shall be leased on the same terms and conditions as the
Premises, except that the “Expansion Space Commencement Date” shall be upon
Landlord’s delivery of possession thereof, provided that if Tenant elects for
Landlord to construct the tenant improvements, the Expansion Space Commencement
Date shall be upon the date of Landlord’s substantial completion of such tenant
improvements as the parties shall agree to (with sufficient advance notice for
Tenant to arrange move-in, installation of cabling, and the like);
(ii) effective as of the Expansion Space Commencement Date, Tenant’s
Proportionate Share shall be increased to include the Expansion Space; (iii) all
economic terms shall be adjusted to equal one hundred percent (100%) of the
then-prevailing Current Market Rent, except that the Security Deposit shall
remain the same, subject to the provisions of Section 22.7. During the 45-day
period following delivery of the Acceptance Notice, Landlord and Tenant shall
negotiate in. an effort to mutually agree upon the Current Market Rent, which
agreement shall be evidenced by the parties execution of a Lease amendment
reflecting such expansion and the economic terms thereof. If Landlord and Tenant
fail to execute a Lease amendment reflecting such expansion within the aforesaid
45-day negotiation period, then Tenant may deliver to Landlord prior to the
expiration of said 45-day negotiation period a notice withdrawing the exercise
of its First Offer Right (the “First Offer Right Withdrawal Notice”), in which
event the aforesaid First Offer Right shall automatically expire and become null
and void with respect to the rentable area which is the subject of such
Acceptance Notice. If Tenant does not deliver the First Offer Right Withdrawal
Notice prior to the expiration of the aforesaid 45-day period without execution
of such a Lease amendment, then the aforesaid Acceptance Notice shall become
irrevocable and Current Market Rent shall be determined pursuant to the Three
Broker Method.

31.7. Execution of Lease Amendment. The parties shall execute an amendment to
this Lease reflecting the lease of the Expansion Space within 10 days after
Tenant receives the amendment from Landlord but failure to execute such
amendment shall not affect the commencement of the term for the Expansion Space
or Tenant’s obligation to pay rent for the Expansion Space in accordance with
this Article 31.

31.8. Tenant May Not Be in Default. Any Acceptance Notice delivered by Tenant
shall be effective only if this Lease is in full force and effect and no uncured
Event of Default or Unredeemed Repeated Default exists at the time the
Acceptance Notice is delivered by Tenant. If an Acceptance Notice is ineffective
when delivered, such Acceptance Notice shall be deemed delivered upon the cure
of such Event of Default or the redemption of such Unredeemed Repeated Default,
and if such Building 3 Acceptance Notice is deemed delivered within the required
timeframe set forth in this Article 31, it shall be effective to exercise the
applicable First Offer Right. The preceding sentence shall in no way be deemed
to expand the rights of Tenant to cure an Event of Default or redeem a Repeated
Default, or limit the remedies of Landlord, beyond those otherwise set forth in
this Lease.

ARTICLE 32

MISCELLANEOUS

32.1. Joint and Several Liability. If Landlord or Tenant is composed of more
than one signatory to this Lease, each signatory of Landlord or Tenant (as the
case may be) will be jointly and severally liable with each other signatory for
payment and performance according to this Lease. The act of, notice to, notice
from, refund to, or signature of any signatory of Landlord or Tenant (including
modifications of this Lease made by fewer than all such signatories) will bind
every other signatory of Landlord or Tenant (as the case may be) as though every
other signatory had so acted, or received or given the notice or refund, or
signed.

 

47



--------------------------------------------------------------------------------

32.2. No Construction Against Drafting Party. Landlord and Tenant acknowledge
that each of them and their counsel have had an opportunity to review this Lease
and that this Lease will not be construed against Landlord merely because
Landlord has prepared it.

32.3. No Recordation of Lease. This Lease may not be recorded; however, either
party may elect, at its cost, to record a memorandum of this Lease, omitting all
financial terms.

32.4. No Waiver. No waiver by Landlord or Tenant of any agreement, condition, or
provision contained in this Lease will be valid or binding unless expressed in
writing and signed by the party to be charged. The waiver by Landlord or Tenant
of any agreement, condition, or provision contained in this Lease will not be
deemed to be a waiver of any subsequent breach of the same or any other
agreement, condition, or provision contained in this Lease, nor will any custom
or practice that may occur between the parties in the administration of the
terms of this Lease be construed to waive or to lessen the right of either party
to insist upon the performance by the other party in strict accordance with the
terms of this Lease. The subsequent acceptance of Rent by Landlord will not be
deemed to be a waiver of any preceding breach by Tenant of any provision of this
Lease, other than the failure of Tenant to pay the particular Rent so accepted,
regardless of Landlord’s knowledge of such preceding breach at the time of
acceptance of such Rent.

32.5. Limitation on Recourse. Tenant specifically agrees to look solely to
Landlord’s interest in the Park (including insurance, condemnation and sales
proceeds thereof) for the recovery of any judgments against Landlord. It is
agreed that Landlord (and its agents, shareholders, venturers, and partners, and
their shareholders, venturers, and partners and all of their officers, directors
and employees) will not be personally liable for any such judgments.
Notwithstanding the foregoing, this Section shall be subject to Landlord’s
liability for the return of the Security Deposit under Section 22.3 i.e., in
connection with a sale or other transfer of Landlord’s interest in the premises,
Landlord shall not be released from liability for the return of the Security
Deposit until the vendee or transferee has received the Security Deposit and
assumed in writing Landlord’s obligations under this Lease.

32.6. Estoppel Certificates.

(a) At any time and from time to time within 15 days after receipt of a request
by Landlord (but no more often than once annually except in connection with a
sale or refinancing), Tenant will execute, acknowledge, and deliver to Landlord,
a certificate certifying if true (and corrected if not true) (i) that this Lease
is unmodified and in full force and effect or, if there have been modifications
that this Lease is in full force and effect, as modified, and stating the date
and nature of each modification; (ii) the date, if any, to which Rent and other
sums payable under this Lease have been paid; (iii) that no notice of any
default has been delivered to Landlord which default has not been cured, except
as to defaults specified in said certificate; (iv) that Tenant has no actual
knowledge (without independent investigation) of any event of default under this
Lease or an event which, with notice or the passage of time, or both, would
result in an event of default under this Lease, except for defaults specified in
said certificate; and (v) such other matters as may be reasonably requested by
Landlord. Any such certificate may be relied upon by any prospective purchaser
or existing or prospective mortgagee or beneficiary under any deed of trust of
the Premises or any part thereof.

(b) At any time and from time to time within 15 days after receipt of a request
by Tenant (but no more often than once annually except in connection with a sale
or financing of Tenant’s business operations), Landlord will execute,
acknowledge, and deliver to Tenant, a certificate certifying if true (and
corrected if not true) (i) that this Lease is unmodified and in full force and
effect or, if there

 

48



--------------------------------------------------------------------------------

have been modifications, that this Lease is in full force and effect, as
modified, and stating the date and nature of each modification; (ii) the date,
if any, to which Rent and other sums payable under this Lease have bean paid;
(iii) that no notice of any default has been delivered to Tenant which default
has not been cured, except as to defaults specified in said certificate;
(iv) that Landlord has no actual knowledge (without any independent
investigation) of any event of default under this Lease or an event which, with
notice or the passage of time, or both, would result in an event of default
under this Lease, except for defaults specified in said certificate; and
(v) such other matters as may be reasonably requested by Tenant. Any such
certificate may be relied upon by any prospective purchaser or lender with
respect to Tenant’s business,

32.7. Attorneys’ Fees. If Landlord and Tenant litigate any provision of this
Lease or the subject matter of this Lease, the unsuccessful litigant will pay to
the successful litigant all costs and expenses, including reasonable attorneys’
fees and court costs, incurred by the successful litigant at trial and on any
appeal. In addition, all costs incurred by either party in collecting any
amounts and damages owed by the other pursuant to this Lease or to enforce any
provision of this Lease, including reasonable attorneys’ fees from the date any
such matter is turned over to an attorney, whether or not one or more actions
are commenced by such party, also will be recoverable by such party,

32.8. Holding Over. Tenant will have no right to remain in possession of all or
any part of the Premises after the expiration of the Term and Landlord may
re-enter and take possession of the Premises, reserving its rights to collect
damages sustained by reason of Tenant’s unlawful retention of possession of the
Premises or any part thereof; provided, however, that Tenant shall not be liable
for any consequential damages (e.g., damages resulting from Landlord’s loss of a
lease or from Landlord’s inability to deliver the Premises to a new tenant on
time) unless Tenant holds over without Landlord’s consent for 90 days or more.
If Tenant remains in possession of all or any part of the Premises after the
expiration of the Term, with the express written consent of Landlord: (a) such
tenancy will be deemed to be a periodic tenancy from month-to-month only;
(b) such tenancy will not constitute a renewal or extension of this Lease for
any further term; and (c) such tenancy may be terminated by Landlord or Tenant
upon notice to the other party, in which case such tenancy shall terminate on
the last day of the next month following the month in which the termination
notice is given. During this month-to-month tenancy, Monthly Base Rent will be
increased to an amount equal to l50% of the Monthly Base Rent payable during the
last month of the Term, and all Additional Rent due under this Lease will be
payable in the amounts and at the times specified in this Lease. During such
month-to-month tenancy, the parties will observe every other term, condition,
and covenant contained in this Lease. If Landlord and Tenant enter into a new
lease commencing at the termination date of this Lease then any amounts in
excess of the Monthly Base Rent which were paid to Landlord as a result of the
holding over will be credited to Tenant on the next ensuing payment(s) of
Monthly Base Rent.

32.9. Notices. Any notice, request, demand, consent, approval, or other
communication required or permitted under this Lease shall be in writing and
shall be deemed to have been given only (i) on the first business day after same
is deposited for next day delivery with any nationally recognized overnight
carrier that routinely issues receipts or confirms delivery, or (ii) on the
third business day after the same is deposited in any depository regularly
maintained by the United States Postal Service, postage prepaid, certified mail,
return receipt requested, addressed to the party for whom it is intended at its
address(es) set forth in Section 1.1. Either Landlord or Tenant may add
additional addresses or change its address for purposes of receipt of any such
communication by giving 10 days’ prior notice of such change to the other party
in the manner prescribed in this Section.

 

49



--------------------------------------------------------------------------------

32.10. Severability. If any provision of this Lease proves to be illegal,
invalid, or unenforceable (in its entirety or with respect to any person or
circumstance), the remainder of this Lease will not be affected by such finding,
and in lieu of each provision of this Lease that is illegal, invalid, or
unenforceable a provision shall be deemed added as a part of this Lease as
similar in terms to such illegal, invalid, or unenforceable provision as may be
possible and be legal, valid, and enforceable.

32.11. Written Amendment Required. No amendment, alteration, modification of, or
addition to the Lease will be valid or binding unless expressed in writing and
signed by Landlord and Tenant.

32.12. Entire Agreement. This Lease, the exhibits and addenda, if any, contain
the entire agreement between Landlord and Tenant. No promises or
representations, except as contained in this Lease, have been made to Tenant
respecting the condition or the manner of operating the Premises.

32.13. Captions. The captions of the various articles and sections of this Lease
are for convenience only and do not necessarily define, limit, describe, or
construe the contents of such articles or sections.

32.14. Notice of Landlord’s Default. In the event of any alleged default in the
obligation of Landlord under this Lease, Tenant will deliver to Landlord notice
listing the reasons for Landlord’s default and Landlord will have 30 days
following receipt of such notice to cure such alleged default (the “30-Day Cure
Period”) or, in the event the alleged default cannot reasonably be cured within
a 30-day period, to commence action and proceed diligently to cure such alleged
default. A copy of such notice to Landlord will be sent to any holder of a
mortgage or other encumbrance on the Premises of which Tenant has been notified
in writing, and (so long as such holder agrees in writing to undertake the cure)
any such holder will also have an additional like period to cure such alleged
default. If (i) Landlord fails to cure any such alleged default within the
30-Day Cure Period or, if the alleged default cannot reasonably be cured within
the 30-Day Cure Period, Landlord fails to commence curing such alleged default
and to proceed diligently to cure such alleged default within a reasonable time
period thereafter, and (ii) the alleged default adversely affects any of the
following aspects of the Premises: access, life safety systems, lighting,
elevators, electricity, HVAC or the restrooms, then Tenant may cure the alleged
default. If Tenant cures the alleged default, Landlord shall remit to Tenant the
reasonable costs of effecting the cure (together with an administrative charge
of 10%).

32.15. Authority. Tenant and the party executing this Lease on behalf of Tenant
represent to Landlord that such party is authorized to do so by requisite action
of the board of directors or partners, as the case may be, and agree upon
request to deliver to Landlord a resolution or similar document to that effect.

32.16. Brokers, Landlord and Tenant each represents that it had no dealings with
any real estate broker, finder or other agent with respect to this Lease in any
manner, except as specified in Section 1.1(x) Landlord and Tenant shall each
indemnify and hold the other harmless from and against any claims for brokerage
or other commissions arising from or out of any breach of the foregoing
representation. Pursuant to separate agreements, Landlord shall pay the Brokers
the commissions due with respect to this Lease.

32.17. Governing Law. This Lease will be governed by and construed pursuant to
the laws of the State of Maryland, without regard to conflicts of laws
principles.

 

50



--------------------------------------------------------------------------------

32.18. Late Payments. Any Rent or other monetary obligation due Landlord that is
not paid within 10 days after it is due will accrue interest at the Interest
Rate from the date on which it was due until the date on which it is paid in
full with accrued interest. If any Rent or other monetary obligation due
Landlord is not paid within five business days after it is due, then, in
addition to the foregoing, Tenant shall pay Landlord a late charge of 5% of the
amount dues provided, however, that during each Lease Year, for only the first
payment not made when due, no late charge shall be assessed if payment is
received by Landlord within five business days after notice from Landlord that
payment is past due. After one late payment is made during a given Lease Year of
which Landlord has given Tenant notice, the late charge shall apply
automatically, without notice to Tenant, to any further payments during that
Lease Year made after the expiration of the 5-business day period provided
herein. In no event will Tenant be entitled to receive notice before accrual of
the interest provided in this Section.

32.19. No Easements for Air or Light. Any diminution or shutting off of light,
air, or view by any structure that may be erected on lands adjacent to the
Premises will in no way affect this Lease or impose any liability on Landlord.
However, this Section shall not be construed to allow Landlord to construct
Building 3 in any location other than as shown on the Site Plan.

32.20. Tax Credits. Landlord is entitled to claim all tax credits and
depreciation attributable to Landlord’s Work and Tenant’s Work. Landlord and
Tenant acknowledge that the Tenant Allowance and Additional Allowance set forth
in the Work Agreement are for the specific purpose of constructing or improving
long term lease property. Promptly after Landlord’s demand, Landlord and Tenant
will prepare a detailed list of the leasehold improvements and fixtures and
their respective costs for which Landlord or Tenant has paid. Landlord will be
entitled to all credits and depreciation for those items for which Landlord has
paid either directly or by means of any Tenant finish allowance or otherwise.
Tenant will be entitled to any tax credits and depreciation for all items for
which Tenant has paid with funds not provided by Landlord.

32.21. Binding Effect. The covenants, conditions, and agreements contained in
this Lease will bind and inure to the benefit of Landlord and Tenant and their
respective heirs, distributees, executors, administrators, successors, and,
except as otherwise expressly provided in this Lease, their assigns,

32.22. Rights Cumulative. All rights and remedies of Landlord and Tenant under
this Lease shall be cumulative and none shall exclude any other rights and
remedies allowed by law, except as otherwise expressly set forth in this Lease.

32.23. Name of Park. The name of the Park shall be agreed upon by Landlord and
Tenant. Thereafter, Landlord may not change the name of the Park during the Term
without Tenant’s approval, which shall not be unreasonably withheld.

32.24. Force Majeure. When a period of time is herein prescribed for any action
to be taken by Landlord or Tenant, neither Landlord nor Tenant shall be liable
or responsible for, and there shall be excluded from the computation for any
such period of time, any delays due to strikes, riots, Acts of God, scarcity of
labor or materials, war, regulations or restrictions or any other causes of any
kind whatsoever which are beyond the control of Landlord or Tenant, as the case
may be; provided, however, that this Section 32.24 shall not apply with respect
to (i) Tenant’s obligation to pay Rent and other sums due under this Lease, or
(ii) the 300-day time period in Section 17.2.

 

51



--------------------------------------------------------------------------------

32.25. Third Party Beneficiary. No person shall be a third party beneficiary
hereunder, and that none of the provisions of this Lease shall be for the
benefit of or be enforceable by anyone other than the parties hereto, and that
only the parties hereto and their permitted assignees shall have rights
hereunder.

32.26. No Joint Venture. Landlord and Tenant are not and shall not be deemed to
be, for any purpose, partners, or joint venturers with each other.

32.27. Waiver of Jury Trial. Landlord and Tenant by this Section 32.27 waive
trial by jury in any action, proceeding, or counterclaim brought by either of
the parties to this lease against the other on any matters whatsoever arising
out of or in any way connected with this Lease, the relationship of Landlord and
Tenant, Tenant’s use or occupancy of the premises, or any other claims (except
claims for personal injury or property damage), and any emergency statutory or
any other statutory remedy

32.28. Limitation on Landlord’s Liability. Notwithstanding anything to the
contrary in this Lease, any liability of Landlord to Tenant under this Lease
shall be limited to direct damages and shall not include indirect,
consequential, incidental, or punitive damages, including any liability to
Tenant for lost profits or interruption of business; provided, however, that
this Section shall not be construed to limit any right expressly granted to
Tenant in this Lease to abate or set off against Rent or to terminate this
Lease.

32.29. Limitation on Tenant’s Liability. Notwithstanding anything to the
contrary in this Lease, any liability of Tenant to Landlord under this Lease
shall be limited to direct damages and shall not include indirect,
consequential, incidental, or punitive damages, including any liability to
Landlord for lost profits or interruption of business; provided, however, that
this Section shall not be construed to limit any of Landlord’s remedies provided
under Article 25 or Section 32.8.

32.30. Interpretation. “Include,” “includes,” and “including” mean considered as
part of a larger group, and not limited to the items recited. “Shall” means is
obligated to. “May” means “is permitted to.” The necessary grammatical changes
required to make the provisions hereof apply either to corporations,
partnerships, or individuals, men or women, as the case may be, shall in all
cases be assumed as though in each case fully expressed. Except as otherwise
provided in this Lease, “year” means a calendar year, and “month” means a
calendar month. Whenever a party is required to act “diligently,” such party
must act both diligently and continuously.

32.31. Consents and Approvals. Unless otherwise provided in this Lease, whenever
a party’s consent or approval is required hereunder, such consent or approval
must be written and provided in advance. Whenever a party’s consent or approval
shall not be unreasonably withheld; it also shall not be unreasonably
conditioned or delayed. Whenever a party’s approval must be reasonable, such
approval shall not be unreasonably withheld, conditioned, or delayed. In each
instance where a party refuses to consent to or approve a request of the other
party pursuant to this Lease, such party shall deliver to the other party notice
of such refusal, which shall specify in reasonable detail the reasons for such
refusal, and shall also specify the alternative, if any, most similar to the
request which would be consented to or approved.

32.32. Extension of Time for Performance to Next Business Day. Notwithstanding
anything to the contrary in this Lease, if the time period for performance of an
obligation under this Lease falls on a non-business day, the time for
performance shall be extended to the following business day.

 

52



--------------------------------------------------------------------------------

32.33. As-Built Plans. Upon completion of the Premises, Landlord, at its cost,
shall provide Tenant with a set of as-built plans for the Premises. In addition,
if Tenant leases any other space in the Park, Landlord, upon Tenant’s request,
shall provide Tenant, at Landlord’s cost, with a set of as-built plans for the
additional space.

IN WITNESS WHEREOF, with the specific intent that this document constitute an
instrument under seal; the undersigned parties have executed this Office Lease
under seal, as of the date above written.

 

WITNESS/ATTEST:      LANDLORD: By:  

/s/ Eugene A. Carlin, Jr.

     By:  

/s/John F. Jaeger

(Seal)      John F. Jaeger, Trustee Eugene A. Carlin, Jr.             TENANT:  
     Manugistics, Inc.        a Delaware corporation By:  

/s/ Daniel M. Covino

     By:  

/s/ Raghavan Rajaji

(Seal)        Daniel M. Covino      Name:   Raghavan Rajaji Corporate Counsel
     Title:   Executive Vice President          Chief Financial Officer

 

53



--------------------------------------------------------------------------------

EXHIBIT A-1

[intentionally omitted]

 

A-1



--------------------------------------------------------------------------------

EXHIBIT A-2

[intentionally omitted]

 

A-2



--------------------------------------------------------------------------------

EXHIBIT B

LEGAL DESCRIPTION OF THE PARK

Lots 1 and 2, Parcel A and Outlot 1, Block D, in a subdivision known as
“Decoverly Hall as per plat thereof recorded as Plat No. 21469 among the Land
Records of Montgomery County, Maryland, together with the Transit Way Easement
shown on said Plat, and Lot 3, Block D, in a subdivision known as “Decoverly
Hall” as per plat, thereof recorded as Plat No, 21468 among the Land Records of
Montgomery County, Maryland.

 

B-1



--------------------------------------------------------------------------------

EXHIBIT C

[intentionally omitted]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT D

WORK AGREEMENT

1. DEFINITIONS. The following terms, when used herein (or elsewhere in the
Lease), shall have the meanings set forth below.

A. Acts of God. Fires (whether or not caused by man, but excluding fires caused
by the gross negligence or willful misconduct of the party whose time for
performance would be extended), earthquakes, tornadoes, floods, hurricanes and
all other acts of God.

B. Additional Allowance. Up to $5.00 for each rentable square foot of Premises
Rentable Area. The Additional Allowance shall be used for the same purposes as
the Allowance, except that no portion of the Additional Allowance may be
credited against Monthly Base Rent.

C. Additional Permitted Costs. The cost of the following items related to
Tenant’s occupancy of the Premises: telecommunications equipment and
installation, signage fabrication and installation, Specialty Items, legal fees,
consulting fees, and moving costs.

D. Allowance. $30.00 for each rentable square foot of Premises Rentable Area.
The Allowance shall be used to pay for the Permitted Costs. If the Permitted
Costs are less than the Allowance, the balance may be used to pay for any
Additional Permitted Costs. If the sum of the Permitted Costs and the Additional
Permitted Costs is less than the Allowance, the balance shall be credited
against Monthly Base Rent first due under the Lease until this balance is
exhausted.

E. Base Building Construction Documents. The Landlord’s Contractor’s contract
drawings, mechanical, electrical and other technical specifications, and the
finishing details for Landlord’s Work. The Base Building Construction Documents
shall be subject to Tenant’s approval, which shall not be unreasonably withheld;
provided, however, that Tenant may not withhold approval of any design element
in the Base Building Construction Documents that was previously approved in the
Outline Specifications.

F. Bidding Pool. Clark Construction, Coakley & Williams, Inc., Davis
Construction. Inc., and Hitt Contracting, Inc. If circumstances change with
respect to a member of the Bidding Pool which would make it not reasonably
acceptable to Landlord or Tenant, then Landlord and Tenant each shall have the
right to eliminate such contractor from the Bidding Pool (provided that each
party may only eliminate 1 contractor), by delivering notice of elimination (and
the reasons therefor) to the other party no later than 10 days before the
scheduled date for release of the bid package, and in such event Landlord and
Tenant shall reasonably agree, within 5 days thereafter, to a substitute
qualified general contractor(s) to be included in the Bidding Pool.

G. Change Order. Any change to the approved Tenant Construction Documents or to
the approved Base Building Construction Documents.

H. Contractor. The general contractor selected pursuant to this Work Agreement
to perform Tenant’s Work.

 

D-1



--------------------------------------------------------------------------------

I. Excess Cost. The amount, if any, by which the total Permitted Costs exceeds
the sum of the Allowance and Additional Allowance.

J. Existing Landlords. The landlords under the Existing Leases.

K. Existing Leases. The lease agreement dated May 1, 1992, as amended, between
GTE Realty Corporation, a Delaware corporation (as landlord) and Tenant (as
tenant) for premises located at 2115 East Jefferson Street Rockville, Maryland
20852~4999, and the lease agreement, as amended, dated April, 1997 between Shady
Grove Associates II, a Massachusetts partnership (as landlord) and Tenant (as
tenant) for premises located at 9231 Corporate Boulevard, Rockville, Maryland.
The terms of the Existing Leases expire on April 30, 2002 and July 31, 2002,
respectively.

L. Failure to Complete Damages. All damages actually suffered by Tenant as a
result of the occurrence of one of the events described in Section 19.A below,
including holdover rent, damages paid to the Existing Landlords, any difference
between the Rent payable under the Lease and rent payable under any new lease
Tenant enters into, and additional design, consulting, and legal fees; provided,
however, that Failure to Complete Damages shall be subject to the following
limitations: (i) Landlord’s maximum liability shall be $1,500,000, (ii) Landlord
shall not be liable for any consequential damages (except to the extent Tenant
is liable for consequential damages under the Existing Leases), and (iii) the
element of holdover costs attributable to rent for which Landlord is liable
shall be limited to the “excess” or “holdover premium,” such that Tenant shall
remain liable for that portion of the rent during any holdover period equal to
the rent in effect for such Existing Lease as of the last month of the term of
the Existing Lease prior to the holdover period.

M. Landlord’s Architect. DNC Architects, Inc.

N. Landlord’s Construction Manager. DANAC Corporation.

O. Landlord’s Contractor. The general contractor selected by Landlord to perform
Landlord’s Work, which shall be Coakley & Williams, Inc.

P. Landlord’s Representative. Steve Virostek. Landlord’s Representative shall be
the person authorized to review and approve all plans, drawings, Change Orders,
and approvals for Landlord’s Work and Tenant’s Work. Landlord’s Representative
shall be generally available during business hours each day during the period
for design and construction of Landlord’s Work and Tenant’s Work, During any
period that Landlord’s Representative is out of town, Landlord’s Representative
shall designate in writing a temporary alternate, who shall function as
Landlord’s Representative while Landlord’s Representative is out of town. Tenant
shall not be obligated to respond to or act upon any item until such item has
been initialed by Landlord’s Representative. Landlord’s Representative shall
fully bind Landlord in connection with Landlord’s Work and Tenant’s Work,
without the need for Tenant to make any inquiry with respect to authority.
Landlord’s Representative shall have the right to participate in all
construction progress meetings for both Landlord’s Work and Tenant’s Work,
Landlord’s designation of Landlord’s Representative shall remain effective until
such time as Tenant receives notice from Landlord revoking such designation and
designating a new Landlord’s Representative.

 

D-2



--------------------------------------------------------------------------------

Q. Landlord’s Work. All of the improvements described in the Outline
Specifications.

R. Lease Termination Milestone Dates. The Lease Termination Milestone Dates
shall be as follows:

 

Action

  

Date

Landlord’s construction loan closing.    January l5, 2001 Rough grading permit
for Landlord’s Work issued.    April 15, 2001 Pouring of building footings and
foundations for Landlord’s Work commenced.    June 1, 2001 Lease Commencement
Date    October 1, 2002

If Tenant Delay or Acts of God occur, then all of the affected Lease Termination
Milestone Dates shall be changed to such later dates(s) to reflect the number of
days of delay actually caused by Tenant Delay or Acts of God. Landlord shall
give Tenant prompt notice of any such change in the Lease Termination Milestone
Dates.

S. Long Lead Items. Any item or element of Tenant’s Work that because of the
nature of its construction or manufacturing process or industry production
standards, will not be available at the Premises in time to meet a critical path
deadline on Contractor’s construction schedule. To qualify as a

Long Lead Item, the item must be identified by Landlord no later then at the
time the Tenant Construction Documents are approved. The term Long Lead Items”
includes any item of Tenant’s Work that may not be completed until after
installation of a Long Lead Item.

T. Outline Specifications. The Outline Specifications and drawings dated
March 7, 2000, revised December 7, 2000, which are attached to the Lease as
Exhibit L. The parties have reviewed and approved the Outline Specifications.

U. Permitted Costs. Any of the following costs: (i) the portion of Landlord’s
Work to be paid by Tenant under Section 3 below, and (ii) all costs to complete
Tenant’s Work, including construction costs, architectural and engineering fees
(incurred by both Landlord and Tenant), the fee paid to Tenants Construction
Manager, the fee paid to Landlord’s Construction Manager (subject to Section 10
below), and the cost of obtaining building and occupancy permits.

V. Punchlist. A list of construction items to be completed after the Lease
Commencement Date that are minor in character and do not prevent Tenant’s use of
the Premises for its intended purpose.

W. Space Plan. The plan showing the outline of Tenant’s Work, including the
location of offices, conference rooms, and other areas. The Space Plan shall be
subject to Landlord’s approval, which shall not be unreasonably withheld.

 

D-3



--------------------------------------------------------------------------------

X. Specialty Items. Telephone and computer cable and wiring, modular furniture,
specialty millwork, security systems, other furniture, fixtures and equipment,
and related items. Specialty Items also may include Tenants data center and/or
labs, provided Tenant gives Landlord notice of the inclusion of those items by
the date Tenant submits the proposed Tenant Construction Documents to Landlord
for approval.

Y. Substantial Completion. Completion of Landlord’s Work and Tenant’s Work in
accordance with the Base Building Construction Documents and Tenant Construction
Documents, respectively, except for Punchlist items and Long Lead Items. In
addition, Substantial Completion shall not occur until (i) the utility, life
safety and HVAC systems serving the Premises are fully operational, and (ii) the
Garage is complete and Tenant has access to all of its Parking Spaces. Landlord
shall keep Tenant reasonably apprised of the anticipated date of Substantial
Completion throughout the construction period.

Z. Tenant Construction Documents. The Contractor’s contract drawings,
mechanical, electrical and other technical specifications, and the finishing
details for Tenant’s Work, including wall finishes and colors and technical and
mechanical equipment installations, if any. The Tenant Construction Documents
shall be subject to Landlord’s approval, which shall not be unreasonably
withheld; provided, however, that (i) Landlord may not withhold approval of any
design element in the Tenant Construction Documents that was previously approved
in the Space Plan, and (ii) Landlord’s consent shall not be required for design
elements that do not adversely affect the Building systems or structure or are
not visible from the exterior of the Premises.

AA. Tenant’s Architect. Ai. Upon notice to Landlord, Tenant may change Tenant’s
Architect.

BB. Tenant’s Construction Manager. Himes Associates, Ltd. Upon notice to
Landlord, Tenant may change Tenant’s Construction Manager.

CC. Tenant Delay. Any delay in completing Landlord’s Work or Tenant’s Work
caused by any of the following: (1) the failure to meet any deadlines in this
Work Agreement imposed upon Tenant or its agents (including Tenant’s Architect),
(ii) any Change Orders to the Base Building Construction Documents proposed by
Tenant containing time extensions, (iii) any Change Orders to the Tenant
Construction Documents containing time extensions and approved by Tenant
(subject to the exception provided below), (iv) interference with the
construction process by any person employed or retained by Tenant, including
Tenant’s Construction Manager and the contractors supplying or installing
Specialty Items, or (v) any Long Lead Items that Tenant requires Landlord to use
pursuant to Section 12 of this Work Agreement. A Tenant Delay shall be deemed to
occur only to the extent that it actually results in a delay in completing
Landlord’s Work or Tenant’s Work. Within five days after a Tenant Delay occurs,
Landlord shall give Tenant notice thereof. If Landlord fails to give Tenant
notice within this 5-day period, the period from the start of the delay until
the date of Landlord’s notice shall be disregarded in determining the extent of
the Tenant Delay hereunder. Notwithstanding the foregoing, a Change Order to the
Tenant Construction Documents under clause (iii) above shall not constitute a
Tenant Delay if the Change Order is necessitated by Landlord’s failure to
construct Landlord’s Work in accordance with the Base Building Construction
Documents. For purposes of interpreting the preceding sentence, the term “Base
Building Construction Documents” shall mean the Base Building Construction
Documents plus all Change Orders thereto approved pursuant to Section 11 below
except for any such change Orders initiated by Landlord after July 15, 2001.

 

D-4



--------------------------------------------------------------------------------

DD. Tenant’s Representative. Robert Hummer. Tenant’s Representative shall be the
person authorized to review and approve all plans, drawings, Change Orders, and
approvals for Landlord’s Work and Tenant’s Work. Tenant’s Representative shall
be generally available during business hours each day during the period for
design and construction of Landlord’s Work and Tenant’s Work. During any period
that Tenant’s Representative is out of town, Tenant’s Representative shall
designate in writing a temporary alternate, who shall function as Tenant’s
Representative while Tenant’s Representative is out of town. Landlord shall not
be obligated to respond to or act upon any item until such item has been
initialed by Tenant’s Representative, Tenant’s Representative shall fully bind
Tenant in connection with the Tenant’s Work, without the need for Landlord to
make any inquiry with respect to authority, Tenant’s Representative shall have
the right to participate in all construction progress meetings for both
Landlord’s Work and Tenant’s Work. Tenant’s designation of Tenant’s
Representative shall remain effective until such time as Landlord receives
notice from Tenant revoking such designation and designating a new Tenant’s
Representative.

EE. Tenant’s Work. The leasehold improvements to the Premises to be designed and
constructed pursuant to this Work Agreement. The term “Tenant’s Work” shall not
include any Specialty Items.

FF. Used Additional Allowance. The portion of the Additional Allowance, if any,
that Tenant requires Landlord to provide under Section 7 below.

2. SCHEDULE FOR COMPLETION OF LANDLORD’S WORK. The parties shall adhere to the
following schedule with respect to Landlord’s Work:

 

Action

  

Deadline

Landlord submits design development drawings for the base building to Tenant for
approval.    December 1, 2000 Landlord submits proposed Base Building
Construction Documents to Tenant for approval.    December 14, 2000 Tenant
approves Base Building Construction Documents or proposes revisions.    December
21, 2000 Landlord submits revised Base Building Construction Documents to Tenant
for approval (if necessary).    January 4, 2001 Tenant approves revised Base
Building Construction Documents (if necessary).    January 11, 2001 Construction
commences.    February 1, 2001 Construction Substantially Completed.    May 1,
2002

 

D-5



--------------------------------------------------------------------------------

3. COMPLETION OF LANDLORDS WORK.

A. Landlord, at its cost (subject to subsection B below), will cause Landlord’s
Work to be completed by Landlord’s Contractor, Landlord’s Work will be performed
in a professional and workmanlike manner, in accordance with the Base Building
Construction Documents, and in compliance with all Laws. All construction
materials used for Landlord’s Work shall be new and of first quality. Except as
otherwise provided in this Work Agreement, Landlord, its agents and contractors
shall be solely responsible for the management, coordination, performance and
timely completion of Landlord’s Work.

B. Tenant shall pay $136,654 of the cost of Landlord’s Work. This payment shall
be made from the Allowance within 30 days after the HVAC system in the Premises
is installed.

4. SCHEDULE FOR COMPLETION OF TENANT’S WORK. The parties shall adhere to the
following schedule with respect to Tenant’s Work:

 

Action

  

Deadline

Tenant submits proposed Space Plan to Landlord for approval.    April 2, 2001
Landlord approves Space Plan or proposes revisions.    April 9, 2001 Tenant
submits revised Space Plan to Landlord for approval (if necessary).    April 16,
2001 Landlord approves revised Space Plan (if necessary).    April 23, 2001
Tenant submits proposed Tenant Construction Documents to Landlord for approval.
   June 29, 2001 Landlord approves Tenant Construction Documents or proposes
revisions.    July 6, 2001 Tenant submits revised Tenant Construction. Documents
to Landlord for approval (if necessary).    July 13, 2001 Landlord approves
revised Construction Documents (if necessary).    July 20, 2001 Bidding Pool
agreed to.    March 1, 2001 Bid package submitted to Bidding Pool.    August 3,
2001 Tenant selects Contractor.    August 31. 2001 Construction commences.   
Upon receipt of building permit Construction Substantially Completed.    May 1,
2002

 

D-6



--------------------------------------------------------------------------------

5. SELECTION OF CONTRACTOR. Contractor shall be selected under a proper
Competitive bid format from the Bidding Pool. Each bid shall be made with the
assumption that the successful bidder will enter into a lump sum contract.
Before delivering the bid package to the Bidding Pool, Landlord shall submit it
to Tenant for review. Landlord shall incorporate all reasonable comments from
Tenant to the bid package that are provided to Landlord within five business
days after Tenants receive the bid package. An original of each bid shall be
delivered to both Landlord and Tenant. Upon receipt of the bids, Landlord shall
prepare a detailed bid analysis of each bid, and will provide Tenant with copies
of its analyses. Tenant shall select Contractor from the conforming bids in the
Bidding Pool.

6. COMPLETION OF TENANT’S WORK. Landlord will cause Tenant’s Work to be
completed by Contractor. Tenant’s Work will be performed in a professional and
workmanlike manner, in accordance with the Tenant Construction Documents, and in
compliance with all Laws. All construction materials used for Tenant’s Work
shall be new and of first quality. Except as otherwise provided in this Work
Agreement, Landlord, its agents and contractors shall be solely responsible for
the management, coordination, performance and timely completion of Tenant’s
Work.

7. PAYMENT OF ALLOWANCE AND USED ADDITIONAL ALLOWANCE.

A. Landlord, at its cost, shall provide Tenant with the Allowance. In addition,
if the Allowance will be insufficient to pay for all Permitted Costs and
Additional Permitted Costs, Tenant, upon notice to Landlord given within 15 days
after the Permitted Coats are determined, may require Landlord to provide Tenant
with all or any portion of the Additional Allowance. Tenant’s notice shall
specify the amount of the Additional Allowance to be provided.

B. Subject to subsection C below, all payments from the Allowance and Used
Additional Allowance shall be made by Landlord (or Landlord’s Construction
Manager) to Tenant, or, at Tenant’s direction, directly to the applicable
vendor.

C. Landlord shall, pay Contractor pursuant to the terms of the construction
contract between Landlord and Contractor. However, before making each payment to
contractor, Landlord shall obtain the written consent of Tenant’s
Representative, which shall not be unreasonably withheld.

D. Other than payments to Contractor (which are governed by subsection C above),
payments from the Allowance and Used Additional Allowance for Permitted Costs or
Additional Permitted Costs shall be inside within 45 days after Landlord’s
receipt of Tenant’s request for payment. Each such request for payment shall be
on standard AIA forms, except that, with respect to payments for which AIA forms
are not applicable (e.g., payments to a moving company), each such request shall
include copies of invoices or other evidence of the amount due.

 

D-7



--------------------------------------------------------------------------------

8. PAYMENT OF EXCESS COST.

A. If there is an Excess Cost, within 10 days after the amount thereof is
determined (but, in no event more then 10 days before the start of Tenant’s
Work), Tenant shall either (i) pay the amount of the Excess Cost into a mutually
agreeable escrow account with a mutually agreeable escrow agent, or (ii) deliver
to Landlord an irrevocable standby letter of credit in the amount of the Excess
Cost, which letter of credit otherwise meets the requirements in Article 22 of
the Lease. If the parties do not agree to an escrow agent within the foregoing
10-day period, the escrow agent shall be Chicago Title Insurance Company,
National Business Unit.

B. Each disbursement of the Excess Cost (from the escrow account or letter of
credit, as applicable) shall be made simultaneously with each payment of
Permitted Costs made by Landlord. The amount of each such disbursement shall be
the pro rata share of the payment, based upon the percentage that the total
Excess Cost bears to the total Permitted Costs, For example, if a payment of
$100,000 is due Contractor, and the total Excess Cost is $5.00 per square foot
of Premises Rentable Area and the total Permitted Costs are $40.00 per square
foot of Premises Rentable Area, then the amount of the disbursement of the
Excess Cost would be $12,500 ($100,000 x 5/40).

9. REPAYMENT OF USED ADDITIONAL ALLOWANCE. Tenant shall repay the Used
Additional Allowance, together with interest at the rate of 10% per annum, as
Additional Rent, in 120 consecutive, equal monthly payments to Landlord, each of
which shall be due on the first day of each month. If the Base Rent Commencement
Date is the first day of a month, the first monthly installment shall be due on
the Base Rent Commencement Date. If the Base Rent Commencement Date is not the
first day of the month, the first monthly installment shall be due on the first
day of the month following the Base Rent Commencement Date. Each, disbursement
of the Used Additional Allowance shall bear interest at the rate of 10% per
annum from date of disbursement until paid. Tenant may prepay the Used
Additional Allowance at any time without premium or penalty. For example, if the
Premises Rentable Area is 210,184 square feet and Tenant uses the entire
Additional Allowance, then the Used Additional Allowance would be $1,050,920, If
interest on the Used Additional Allowance before the date the first payment is
due is $32,000, then Tenant would repay $1,082,920 in 120 payments of $14,310.87
each.

10. LANDLORDS CONSTRUCTION MANAGEMENT FEE. The fee paid to Landlord’s
Construction Manager shall be included in the Permitted Costs, but only up to 2%
of the portion of the Permitted Costs that consists of “hard” construction
costs. Any fee paid to Landlord’s Construction Manager in excess of this amount
shall be paid by Landlord pursuant to a separate agreement, and shall not be
paid from the Allowance or Additional Allowance.

11. CHANGE ORDERS.

A. Tenant may propose Change Orders to the Base Building Construction Documents
subject to the following conditions: (i) each such Change Order shall be subject
to Landlord’s approval, which shall not be unreasonably withheld as long as the
Change Order does not adversely affect the marketability of Phase One for lease
or sale and is consistent with standards for Class A office parks of similar
age, quality and location in the Northern 1-270 Corridor, (ii) each such Change
Order shall be subject to the approval of Landlord’s mortgage lender to the
extent that such approval is required, by the loan documents between Landlord
and its mortgage lender, and (iii) Tenant shall pay any net increase in the cost
of Landlord’s Work resulting from each such Change Order (the “Net Cost

 

D-8



--------------------------------------------------------------------------------

Increase”). Each payment to be made pursuant to clause (iii) of the preceding
sentence shall be due within 30 days after Tenant’s receipt of Landlord’s
invoice therefore; provided, however, that with respect to any such Change Order
or series of Change Orders that will result in a Net Cost Increase of more than
$50,000, Tenant, simultaneously with the approval of such Change Order or series
of Change Orders, shall either (i) pay the amount of the Net Cost Increase into
a mutually agreeable escrow account with a mutually agreeable escrow agent, or
(ii) deliver to Landlord an irrevocable standby letter of credit in the amount
of the Net Cost Increase, which letter of credit otherwise meets the
requirements in Article 22 of the Lease. If the parties do not agree upon an
escrow agent within 10 days after the need for one is determined, the escrow
agent shall be Chicago Title Insurance Company, National Business Unit. With
respect to clause (ii) of the first sentence of this Section, Landlord
represents to Tenant that, under the loan documents, the mortgage lender’s
approval will be required for any Change Order increasing the price of the
improvements to be constructed pursuant to this Work Agreement by more than
$200,000 for any single Change Order or by more than $500,000 for all Change
Orders, and will else be required for any Change Order that materially alters
the scope of such improvements.

B. Tenant may propose Change Orders to the Tenant Construction Documents, but
each such proposed Change Order shall be subject to Landlord’s approval, which
shall not be unreasonably withheld; provided, however, that Landlord’s approval
shall not be required for Change Orders that do not adversely affect the
Building systems or structure or are not visible from the exterior of the
Premises.

C. Landlord may not propose any Change Orders except as necessitated by field
conditions or the unavailability of materials. Each such Change Order proposed
by Landlord shall be subject to Tenant’s approval, which shall not be
unreasonably withheld.

12. LONG LEAD ITEMS. Landlord shall exercise due diligence regarding the
identification of all Long Lead Items as well as the procurement process for
Long Lead Items and substitutes. Landlord shall notify Tenant of any Long Lead
Items within five business days after learning that an item will be a Long Lead
Item. Tenant shall have five business days thereafter to elect to (i) omit such
Long Lead Item from the from the Tenant Construction Documents, (ii) omit such
Long Lead Item and substitute another item therefore that can be promptly
fabricated and delivered, or (iii) require such Long Lead Item to be installed
when delivered. In order to assist Tenant in identifying a qualified substitute
item, Landlord, after submittal by Contractor of a proposed substitution, shall
promptly identify for Tenant the estimated delay and any related costs or
savings resulting from the substitution. Landlord and Tenant shall cooperate to
rework promptly the Tenant Construction Documents (and other items, if
necessary) if any such substitution is elected by Tenant.

13. DUTY TO MINIMIZE IMPACT OF DELAYS. In the event of any delays caused by
either party in completing Landlord’s Work or Tenant’s Work, each party shall
use commercially reasonable efforts to minimize the impact of the delays.

14. PUNCHLIST. Before the Premises are delivered to Tenant, Landlord’s
Contractor, Contractor, Tenant’s Construction Manager, Landlord’s Construction
Manager, Tenant’s Representative, Landlord’s Representative, Tenant’s Architect
and Landlord’s Architect shall make a final inspection of the Premises to ensure
that Landlord’s Work has been completed in accordance with the Base Building
Construction Documents and that Tenant’s Work has been completed substantially
in accordance with the Tenant Construction Documents. Two Punchlists shall be

 

D-9



--------------------------------------------------------------------------------

prepared during this inspection, one for items to be completed by Landlord’s
Contractor, and the other for items to be completed by Contractor. Landlord’s
Contractor and Contractor shall each complete the items on its Punchlist within
60 days after the Lease Commencement Date. If (i) a Punchlist item is not
completed within this 60-day time period (or within such earlier period as is
required to obtain a permanent certificate of occupancy), and (ii) completion of
the item is required for the permanent certificate of occupancy for the
Premises, then Tenant, following 10 days’ notice to Landlord, may complete the
item and Landlord shall reimburse Tenant for the reasonable cost thereof.

15. DELIVERY OF PREMISES TO TENANT. Upon Substantial Completion of Landlord’s
Work and Tenant’s Work, Landlord will deliver possession of the Premises to
Tenant. Before delivering the Premises to Tenant, Landlord will obtain a
temporary or permanent certificate of occupancy, if one is required by Law for
Tenant to occupy the Premises. If Landlord obtains a temporary certificate of
occupancy for Tenant, Landlord, within the time frame dictated by the issuing
authority, shall obtain a permanent certificate of occupancy. Tenant will
cooperate with Landlord as necessary to obtain inspections for any such
temporary or permanent certificates of occupancy.

16. EFFECT OF TENANT DELAY ON LEASE COMMENCEMENT DATE. If Landlord is delayed in
delivering possession of the Premises to Tenant in accordance with this Work
Agreement because of a Tenant Delay, then the date referenced in clause (ii) of
Section 1.1(p) of the Lease shall be the date upon which Landlord would have
delivered the Premises to Tenant but for the Tenant Delay.

17. EARLY ENTRY BY TENANT TO INSTALL SPECIALTY ITEMS. Landlord shall grant
Tenant and its contractors early access to the Premises before the Lease
Commencement Date solely for the purpose of installing Specialty Items. Landlord
may exercise its reasonable discretion (in accordance with sound construction
practice) as to the timing of Tenant’s early entry as such timing relates to the
completion of Landlord’s Work and Tenant’s Work. During any periods of such
early entry, Tenant shall abide by all terms and conditions of the Lease
(including all insurance requirements), but Tenant shall not be required to pay
Monthly Base Rent before the Base Rent Commencement Date, Additional Rent under
Article 5 of the Lease before the Lease Commencement Date, or electric charges
under Article 9 before the Lease Commencement Date.

18. OPTION TO TERMINATE LEASE FOR FAILURE TO MEET LEASE TERMINATION MILESTONE
DATES. If any Lease Termination Milestone Date is not met, Tenant shall have the
option to terminate the Lease pursuant to this Section. To exercise this option
with respect to the first three Lease Termination Milestone Dates, Tenant must
give Landlord notice within 30 days after a Lease Termination Milestone Date is
missed, time being of the essence. To exercise this option with respect to the
final Lease Termination Milestone Date, Tenant must give Landlord notice within
120 days after the Lease Termination Milestone Date is missed, time being of the
essence. If Tenant exercises this option, the Lease will terminate as of the
date Landlord receives Tenant’s termination notice, and thereafter neither party
shall have any further rights or obligations under the Lease, except that
Landlord shall remain liable to Tenant for damages to the extent allowed under
Section 19 below.

19. LANDLORD’S LIABILITY FOR FAILURE TO COMPLETE DAMAGES.

A. If (i) Tenant terminate the Lease under Section 18 above or (ii) the Lease
Commencement Date does not occur by May 1, 2002 for reasons other than Tenant
Delay or Acts of

 

D-10



--------------------------------------------------------------------------------

God, then Landlord shall be liable to Tenant for Failure to Complete Damages.
With respect to clause (ii) of the preceding sentence, if Tenant Delay or Acts
of God occur, then clause (ii) shall continue to apply but May 1, 2002 shall be
changed to a later date to reflect the number of days of delay actually caused
by Tenant Delay or Acts of God.

B. On the day Landlord closes on its construction loan for Phase One (or as soon
thereafter as the first draw under the loan is funded, it being understood that
the first draw will occur simultaneously with the loan closing), Landlord will
deposit $1,500,000 (the “Landlord Deposit’) for the benefit of Tenant as
security for Landlord’s obligation to pay Failure to Complete Damages. At
Landlord’s election, Landlord will deliver the Landlord Deposit, with drafting
reasonably satisfactory to Tenant, in the form of either (i) an irrevocable
standby letter of credit from an FDIC insured commercial bank to be reasonably
approved by Tenant, for Tenant to hold until 30 days following completion of
Landlord’s Work and Tenant’s Work, delivery of possession of the Premises, and
disbursement of the Allowance and Used Additional Allowance (if applicable), to
be renewed annually as required, or (ii) a lease guarantee bond from a bona-fide
insurance company reasonably approved by Tenant for the same duration as
required for the letter of credit. Before any draw is made on the letter of
credit or bond to pay Failure to Complete Damages, Tenant shall notify Landlord,
and Landlord shall have three business days after receipt of Tenant’s notice in
which to pay the Failure to Complete Damages in cash. If Landlord does not pay
the Failure to Complete Damages in cash within this three business day period,
then Tenant may draw on the letter of credit or bond.

20. TENANT’S DUTY TO MITIGATE DAMAGES. In the event of a Tenant holdover under
either or both of the Existing Leases, Tenant will act in good faith to
negotiate a lease extension(s) from its Existing Landlord (s) and otherwise to
mitigate its damages.

21. LIMITATION ON LANDLORD’S LIABILITY FOR FAILURE TO COMPLETE PREMISES. The
remedies provided to Tenant in Sections 18 and 19 of this Work Agreement shall
be Tenant’s Sole remedies arising out of Landlord’s failure to perform its
obligations under this Work Agreement.

22. ASSIGNMENT OF WARRANTIES. Upon completion of Tenant’s Work, Landlord shall
assign to Tenant, on a non-exclusive basis, all construction warranties relating
to each item of Tenant’s Work that Tenant is required to maintain under the
Lease. Landlord shall correct all defects in the construction of Tenant’s Work
occurring within one year after Substantial Completion and shall prosecute all
warranties related to any such defects.

23. TENANT MOVE IN. There shall be no charge to Tenant in connection with
Tenant’s move into the Premises. Tenant shall have exclusive use of all
elevators during Tenant’s move in.

24. STANDARD OF COMPLETION. Whenever in this Work Agreement Landlord, Contractor
or Landlord’s Contractor is required to complete Landlord’s Work or Tenant’s
Work, it is understood that such work will be completed in accordance with the
Construction Documents or Tenant Construction Documents, as applicable, subject
to customary deviations and tolerances that are accepted under normal industry
standards for first class office buildings.

 

D-11



--------------------------------------------------------------------------------

25. CONSTRUCTION PROGRESS REPORTS. During the course of construction of
Landlord’s Work and Tenant’s Work, Landlord will provide Tenant with biweekly
construction progress reports. These reports will show the status of each trade.
Landlord may use the minutes of construction meetings to satisfy this
requirement as long as the minutes include the information required by this
Section.

 

D-12



--------------------------------------------------------------------------------

EXHIBIT E

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment” is made this
                     day of 200    , by and between JOHN F., JAEGER, AS TRUSTEE
UNDER LAND TRUST AGREEMENT DATED AUGUST 29, 1989 (“Landlord”), and MANUGISTICS,
INC., a Delaware corporation (“Tenant”).

W I T N E S S E T H

WHEREAS. Landlord and Tenant are parties to an Office Lease dated as of
                     2000 (“Lease”) for the premises known as Building I and
Building 2 located in the business park at the intersection of Great Seneca
Highway and Key West Avenue in Gaithersburg, Maryland (the “Premises”); and

WHEREAS, the parties desire to confirm certain terms of the Lease, including the
Lease Commencement Date, the Base Rent Commencement Date, the Expiration Date,
the Monthly Base Rent and the Work Agreement, as set forth below in this
Amendment;

NOW THEREFORE, in consideration of the agreements herein contained, the parties
hereto agree as follows:

1. Incorporation of Recitals. The recitals set forth in the WHEREAS clauses
above are incorporated herein and made part of this Amendment to the same extent
as if set forth herein in full.

2. Confirmation of Certain Terms in the Lease. Notwithstanding anything to the
contrary in the Lease, Landlord and Tenant hereby certify as follows:

A. Acceptance of the Premises. Tenant has accepted delivery of the Premises
under the Lease and recognizes that the Lease is in full force and effect
without offset or defense, except for the following:

B. Lease Commencement Date and Base Rent Completion Date. The Lease Commencement
Date, and the Base Rent Commencement Date are hereby agreed to be
                     and                     , respectively;

C. First Lease Year. The first Lease Year is hereby agreed to be the period from
                    ,                      through;

D. Expiration Date. Unless sooner terminated in accordance with the terms of the
Lease, the Expiration Date under the Lease is                     .

E. Premises Rentable Area. The total Premises Rentable Area under the Lease is
                    , as determined in accordance with GWCAR Method of
Measurement, with Building 3 containing                      rentable area and
Building 2 containing                      rentable area;

 

E-1



--------------------------------------------------------------------------------

F. Compliance with Work Letter. Landlord and Tenant acknowledge that each party
has completed all required performance obligations as contained in the Work
Letter in a good and workmanlike manner, in substantial accordance with the
plans and specifications therefore and in compliance with all Laws. Landlord and
Tenant further certify the following:

 

  (i) Allowance: Landlord provided Tenant an Allowance in the amount of $30.00
for each rentable square foot of Premises Rentable Area, for a total Allowance
amount of $            ;

 

  (ii) Additional Allowance: (if applicable) In addition to the Allowance,
Landlord has also provided Tenant an Additional Allowance in the amount of $5.00
for each rentable square foot of Premises Rentable Area, for a total Additional
Allowance amount of $             for Permitted Costs and Additional Permitted
Costs beyond the total Allowance amount and Tenant has repaid the Used
Additional Allowance to the Landlord as required by the Work Letter; and

 

  (iii) Excess Costs: (if applicable) Landlord and Tenant recognize that the
amount of Excess Costs identified and mutually agreed to by Landlord and Tenant
is $             and that all such Excess Costs have been paid as required in
the Work Letter.

 

  (iv) Remaining Balance. (if applicable) The unused portion of the Allowance
and Additional Allowance is              to be applied as follows:

G. Base Rent Commencement Date. The Base Rent Commencement Date shall be
                    ; and

H. Base Rental Rate. The Base Rental Rate under the Lease shall be as follows:

 

LEASE YEAR

   RENT PER RENTABLE
SQUARE FOOT PER ANNUM    ANNUAL BASE RENT    MONTHLY
INSTALLMENTS 1    $ 21.75       2      22.40       3      23.07       4     
23.77       5      24.48       6      25.21       7      25.97       8     
26.75       9      27.55       10      28.38      

3. Ratification of Lease. All terms and conditions of the Lease are hereby
ratified and affirmed, as modified by this Amendment.

 

E-2



--------------------------------------------------------------------------------

4. Capitalized Terms. All capitalized terms in this Amendment shall have the
same meanings as in the Lease unless expressly provided otherwise herein.

5. Counterparts. To facilitate execution, this Amendment may be executed in as
many counterparts as may be required; and it shall not be necessary that the
signature of each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of each party, or that the signatures of the persons required to bind
any party, appear on one or more of such counterparts. All counterparts shall
collectively constitute a single agreement.

IN WITNESS WHEREOF, Landlord and Tenant do hereby execute this Amendment under
seal on the day and year first above written.

 

      LANDLORD:   WITNESS:       By:     (SEAL)          

 

     

 

        John F. Jaeger,         as Trustee under Land Trust dated         August
29, 1989   Agreement               TENANT:   WITNESS:       MANUGISTICS, INC.,  
      a Delaware corporation         By:   (SEAL)        

 

     

 

 

 

      Name:  

 

 

 

      Title:  

 

 

 

E-3



--------------------------------------------------------------------------------

EXHIBIT F

CLEANING SPECIFICATIONS

SCHEDULE

Monday through Friday evenings, Holidays, except New Year’s Day, Memorial Day,
Independence Day, Labor Day, Thanksgiving Day, and Christmas Day. Cleaning crew
to commence work after 5:00 p.m., and to lock doors after completing work.

SERVICES

All supervision, labor, equipment, cleaning materials, plastic liners, rest room
supplies, insurance coverage and administration to perform the following duties:

MAIN ENTRANCES & LOBBIES

DAILY:

 

  x Sweep, damp mop and buff floors; vacuum carpets.

 

  x Spot clean walls around doors, switch plates, and door handles.

 

  x Clean glass doors and walls.

 

  x Collect trash.

 

  x Clean ash urns; replenish sand as needed.

 

  x Clean and/or vacuum any furniture and/or accessory equipment.

 

  x Clean duronotic window and glass framing and windowsills.

 

  x Remove all cobwebs from windows, corners, and ceilings.

 

  x Vacuum walk-off mats and HVAC floor vents.

MONTHLY:

 

  x Recondition, floors; strip and wax.

 

  x Clean metal trim on entrance doors.

 

  x Shampoo walk-off mats.

 

  x Dust emergency light fixtures.

CORRIDORS

DAILY:

 

  x Dry sweep end spot clean resilient floors; vacuum carpet.

 

  x Buff floors as needed.

 

  x Clean and polish water fountains.

MONTHLY:

 

  x Vacuum air vents.

 

  x Spot clean carpet.

 

  x Dust suite signs and pictures.

 

F-1



--------------------------------------------------------------------------------

QUARTERLY:

 

  x Dust fixtures: pictures, mail chutes, fire boxes, extinguishers, etc.

 

  x Damp mop and buff resilient floors.

 

  x Dust vertical surfaces.

ALTERNATE MONTHS:

 

  x Recondition floors, or more often as necessary.

AS NEEDED:

 

  x Spot clean walls and doors.

ANNUALLY:

 

  x Shampoo carpets.

STAIRWAYS AND LANDINGS

DAILY:

 

  x Sweep stairs (or vacuum, if carpeted).

 

  x Dust railings, ledges, doors, etc.

 

  x Remove cobwebs from corners, walls, and ceilings.

WEEKLY:

 

  x Damp mop steps.

 

  x Spot clean walls and doors.

 

  x Dust emergency light fixtures,

REST ROOMS

DAILY:

 

  x Collect trash.

 

  x Damp mop floors.

 

  x Clean, and disinfect bowls, basins, seats, urinals walls, partitions, and
baseboards.

 

  x Polish fixtures; dispensers, and mirrors.

 

  x Refill soap, hand cream, towel, sanitary napkin, and tissue dispensers.

 

  x Spot clean walls and doors.

 

  x Vacuum exhaust vents.

AS NEEDED:

 

  x Replace plastic liners in wastebaskets.

 

F-2



--------------------------------------------------------------------------------

OFFICE AREAS CONFERENCE ROOMS

DAILY:

 

  x Collect trash.

 

  x Empty ashtrays; damp-wipe clean.

 

  x Dust furniture, desks, phones, file cabinets, window ledges, etc.

(Paper left on desk will not be disturbed)

 

  x Dry sweep exposed floors and vacuum carpet.

 

  x Spot clean walls, doors, and partitions. Remove cobwebs from corners and
edges.

 

  x Spot clean carpet.

WEEKLY:

 

  x Damp mop exposed floor areas and buff as needed.

 

  x Vacuum upholstered furniture.

MONTHLY:

 

  x Damp mop exposed floor areas and buff as needed.

 

  x Vacuum air vents.

QUARTERLY:

 

  x Recondition floors as needed.

 

  x Clean partitions.

 

  x Dust vertical surfaces: walls, woodwork, etc.

 

  x Damp clean wastebaskets.

 

  x Dust venetian blinds.

AS NEEDED:

 

  x Replace plastic liners in wastebaskets.

EXCLUDED AREAS

The following areas will not be cleaned: kitchens, cafeterias, food service
facilities, health clubs, fitness facilities, and executive rest rooms;
provided, however, that coffee stations, galleys and pantries shall be included
in the areas cleaned daily.

 

F-3



--------------------------------------------------------------------------------

EXHIBIT G

RULES AND REGULATIONS

The following rules and regulations have been formulated for the safety and
well-being of all the tenants of Phase One.

1. The common areas in the Buildings shall not be obstructed by any tenant or
used for any purpose other than ingress and egress to and from the tenant’s
premises. Landlord shall have the right to control and operate the common areas,
and the facilities furnished for the common use of the tenants in such manner as
Landlord, in its sole discretion, deems best for the benefit of the tenants
generally. No tenant shall place any mats, trash or other objects in the common
areas.

2. No tenant shall permit visitors to its premises in such numbers or under such
conditions as to interfere with the use and enjoyment by other tenants of the
common areas.

3. No awnings or other projections shall be attached to the outside walls of the
Buildings. No drapes, blinds, shades or screens shall be attached to or hung in,
or used in connection with, any window or door of a tenant’s premises, without
Landlord’s consent.

4. The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were constructed.

5. There shall be no marking, painting, drilling into or other form of defacing
or damage of any part of the shell or core of the Buildings.

6. No bicycles, vehicles or animals, birds or pets of any kind shall be brought
into or kept in or about a tenant’s premises. No tenant shall cause or permit
any unusual or objectionable odors to originate from its premises. Each tenant
shall be obligated to maintain sanitary conditions in any area approved by the
Landlord for food and beverage preparation and consumption.

7. No space in or about the Buildings shall be used by any tenant for the
manufacture of merchandise, goods or property of any kind nor, in the case of
non-retail tenants, for the storage or sale or auction of the same.

8. No flammable, combustible, explosive, hazardous or toxic fluid, chemical, gas
or substance shall be brought into or generate or be kept upon a tenant’s
premises.

9. No additional locks or bolts of any kind shall be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in existing locks
or the mechanism thereof. The doors leading to the common areas shall be kept
closed during business hours except as they may be used for ingress and egress.

10. All deliveries and removals, or the carrying in or out of any safes,
freight, furniture or bulky matter or material of any description, must, take
place in such manner and during such hours as Landlord may require. Landlord
reserves the right to inspect all freight, furniture or bulky matter or
materials to be brought into the Buildings and to exclude from the Buildings
anything which violates any of these rules and regulations.

 

G-1



--------------------------------------------------------------------------------

11. Any person employed by any tenant to do janitorial work within the tenant s
premises must obtain Landlord’s written consent prior to commencing such work,
and such person shall, while in the Buildings and outside of said premises,
comply with all instruction issued by superintendent of the Buildings. Landlord
reserves the right to withdraw such consent, in its reasonable discretion, at
any time.

12. There shall not be used in any space, or in the common areas of the
Buildings, either by any tenant or by jobbers or others in the delivery or
receipt of merchandise, any hand trucks, except those equipped with rubber tires
and side guards.

13. Canvassing, soliciting and peddling in the Buildings are prohibited and each
tenant shall cooperate to prevent the same.

14. No space leased to any tenant shall be used, or permitted to be used, for
lodging or sleeping or for any illegal purpose.

15. Employees of Landlord, other than those expressly authorized, are prohibited
from receiving any packages or other articles delivered to the Buildings for any
tenant and, should any such employee receive any such package or article, he or
she in so doing shall be the agent of such tenant and not Landlord.

16. Employees of the Buildings shall not perform, and shall not be requested by
any tenant to perform, any work or do anything outside of their regular duties,
unless under special instructions from the management of the Buildings.

17. Landlord hereby designates the followings days as holidays (on the dates
observed by the Federal government, as applicable), on which days services will
not be provided and normal operating hours of the Buildings will not be
followed: New Year’s Day; Memorial Day; Independence Day; Labor Day;
Thanksgiving Day, the Friday after Thanksgiving; Christmas Day, and any other
national holiday promulgated by a Presidential Executive Order or Congressional
Act.

18. The Buildings have been designated “non-smoking” buildings. Except for a
smoking area outside of the Buildings designated by Landlord, Tenant and its
employees, agents, servants, visitors and licensees are prohibited from smoking
in the common areas both inside and outside of the Buildings.

19. No firearms, whether concealed or otherwise, shall be allowed in the
Buildings at any time.

20. Tenant shall deliver “as-built” plans for all permitted Alterations to the
offices of the Buildings upon completion.

21. Tenant shall place a water-proof tray under all plants in the Premises and
shall be responsible for any damage to the floors and/or carpets caused by
over-watering such plants.

22. Only persons not reasonab1y objectionable to Landlord shall be permitted to
furnish newspaper, ice, drinking water, towels, barbering, shoe shining,
janitorial services, floor polishing and other similar services and concessions
to Tenant, and only at hours and under regulations fixed by Landlord.

 

G-2



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF NON-DISTURBANCE AGREEMENT

This Subordination, Non-Disturbance and Attornment Agreement (this “Agreement”)
dated                     , 200    , is made among MANUGISTICS, INC., a Delaware
corporation (“Tenant”), JOHN F. JAEGER, Trustee (“Landlord”) and (“Mortgagee”)

WHEREAS, Mortgagee is the owner of a Promissory Note (herein, as it may have
been or may be from time to time renewed, extended, amended, supplemented, or
restated, called the “Note”) dated                     , 200    , executed by
                     payable to the order of Mortgagee, in the principal face
amount of $            , bearing interest and payable as therein provided. The
Note is secured by, among other things, a Deed of Trust, Assignment of Rents and
Leases and Security Agreement (herein, as it may have been or may be from time
to time renewed, extended, amended or supplemented, called the “Mortgage”),
recorded or to be recorded in the land records of                     ,
covering, among other property, the land (the “Land”) described in Exhibit “A”
which is attached hereto and incorporated herein by reference, and the
improvements (“Improvements”) thereon (such Land and Improvements being herein
together called the “Property”);

WHEREAS, Tenant is the tenant under a lease from landlord dated
                    , 200     (herein, as it may from time to time be renewed,
extended, amended or supplemented, called the “Lease”), covering a portion of
the property (said portion being herein referred to as the “Premises”); and

WHEREAS, the term “Landlord” as used herein means the present landlord under the
Lease or, if the landlord’s interest is transferred in any manner, the
successor(s) or assign(s) occupying the position of landlord under the Lease at
the time in question (i.e., prior to transfer to a “New Owner” as defined
herein).

NOW, THEREFORE, in consideration of the mutual agreements herein, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

1. Subordination. Tenant agrees anti covenants that the Lease and the rights of
Tenant thereunder, all of Tenant’s right, title and interest in and to the
property covered by the Lease, and any lease thereafter executed by Tenant
covering any part of the Property, are and shall be subject, subordinate and
inferior to (a) the Mortgage and the rights of Mortgagee thereunder, and all
right, title and interest of Mortgagee in the Property, and (b) all other
security documents now or hereafter securing payment of any indebtedness of
Landlord (or any prior landlord) to Mortgagee which cover, or affect the
Property (the “Security Documents”). This Agreement is not intended and shall
not be construed to subordinate the Lease to any mortgage deed of trust or other
security document other than those referred to in the preceding sentence,
securing the indebtedness to Mortgagee.

2. Non-Disturbance. Mortgagee agrees that so long as the Lease is in full force
and effect and Tenant is not then in default in the payment of rent, additional
rent or other payments or in the performance of any of the other terms,
covenants or conditions of the Lease on Tenant’s part to be performed (in each
instance beyond the period, if any, specified in the Lease within which Tenant
may cure any such default).

 

H-1



--------------------------------------------------------------------------------

(a) Tenant’s possession of the Premises under the Lease and any and all of
Tenant’s rights under the Lease including, without limitation Tenant’s expansion
rights, extension rights and rights of first offer, shall not be disturbed or
interfered with by Mortgagee in the exercise of any of its rights under the
Mortgage, including foreclosure or any conveyance in lieu of foreclosure, and

(b) Mortgagee will not join Tenant as a party defendant for the purpose of
terminating Tenant’s interest and estate under the Lease in any proceeding for
foreclosure of the Mortgage.

Mortgagee acknowledges that Tenant will rely on this Agreement in connection
with its execution of the Lease.

3. Attornment.

(a) Tenant covenants and agrees that, in the event of foreclosure of the
Mortgage, whether by power of sale or by court action, or upon a transfer of the
Property by conveyance in lieu of foreclosure (the purchaser at foreclosure or
the transferee in lieu of foreclosure, including Mortgagee if it is such
purchaser or transferee, being herein nailed “New Owner”), and upon receipt of
New Owner’s written assumption of the Landlord’s obligations thereafter accruing
under the Lease, Tenant shall attorn to New Owner as Tenant’s new landlord, and
agrees that the Lease shall continue in full force and effect as a direct lease
between Tenant and New Owner upon all of the terms, covenants, conditions and
agreements set forth in the Lease and this Agreement, except for provisions
which are impossible for New Owner to perform; provided, however, that in no
event shall New Owner be:

(i) liable for any act, omission, default, misrepresentation or breach of
warranty, of any previous landlord (including Landlord) or obligations accruing
prior to New Owner’s actual ownership of the Property (which shall include for
the purposes of this Agreement the exercise by Mortgagee of control or dominion
with respect to the Property); provided, however that New Owner shall cure,
subject to the provisions of Section 5(h) hereof, any default of Landlord under
the Lease which is curable by New Owner;

(ii) subject to-any offset, defense, claim or counterclaim which Tenant might be
entitled to assert against any previous landlord (including Landlord) with
respect to any period of time prior to New Owner’s ownership of the Property;

(iii) bound by any payment of rent, additional rent or other payments, made by
Tenant to any previous landlord (including Landlord) for more than one (1) month
in advance;

(iv) unless consented to in writing by Mortgagee, bound by any amendment, or
modification of the Lease hereafter made which affects any of the following
topics within the Lease:

 

  (1) reduction in term (except pursuant, to the extension option expressly
provided for in the Lease);

 

H-2



--------------------------------------------------------------------------------

  (2) reduction in rent, including security deposit and calculation of operating
expenses;

 

  (3) scope of leased premises (except pursuant to any option or right of first
offer expressly provided for in the Lease);

 

  (4) subordination, non-disturbance and attornment;

 

  (5) assignment and subletting;

 

  (6) permitted uses;

 

  (7) parking;

 

  (8) insurance or condemnation proceeds;

 

  (9) defaults and remedies;

 

  (10) Tenant’s estoppel certificates; or

 

  (11) the Work Agreement;

(v) bound by any consent, or acquiescence by any previous landlord (including
Landlord) under the Lease to any assignment or sublease hereafter granted unless
granted in strict accordance with the terms of the Lease or made with the prior
written consent of Mortgagee; or

(vi) liable for any deposit that Tenant may have given to any previous landlord
(including Landlord) which has not, as such, been transferred to New Owner;
provided that in such event Tenant shall not be required to post any deposit or
additional deposit with New Owner (A) except for any additional deposit not
previously posted with Landlord as and to the extent expressly provided for in
the Lease or (B) unless Tenant actually receives a return of the deposit given
to Landlord.

(b) The provisions of this Agreement regarding non-disturbance, attornment or
assumption of Landlord’s obligations under the Lease shall be self-operative and
effective without the necessity of execution of any new lease or other document
oh the part of any party hereto or the respective heirs, legal representatives,
successors or assigns of any such party. New Owner and Tenant each agrees,
however, to execute and deliver upon the request of the other party, any
instrument or certificate which in the reasonable judgment of the requesting
party is necessary to evidence such non-disturbance, attornment or assumption,
including a new lease of the Premises on the same terms and conditions as the
Lease for the unexpired term of the Lease.

4. Estoppel Certificate. Tenant agrees to execute and deliver from time to time,
upon the request of Landlord or of any holder(s) of any of the indebtedness or
obligations secured by the Mortgage, a certificate regarding the status of the
Lease, consisting of statements, if true (or if not, specifying why not),
(a) that the Lease is in full force and effect, (b) the date through which
rentals have been paid, (c) the date of the commencement of the term of the
Lease, (d) the nature of any amendments or modifications of the Lease, (e) to
the best of Tenant’s knowledge no default, or state of facts which with the
passage of time or notice (or both) would constitute a, default, exists under
the Lease, (f) to the best of Tenant’s knowledge, no setoffs, recoupments,
estoppels, claims or counterclaims exist against Landlord, and (g) such other
factual matters as may be reasonably requested.

 

H-3



--------------------------------------------------------------------------------

5. Acknowledgment and Agreement by Tenant. Tenant acknowledges and agrees as
follows:

(a) Tenant acknowledges that the Mortgage contains or will contain an assignment
of rents and leases. Tenant hereby expressly consents to such assignment. Except
to the extent that Mortgagee or New Owner would be bound thereby without the
necessity for its written consent, as provided in Section 3(a) (iv) hereof,
Tenant will not amend, alter or waive any provision of, or consent to the
amendment, alteration or waiver of any provision of the Lease without the prior
written consent of Mortgagee. Tenant shall not prepay any rents or other sums
due under the Lease for more than one (1) month in advance of the due date
therefore. Tenant acknowledges that Mortgagee will rely upon this instrument in
connection with such financing.

(b) Mortgagee, in making any disbursements to Landlord, is under no obligation
or duty to oversee or direct the application of the proceeds of such
disbursements and such proceeds may be used by Landlord for purposes other than
improvement of the Property.

(c) From and after the date hereof, in the event of any act or omission by
Landlord which would give Tenant the right, either immediately or after the
lapse of time to terminate the Lease or to claim a partial or total eviction,
Tenant will not exercise any such right (i) until it has given written notice of
such act or omission to the Mortgagee; and (ii) until the same period of time as
is given to Landlord under the Lease to cure such act or omission shall have
elapsed following much giving of notice to Mortgagee, but in any event not less
than 30 days after receipt of such notice or, if Mortgagee shall deliver to
Tenant written undertaking to cure or remedy the default, act or omission, such
longer period of time as may be necessary to cure or remedy such default, act,
or omission including, if reasonably necessary, such period of time necessary to
obtain possession of the Property and thereafter cure such default, act, or
omission, during which period of time Mortgagee shall be permitted to cure or
remedy such default, act or omission; provided, however, that prior to
delivering such written undertaking, Mortgagee shall have no duty or obligation
to cure or remedy any breach or default. It is specifically agreed that Tenant
shall not, as to Mortgagee, require cure of any such default which is not
capable of cure by Mortgagee Notwithstanding any provision of this Agreement to
the contrary, in no event shall Mortgagee be entitled to any additional time
period prior to Tenant’s exercise of a right to terminate for failure to meet a
Lease Termination Milestone Date, as set forth in the Work Agreement attached to
the Lease.

(d) In the event that Mortgagee notifies Tenant of a default under the Mortgage,
Note, or Security Documents, and demands that Tenant pay its rent and all other
sums not previously paid and due under the Lease directly to Mortgagee, Tenant
shall, honor such demand and, commencing. 15 days after receipt of such notice,
pay the full amount of its rent and all other sums thereafter due and not
previously paid under the Lease directly to Mortgagee, without offset except as
may be expressly provided for in the Lease (but subject to the provisions of
Section 3(a) (ii) hereof), or as otherwise required pursuant to such notice,
without inquiry as to whether a default actually exists under the Mortgage,
Security Documents or otherwise in connection with the Note, and notwithstanding
any contrary instructions of or demands from Landlord.

(e) Tenant shall send a copy of any offset or default, notice or exercise of any
option under the Lease to Mortgages at the same time. Such notice is sent to
Landlord.

 

H-4



--------------------------------------------------------------------------------

(f) Tenant has no right or option of any nature whatsoever, whether pursuant to
the Lease or otherwise, to purchase the Premises or the Property, or any portion
thereof or any interest therein, and to the extent that Tenant has had, or
hereafter acquires, any such right or option, same is hereby acknowledged to be
subject and subordinate to the Mortgage.

(g) This Agreement satisfies any condition requirement in the Lease relating to
the granting of a non-disturbance agreement with respect to the Mortgage. This
Agreement also satisfies the requirement for notice as to the identification and
address of the Mortgagee set forth in Section 32.14 of the Lease.

(h) Mortgagee and any New Owner shall have no obligation nor incur any liability
with respect to the erection or completion of the improvements in which the
Premises are located or for completion of the Premises or any improvements for
Tenant’s use and occupancy, which shall have arisen prior to the date on which
Mortgagee or New Owner shall have assumed in writing the obligations of Landlord
under the Lease, as provided in Section 3(a) hereof provided that nothing herein
shall be deemed to limit Tenant’s remedies pursuant to the Lease with respect to
a default in Landlord’s obligations with respect to construction of the
improvements to the Property.

(i) Mortgagee and any New Owner shall have no obligation nor incur any liability
with respect to any warranties of any nature whatsoever, whether pursuant to the
Lease or otherwise, including, without limitation, any warranties respecting
use, compliance with zoning, Landlord’s title, Landlord’s authority,
habitability, fitness for purpose or possession.

(j) In the event, that mortgagee or any New Owner shall acquire title to the
Premises or the Property, Mortgagee or such New Owner shall have no obligation,
nor incur any liability; beyond Mortgagee’s or New Owner’s then equity interest,
if any, in the Property, or the Premises, and Tenant shall look exclusively to
such equity interest of Mortgagee or New Owner, if any, for the payment and
discharge of any obligations imposed upon Mortgagee or New Owner hereunder or
under the Lease or for recovery of any judgment from Mortgagee, or New Owner,
and in no event shall Mortgagee, New Owner, nor any of their respective
officers, directors, shareholders, agents, representatives, servants, employees
or partners ever be personally liable for such judgment beyond the equity
interest of Mortgagee and/or New Owner in the Property.

6. Acknowledgment and Agreement by Landlord. Landlord, as landlord under the
Lease and grantor under the Mortgage, acknowledges and agrees for itself and its
heirs, representatives, successors and assigns, that: (a) this agreement does
not constitute a waiver by Mortgagee of any of its rights under the Mortgage,
Note, or Security Documents, or in any way release Landlord from its obligations
to comply the terms, provisions, conditions, covenants, agreements, and clauses
of the Mortgage, Note; or Security Documents; (b) the provisions of the
Mortgage, Note, or Security Documents remain in full force and effect and must
be complied with by Landlord; and (c) Tenant is hereby authorized to pay its
rent and all other sums due under the Lease directly to Mortgagee upon receipt
of a notice as set forth in paragraph 5(d) above from Mortgagee and that Tenant
is not obligated to inquire as to whether a default actually exists under the
Mortgage, Security Documents or otherwise, in connection with the Note. Landlord
hereby releases and discharges Tenant of and from any liability

 

H-5



--------------------------------------------------------------------------------

to Landlord resulting from Tenant’s payment to Mortgagee in accordance with this
Agreement. Landlord represents and warrants to Mortgagee that a true and
complete copy of the Lease has been delivered by Landlord to Mortgagee.

7. Lease Status. Landlord and Tenant each certifies to Mortgagee that it has no
knowledge of any default on the part of the other under the Lease, that the
Lease is bona fide and contains all of the agreements of the parties thereto
with respect to the letting of the Premises and that all of the agreements and
provisions therein contained are in full force and effect.

8. Notices. All notices, requests, consents, demands and other communications
required or which any party desires to give hereunder shall be in writing and
shall be deemed sufficiently given or furnished if delivered by personal
delivery, by expedited delivery service with proof of delivery, or by registered
or certified United States mail, postage prepaid, at the addresses specified at
the end of this Agreement (unless changed by similar notice in writing given by
the particular party whose address is to be changed). Any such notice or
communication shall be deemed to have been given either at the time of personal
delivery or, in the case of delivery service or mail, as of the date of first
attempted delivery at the address and in the manner provided herein.
Notwithstanding the foregoing, no notice of change of address shall be effective
except upon receipt. This Paragraph 8 shall not be construed in any way to
affect or impair any waiver of notice or demand provided in this Agreement or in
the Lease or in any document evidencing, securing or pertaining to the loan
evidenced by the Note or to require giving of notice or demand to or upon any
person in any situation or for any reason.

9. Miscellaneous.

(a) Nothing contained in this Agreement shall be construed to derogate from or
in any way impair, or affect the lien, security interest or provisions of the
Mortgage, Note, or Security Documents.

(b) This Agreement shall inure to the benefit of the parties hereto, their
respective successors and permitted assigns, and any New Owner, and its heirs,
personal representatives, successors and assigns provided, however, that in the
event of the assignment or transfer of the interest of Mortgagee, all
obligations and liabilities of the assigning Mortgagee under this Agreement
shall terminate, and thereupon all such obligations and liabilities shall be the
responsibility of the party to whom Mortgagee’s interest is assigned or
transferred and provided further that the interest of Tenant under this
Agreement may only be assigned or transferred in connection with an assignment
of the Lease made in accordance with the express provisions thereof.

(c) THIS AGREEMENT AND ITS VALIDITY, ENFORCEMENT AND INTERPRETATION SHALL BE
GOVERNED BY THE LAWS OF THE STATE OF MARYLAND WITHOUT REGARD TO CONFLICTS OF
LAWS PRINCIPLES, AND APPLICABLE UNITED STATES FEDERAL LAW.

(d) The words “herein”. “hereof”, “hereunder” and other similar compounds of the
word “here” as used in this Agreement refer to this entire agreement and not to
any particular, section or provision.

(e) This Agreement may not be modified orally or in any manner other than by an
agreement in writing signed by the parties, hereto or their respective
successors in interest.

 

H-6



--------------------------------------------------------------------------------

(f) If any provision of the Agreement shall be held to be invalid, illegal, or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not apply to or affect any other provision hereof, but this Agreement
shall be construed if such invalidity, illegibility, or unenforceability did not
exist.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and sealed as of the date first above written.

 

ADDRESS OF MORTGAGEE:        MORTGAGEE:              (SEAL)

 

       By:   

 

                 Name:   

 

 

       Title:   

 

ADDRESS OF TENANT:        TENANT:        Manugistics, Inc.

 

       By:   

 

       Name:   

 

       Title:   

 

ADDRESS OF LANDLORD:        LANDLORD:              (SEAL)       

 

      

 

       John F. Jaeger, Trustee

 

H-7



--------------------------------------------------------------------------------

EXHIBIT I

FORM OF LETTER OF CREDIT

DATE:                          

IRREVOCABLE STANDBY LETTER OF CREDIT
NUMBER:                                           

 

Beneficiary:    Applicant:                                                    
Amount: $                                                     Expiration
Date:                                                 

Gentlemen:

We hereby issue our irrevocable letter of credit no,                          in
your favor for the account of Manugistics, Inc. up to an aggregate amount of $
                     available by your signed statement stating as follows:

An Event of Default (as therein defined) has occurred under the terms of the
Office Lease dated December                      2000 between John F. Jaeger,
Trustee, as landlord, and Manugistics, Inc. as tenant, pertaining to certain
premises located at the intersection of Great Seneca Highway and Key West Avenue
in Gaithersburg, Maryland.

It is a condition of this letter of credit that it shall be deemed to be
automatically extended without amendment for consecutive periods of one year
each from the expiry date hereof or any future expiration date, unless at least
30 days prior to any expiration date we shall notify you by written notice, sent
by registered airmail or overnight courier service, that we elect not to
consider this credit renewed, for any such additional period. In the event we
provide you with such notice, you may demand payment.

Partial drawings are permitted.

This letter of credit is assignable.

Drafts must be marked as drawn under this letter of credit.

We hereby engage with you that all drafts drawn and/or documents presented under
and in compliance with the terms of this letter of credit will be duly honored
upon presentation to us.

Except as otherwise expressly stated herein, this Letter of Credit is subject to
the International Standby Practices — 1SP98 (International Chamber of Commerce
Publication No. 590).

 

I-1



--------------------------------------------------------------------------------

If you require any assistance or have any questions regarding this transaction,
please call                                              

 

 

 

 

Authorized Signature   Authorized Signature

 

I-2



--------------------------------------------------------------------------------

EXHIBIT J

FORM OF SURETY BOND

BOND NO.                     

KNOW ALL MEN BY THESE PRESENTS, that we,                     , as Principal (the
“Principal”), and                     , a                     , authorized to
transact business in the State of Maryland, as Surety (the “Surety”) are held
and finely bound unto                          as oblique (“Obliges”) in the sum
of $             , lawful money of the United States of America, to be paid to
Obligee for which payment well and truly to be made, we bind ourselves, our
heirs, executors, administrators, successors and assigns, jointly and severally,
firmly by these presents.

WHEREAS, Principal, as tenant, and Obligee, as landlord, have entered into an
Office Lease dated December                     , 2000 (the “Lease”) for the
Premises, as described in the Lease, and this Bond, for the benefit of Oblique,
is a condition of the Lease.

NOW, THEREFORE, THE CONDITION OF THIS OBLIGATION is such that if Principal shall
have made all payments and performed all obligations required to be made and
performed by the tenant under the Lease, and if Principal does not default in
the payment and performance of all of said obligations under the Lease curing
the term of the Lease, then this obligation of Surety shall be null and void;
otherwise, it shall remain in full force and effect.

PROVIDED, HOWEVER, Surety shall pay to Obligee within five (5) business days of
receipt of written demand from the Obligee along with a certification of
Principal’s default under the Lease from any officer or other authorized person
on behalf of the Oblique making such demand, the Bond amount, or such lesser sum
specified in said written demand. The demand shall be by Registered Mail or
Federal Express to Surety at the following address:

                                                                     

                                                                     

                                                                     

PROVIDED FURTHER, this Bond shall become effective and shall remain in full
force and effect thereafter for a period of one year and will automatically
extend for additional one year periods from the expiry date hereof or any future
expiration date, unless the Surety provides to the Obligee not less than ninety
(90) day’ advance written notice of its intent not to renew this Bond or unless
this Bond is earlier canceled pursuant to the following. this Bond may be
canceled at any time upon ninety (90) days advance written notice from Surety to
Obligee. It is understood and agreed that the Oblique may recover the full
amount of this Bond (less any previous amounts paid to Obligees under this Bond)
if the Surety cancels or nonrenews this Bond and, at least thirty (30) days
prior to the effective date of Cancellation or non-renewal, the Obligee has not
received security acceptable to it to replace this Bond. The written notice of
such cancellation shall be by Registered Mail or Federal Express to Obligee at
the following address:

 

LANDLORD

 

 

 

 

J-1



--------------------------------------------------------------------------------

PROVIDED, FURTHER, in no event shall the aggregate liability of Surety to
Obligee exceed the penal sum of this Bond.

PROVIDED, FURTHER, the penal sum of this Bond shall not be cumulative from year
to year.

PROVIDED, this Bond is not assignable by either Principal or Obligee to any
other party without the express written consent of said Surety.

PROVIDED, FURTHER, Surety hereby waives all statutory and common law defenses it
may now or hereafter have to its performance under this Bond, including, without
limitation, any defense based on any modification of the Lease, the failure of
Obligee to perform any obligations of the landlord under the Lease or any
forbearance on the pert of either Obligee or Principal to the other. Notice to
Surety to any of the foregoing events being also hereby expressly waived by
Surety,

PROVIDED, FURTHER, in no event shall the issuance of this Bond modify or amend
the terms of the Lease or the obligations of the parties under the Lease.

SEALED WITH OUR SEALS and dated this                      day of
                     200    .

 

Witness/Attest:          Principal            

,as

By:          By:   

 

(Seal)            

 

      Title:   

 

Surety            

,as

B             By:          By:   

 

(Seal)            

 

        

 

J-2



--------------------------------------------------------------------------------

EXHIBIT K

RESERVED PARKING SPACES

[intentionally omitted]

 

K-1



--------------------------------------------------------------------------------

EXHIBIT L

OUTLINE SPECIFICATIONS

[intentionally omitted]

 

L-1



--------------------------------------------------------------------------------

FIRST AMENDMENT TO LEASE

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made this 14th day of June,
2001, by and between (I) JOHN F. JAEGER, as Trustee under Land Trust Agreement
dated August 29, 1989 (“landlord”), and (ii) MANUGISTICS, INC., a Delaware
corporation (“Tenant”).

WITNESSETH

RECITALS:

R-1. Landlord and Tenant are parties to an Office Lease dated December 19, 2000
(the “Original Lease”) for Premises consisting of Building I and Building 2 in
the Park, which is located at the intersection of Great Seneca Highway and Key
West Avenue in Gaithersburg, Maryland. As of the date hereof, construction of
the Premises has begun but is not completed.

R-2. Pursuant to this Amendment, Landlord and Tenant wish to (1) expand the
Premises to include Building 3, and (ii) modify certain other terms of the
Original Lease (The Original Lease, as amended by this Amendment, is referred to
hereafter as the “Lease.”)

NOW, THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:

1. Incorporation of Recitals and Exhibits. The Recitals set forth above and the
Exhibits attached hereto are incorporated herein mid made a part of this
Amendment to the same extent as if set forth herein in full.

2. Amendment to Definition of Premises to Include Building 3. Section 1.1(d) of
the Original Lease is hereby deleted and the following substituted in its place:

(d) PREMISES: The portion of the Park consisting of the buildings identified on
the Site Plan as Building 1, Building 2 and Building 3 in their entirety. The
Premises include the atrium that will serve as the lobby for both Building 1 and
Building 2. The Premises are outlined in red on the Site Plan.

As a result of this expansion of the Premises to include Building 3, all terms
of the Lease applicable to the Premises (including the Base Rental Rate,
Allowance and Additional Allowance) shall apply to Building 3 to the same extent
as if Building 3 had been part of the Premises originally.

3. Amendment to Site Plan to Include Building 3 in the Premises. The Site Plan,
which is attached to the Original Lease as Exhibit C and defined in
Section 1.1(c) of the Original Lease, is hereby deleted and Exhibit C attached
hereto is substituted in its place. (The only change made to the Site Plan as a
result of this substitution is to include Building 3 as part of the area
outlined in red, which delineates the Premises.)

4. Amendment to Definition of Building 3 to Increase Square Footage.
Section 1.1(j) of the Original Lease is hereby deleted and the following
substituted in its place:

(j) BUILDING 3: The portion of the Park consisting of the building identified on
the Site Plan as Building 3. The rentable area of Building 3 (as determined in
accordance with the Modified GWCAR Method of Measurement) is estimated to be
72,599 rentable square feet.

5. Amendment to Definition of Premises Rentable Area to Increase Square Footage.
Section 1.1(1) of the Original Lease is hereby deleted and the following
substituted in its place:

(l) PREMISES RENTABLE AREA: The total number of rentable square feet in the
Premises, as determined in accordance with the Modified GWCAR Method of
Measurement. Subject to adjustment under Section 3.3, the Premises Rentable Area
is estimated to be 282,783 rentable square feet.



--------------------------------------------------------------------------------

6. Increase in Security Deposit. Section 1.1(s) of the Original Lease is hereby
deleted and the

following substituted in its place:

(s) SECURITY DEPOSIT: $7,937,900 initially, subject to reduction as provided in
Article 22.

7. Amendment to Payment of Security Deposit. Section 22.1 of the Original Lease
is hereby deleted and the following substituted in its place:

22.1 Payment of Security Deposit. Tenant will deposit with Landlord the Security
Deposit, which shall be held as collateral security, and not prepaid rent, for
the faithful performance by Tenant of all covenants, conditions, and agreements
of the Lease. The Security Deposit shall be deposited with Landlord in three
installments, the first and second of which shall be in the amount of $2,950,000
each, and the third of which shall be in the amount of $2,037,900. Landlord
acknowledges receipt of the first and second installments, which were made with
a letter of credit. The third such installment shall be deposited within 10
business days after the execution of this Amendment by Landlord and Tenant.

8. Amendment to Reduction of Security Deposit. Section 22.6 of the Original
Lease is hereby deleted and the following substituted in its place:

22.6 Reduction of Security Deposit.

(a) Effective on first day of the third, fifth, seventh and ninth Lease Years
(each a “Reduction Date”), the amount of the Security Deposit shall be reduced
to $6,054,330, $4,036,220, $2,690,815, and $1,345,405, respectively (the
“Reduction Schedule”); provided, however, that each such reduction shall be
permitted only if, as of the effective date of such reduction, Tenant is not in
default under the Lease and the conditions of this Section 22.6 are otherwise
satisfied. If Tenant is in default on the effective date of a reduction under
this Section 22.6, the effective date of the reduction, if any, shall be delayed
until 30 days after Tenant cures the default.

(b) If during any two consecutive Lease Years more than three monetary Events of
Default occur (a “Repeated Default”), then the Security Deposit shall riot be
reduced at the next Reduction Date and the remaining Reduction Schedule shall be
delayed for two Lease Years. Thus, the effective date of the next reduction, if
any, shall be delayed until the commencement of the following Reduction Date;
provided, however, that any further reduction shall not be effective unless
Tenant has cured all outstanding Events of Default and there has been no
monetary Event of Default for a period of 12 consecutive months (until such
time, such Repeated Default shall be referred to as an “Unredeemed Repeated
Default”).

9. Administrative Fee for Change Orders. For each Change Order proposed by
Tenant, Tenant shall pay Landlord an administrative fee equal to 5% of the
portion of the total cost of the Change Order consisting of “hard” construction
costs. Tenant shall not be required to pay Landlord any other fee in connection
with Change Orders. This administrative fee may be paid from the Allowance or
Additional Allowance, and shall be paid within 30 days after Tenant’s receipt of
Landlord’s invoice therefore.

10. Option to Terminate with Respect to Building 3.

(a) Pursuant to this Section 10, Tenant will have the option to terminate the
Lease with respect to the portion of the Premises consisting of Building 3 only
(the “Termination Option”). Tenant may not exercise the Termination Option for
only part of Building 3. If exercised by Tenant in accordance with this Section,
the Termination Option shall terminate the Lease with respect to Building 3
effective as of the last day of the seventh Lease Year (the “Termination Date”).
Tenant shall have the right to exercise the Termination Option upon: (i) notice
from Tenant to Landlord (the “Termination Notice”) given at least nine months
before the Termination Date, and (ii) payment by Tenant to Landlord of the
“Termination Fee” [as defined in subsection (b) below], which payment shall be
made with the Termination Notice.

 

2



--------------------------------------------------------------------------------

(b) The Termination Fee shall equal the unamortized portion of the Allowance and
Additional Allowance allocable to Building 3, which shall be determined as
follows. The portion of the Allowance and Additional Allowance allocable to
Building 3 shall be determined by multiplying the total Allowance and Additional
Allowance for the entire Premises used by Tenant by 25.67% (the percentage that
the number of rentable square feet in Building 3 bears to the Premises Rentable
Area). The product of that equation will then be multiplied by 30% to arrive at
the Termination Fee. (30% equals the remaining portion of the Initial Term as of
the end of the seventh Lease Year.)

(c) If Tenant exercises its Termination Option, Tenant shall pay, in addition to
the Termination Fee, all Rent as and when it becomes due under the lease with
respect to Building 3 up to and including the Termination Date.

(d) If Tenant exercises the Termination Option, the Lease shall terminate on the
Termination Date as to Building 3 only, and, on or before the Termination Date,
Tenant shall surrender possession of Building 3 to Landlord in the condition
required by the Lease at the end of the Term. If Tenant fails to so surrender
possession of Building 3 to Landlord, Tenant shall be liable for hold over rent
with respect to Building 3 in accordance with Section 32.8 of the Original
Lease.

(e) Within 30 days after Tenant exercises the Termination Option, the parties
shall enter into a lease amendment to reflect the termination of the Lease with
respect to Building 3.

(f) Tenant may not exercise the Termination Option if Tenant is in default under
the Lease (and any applicable notice and cure period has expired). In addition,
if the Termination Option has been timely exercised but on the Termination Date
Tenant is in default under the Lease (and any applicable notice and cure period
has expired), then, at Landlord’s election, Tenant’s exercise of the Termination
Option shall lapse and be of no further force and effect. If Tenant’s right to
terminate the Lease lapses pursuant to this subsection, the Termination Fee paid
by Tenant shall be applied against any sums then due Landlord under the Lease
and the excess of the Termination Fee shall be applied against future Rent
payable by Tenant under the Lease.

(g) If the Lease is terminated with respect to Building 3 pursuant to this
Section, the Security Deposit that Tenant is otherwise required to maintain
under the Lease shall be reduced by 25.67%. This reduction also will apply to
the Reduction Schedule in Section 22.6 of the Lease. If Landlord is holding a
cash Security Deposit, Landlord will refund the excess portion thereof within 30
days after the Termination Date. if the Security Deposit is in the form of a
letter of credit or Bond, Tenant may effectuate this reduction at any time after
the Termination Date by providing Landlord with either a replacement of or an
amendment to the then existing letter of credit or Bond.

11. Additional Reserved Parking. Section 27.2 of the Original Lease is hereby
deleted and the following substituted in its place:

27.2. Reserved Spaces. Seventy-three (73) of the Parking Spaces shall be
reserved for use by Tenant (the “Reserved Parking Spaces”). Tenant shall pay the
cost of painting (and repainting, as needed) the Reserved Parking Spaces with a
“Manugistics Reserved” designation. Exhibit K to the Original Lease is hereby
deleted and Exhibit K attached hereto is substituted in its place. Exhibit K
hereto shows the location of the Reserved Parking Spaces.

12. Signs. Section 26.1 of the Original Lease is hereby deleted and the
following substituted in its place:

26.1 Exterior Signs; Monuments. Tenant, at its cost, may install (i) two signs
on the exterior of Building 1, one sign on the exterior of Building 2, and one
sign on the exterior of Building 3, with its

 

3



--------------------------------------------------------------------------------

name and logo(s) collectively, “Tenant’s Exterior Signs”), and (ii) one ground
mounted monument on the grounds of Phase One (“Tenant’s Monument Sign”), the
location of which shall be selected by Tenant, subject to Landlord’s approval,
which shall not be unreasonably withheld, Tenant’s right to display its name and
logo on Tenant’s Exterior Signs and Tenant’s Monument Sign shall be exclusive.
Tenant, at its cost, also shall have the nonexclusive right to display its name
and logo(s) on any ground mounted monuments at the intersection of Key West
Boulevard and/or Great Seneca Highway that are provided by Landlord to display
the names of tenants in Phase One (“Tenant’s Nonexclusive Monument Signs” and
hereinafter, together with Tenant’s Exterior Signs and Tenant’s Monument Sign,
collectively referred to as “Tenant’s Signs”). If permitted by law, Landlord
shall provide at least one such ground mounted monument for the display of
tenant names in Phase One.

13. Amendment to Building 3 Expansion Option. Article 30 of the Original Lease
(entitled “Building 3 Expansion Option”) shall be of no further force or effect
unless and until the following two conditions are satisfied: (i) the Lease is
terminated with respect to Building 3 pursuant to Section 10 of this Amendment
and (ii) Tenant exercises its first Renewal Option. Upon the fulfillment of
these conditions, Article 30 of the Original Lease shall apply again, effective
as of the date both conditions are fulfilled.

14. Amendment to Right of First Offer.

(a) Subject to subsection (b) below, Section 31.1 of the Original Lease is
hereby deleted and the following substituted in its place:

31.1 Right of First Offer. Subject to the terms of this Article 31, during the
Term, Tenant shall have a continuing right of first offer (the “First Offer
Right”) to negotiate for the lease of any office space which becomes available
from time-to-time in Phase Two, both initially and after initial lease up (each
of such spaces being referred to as “First Offer Space”). The First Offer Space
may be leased pursuant to the procedure set forth below, and any space so leased
is referred to hereafter as the “Expansion Space.”

(b) Subsection (a) above shall no longer apply and Section 31.1 shall be
restored to the language in the Original Lease if the following two conditions
are satisfied: (i) the Lease is terminated with respect to Building 3 pursuant
to Section 10 of this Amendment, and (ii) Tenant exercises its first Renewal
Option. Upon the fulfillment of these conditions, Article 31.1 of the Original
Lease shall apply again, effective as of the date both conditions are fulfilled,

15. Broker Commission. Landlord and Tenant each warrants and represents to the
other that no broker brought about this transaction or dealt with either party
in connection herewith. Landlord and Tenant shall indemnify and hold harmless
the other from and against any claim for brokerage fees or other commissions
arising from such party having employed a broker contrary to its representation
in this Section.

16. Capitalized Terms, All capitalized terms in this Amendment shall have the
same meanings as in the Original Lease unless expressly provided otherwise
herein.

17. Ratified and Confirmed. The Original Lease, as amended by this Amendment, is
hereby ratified and confirmed. To the extent of any inconsistency between this
Amendment and the Original Lease, this Amendment will govern.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed under
seal as of the date above written.

 

WITNESS/ATTEST:

        LANDLORD:   

/s/ Eugene A. Carlin, Jr.

       

/s/ S. Kelly

    

/s/ John F. Jaeger

   (Seal)      John F. Jaeger, Trustee        

TENANT:

        MANUGISTICS, INC.         a Delaware corporation         By:   

/s/ Raghavan Rajaji

   (Seal)      Name:   

Raghavan Rajaji

        Title:   

Exec VP, CFO

  

 

            List of Exhibits:

Exhibit C:

   Site Plan

Exhibit K:

   Reserved Parking Location



--------------------------------------------------------------------------------

EXHIBIT C

[intentionally omitted]

 

C-1



--------------------------------------------------------------------------------

EXHIBIT K

[intentionally omitted]

 

K-1



--------------------------------------------------------------------------------

SECOND AMENDMENT

TO OFFICE LEASE

This SECOND AMENDMENT TO OFFICE LEASE (this “Second Amendment”) is made and
entered into effective for all purposes as of March 24, 2003, by and between
JOHN F. JAEGER, as Trustee under Land Trust Agreement dated August 29, 1989
(“Landlord”), and MANUGISTICS, INC., a Delaware corporation (“Tenant”).

WITNESSETH:

WHEREAS, Landlord and Tenant are parties to that certain Office Lease dated
December 19, 2000, as amended by that certain First Amendment to Lease dated
June 14, 2001 between Landlord and Tenant (as so amended, the “Original Lease”),
for Premises consisting of Building 1, Building 2 and Building 3 in the Park,
which is located at the intersection of Great Seneca Highway and Key West
Avenue, Gaithersburg, Maryland, and

WHEREAS, pursuant to this Second Amendment, Landlord and Tenant desire to modify
certain terms of the Original Lease. (The Original Lease, as amended by this
Second Amendment, is hereinafter referred to as the “Lease.”)

NOW, THEREFORE, in consideration of the foregoing, of mutual promises of the
parties hereto and of other good and valuable consideration, the receipt and
sufficient of which hereby are acknowledged, the parties hereby agree as
follows:

1. Recitals: Defined Terms. The foregoing recitals are hereby incorporated
herein by this reference. Capitalized terms used herein but not defined shall
have those meanings given to them in the Lease. Landlord and Tenant hereby
confirm that the “Lease Commencement Date” is May 1, 2002.

2. Security Deposit: Notwithstanding any provision of Article 22 or otherwise in
the Original Lease to the contrary, (i) Tenant may not exercise any right to
deliver cash in substitution for any letter of credit or bond delivered by
Tenant to Landlord under the Lease, and (ii) Tenant may from time to time during
the Term (a) substitute a letter of credit (meeting the requirements of
Section 22.4 of the Lease) for an existing letter of credit and (b) substitute a
Bond (meeting the requirements of Section 22.5 of the Lease) for an existing
Bond.

3. Right to Use Letter of Credit. The third sentence of Section 22.4 of the
Original Lease is hereby deleted and replaced by the following:

If the letter of credit (or any confirmation of the letter of credit) is issued
for one (1) year at a time, (a) the letter of credit (and any confirmation of
the letter of credit) must be renewed at least 30 days before the expiration of
the existing letter of credit (or any confirmation of the letter of credit (as
applicable)), or (b) Tenant must deliver to Landlord a substitute letter of
credit (meeting the requirements of Section 22.4 of the Lease) at least 30 days
before the expiration the existing letter of credit (or any confirmation of the
letter of credit (as applicable)), failing both of which Landlord may draw on
the letter of credit and hold the cash as the Security Deposit hereunder.



--------------------------------------------------------------------------------

4. Reduction of Security Deposit: Section 22.6 of the Original Lease is hereby
deleted and replaced by the following:

22.6 Reduction of Security Deposit

(a) Effective on first day of the fourth, sixth, eight and tenth Lease Years
(each a “Reduction Date”) the amount of the Security Deposit shall be reduced to
$6,054,330, $4,036,220, $2,690,815, and $1,345,405, respectively (the “Reduction
Schedule”), provided however, that each such reduction shall be permitted only
if, as of the effective date of such reduction, Tenant is not in default under
the Lease and the conditions of this Section 22.6 are otherwise satisfied. If
Tenant is in default on the effective date of a reduction under this
Section 22.6, the effective date of the reduction, if any, shall be delayed
until 30 days after Tenant cures the default.

(b) If during any two consecutive Lease Years more than three monetary events of
Default occur (a “Repeated Default”), the Security Deposit shall not be reduced
at the next Reduction Date and the remaining Reduction Schedule shall be delayed
for two Lease Years. Thus, the effective date of the next reduction, if any,
shall be delayed until the commencement of the following Reduction Date;
provided, however, that any further reduction shall not be effective unless
Tenant has cured all outstanding Events of Default and there has been no
monetary Event of Default for a period of 12 consecutive months (until such
time, such Repeated Default shall be referred to as an “Unredeemed Repeated
Default”).

5. Notice Address: The address information for notice to Tenant’s counsel set
forth in Section 1.1(b) of the Lease is hereby changed to the following:

Venable, Baetjer, Howard & Civeletti, LLP

1201 New York Avenue, N.W.

Suite 1000

Washington, D.C 20005

Attn: Philip M. Horowitz, Esquire

6. Ratification. The Original Lease, as amended by this Second Amendment, shall
remain in full force and effect and the parties hereto hereby ratify and confirm
all provisions of the Original Lease which, except as amended by this Second
Amendment, remain unchanged.

7. Counterparts. This Second Amendment may be executed in counterparts each of
which shall be deemed an original copy and all of which together shall
constitute one agreement binding on all parties hereto, notwithstanding that all
the parties shall not have signed the same counterpart.

(Signature Page Follows)



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Second Amendment to be executed
under seal as of the date first written above.

 

WITNESS/ATTEST:     LANDLORD:

/s/ [signature unintelligible]

   

/s/ John F. Jaeger

(Seal)     John F. Jaeger, Trustee     TENANT:     MANUGISTICS, INC.     a
Delaware corporation

/s/ Kathleen H. Truesdale

    By:  

/s/ Raghavan Rajaji

    Name:   Raghavan Rajaji     Title:   EVP & CFO



--------------------------------------------------------------------------------

THIRD AMENDMENT TO OFFICE LEASE

THIS THIRD AMENDMENT TO OFFICE LEASE (this “Amendment”) is made this 20th day of
July, 2004, by and between (i) JOHN F. JAEGER, as Trustee under Land Trust
Agreement dated August 29, 1989 (“Landlord”), and (ii) MANUGISTICS, INC., a
Delaware corporation (“Tenant”).

WITNESSETH:

RECITALS:

R-1. Landlord and Tenant entered into an Office Lease dated December 19, 2000,
as amended by that certain First Amendment to Lease dated June 14, 2001 (the
“First Amendment”), as amended by that certain Second Amendment to Office Lease
dated March 24, 2003 (collectively, the “Lease”) for premises consisting of
Building 1, Building 2 and Building 3 in the Park (the “Premises”), which is
located at the intersection of Great Seneca Highway and Key West Avenue,
Rockville, Maryland. (The Lease incorrectly states that the Premises are located
in Gaithersburg, Maryland. They are in fact located in Rockville, Maryland.)

R.2. The Initial Term of the Lease is scheduled to expire on June 30, 2012.

R.3. The Rentable Area of the Premises is 282,783 rentable square feet, as
determined in accordance with the Modified GWCAR Method of Measurement.

R.4. Landlord is selling Phase One of the Park and desires to remove certain
rights of Tenant from the Lease and incorporate such rights in a separate
agreement relating to Phase Two and Phase Three of the Park.

R.5. Landlord and Tenant wish to modify the Lease in accordance with the terms
of this Amendment.

NOW THEREFORE, in consideration of the agreements herein contained, the parties
hereby agree as follows:

1. Incorporation of Recitals. The Recitals set forth above are incorporated
herein and made a part of this Amendment to the same extent as if set forth
herein in full.

2. Notice Address. The address information for notice to Tenant’s counsel set
forth in Section 1.1(b) of the Lease is hereby changed to the following:
Venerable LLP, 575 7th Street, N.W., Washington, D.C. 20004, Attention:
Philip M. Horowitz, Esquire.

3. Lease Year. Section 1(t) of the Lease is amended and restated in its entirety
as follows:

(t) LEASE YEAR: The period from July 1, 2002 to June 30, 2003, and each
July 1-June 30 period thereafter.



--------------------------------------------------------------------------------

4. Reconciliation of Operating Expenses.

(a) Landlord acknowledges receipt of the Rent payment for July, 2004 in the
amount of $429,034.21, reflecting a charge for Monthly Rent in the amount of
$543,650.32, plus a charge for the monthly installment payment of Operating
Expenses in the amount of $125,716.55, less a credit for a previous overpayment
of Operating Expenses in the amount of $240,332.66.

(b) The Real Estate Tax bill for the July 1, 2002-June 30, 2003 period was due
and payable by Landlord to Montgomery County on September 15, 2002., Tenant
agrees that despite the proration language of Section 5.1 of the Lease, the
entire amount of the July 1, 2002-June 30, 2003 Real Estate Tax bill was
included in Operating Expenses for calendar year 2002 and Tenant paid such
amount to Landlord. Therefore, for the eight (8) month period of occupancy
during calendar year 2002 (May 1-December 31), Tenant paid Real Estate Taxes for
fourteen (14) months (May 1, 2002-June 30, 2003). In addition, Landlord and
Tenant acknowledge that Tenant has paid the full amount of Real Estate Taxes due
through June 30, 2004. From and after January 1, 2004 (assuming the Montgomery
County Real Estate Tax year is not revised), Operating Expenses for each
calendar year shall include Real Estate Taxes for the period from July 1st of
such calendar year through June 30th of the succeeding calendar year, and Tenant
shall pay such amounts on a monthly estimated basis in accordance with the terms
of the Lease. Accordingly, notwithstanding any provisions of Article 5 of the
Lease to the contrary; during the final calendar year of the Term, Operating
Expenses shall expressly exclude any Real Estate Taxes attributable to such
calendar year which have previously been included in Operating Expenses for the
preceding calendar year; if the Term ends prior to June 30, Landlord shall pay
to Tenant, within thirty (30) days of expiration of the Term, the amount of any
overpayment by Tenant of Real Estate Taxes.

(c) The following sentence is added at the end of Section 5.3:

“In all events, Landlord shall refund to Tenant any overpayment of Operating
Expenses by Tenant for any calendar year no later than June 30 of the following
calendar year.”

5. Cap on Controllable Operating Expenses. Section 5.9 of the Lease is amended
and restated in its entirety as follows:

5.9 Cap on Controllable Operating Expenses.

(a) Notwithstanding the foregoing, starting with the first full year after the
Comparison Period, Tenant’s Proportionate Share of Controllable Operating
Expenses allowed to be passed through to Tenant hereunder (the “Controllable
Operating Expense Cap”). If Landlord incurs Controllable Operating Expenses Cap,
the excess Controllable Operating Expenses shall be carried forward and treated
as a Controllable Operating Expense in the following and each subsequent year
until the excess is used (or until the Expiration Date, if earlier). The term



--------------------------------------------------------------------------------

“Controllable Operating Expenses” means all Operating Expenses except for (i)
Real Estate Taxes, (ii) liability and casualty insurance costs, (iii) utility
costs, (iv) snow removal, and (v) Permitted Capital Expenditures. For purposes
of calculating the Controllable Operating Expense Cap only, items covered under
warranty (and not passed through to Tenant because not actually incurred) shall
be deemed to be included in Operating Expenses, starting with the year before
the year in which the warranty expires.

(b) The Comparison Period shall be the period from the Lease Commencement Date
(May 1, 2002) to the end of calendar year 2002, which period shall be “grossed
up” as if it were a full year, the intent being for the Comparison Period to
reflect Controllable Operating Expenses for a full 12 months.

(c) In calculating the Controllable Operating Expense Cap, Section 5.7 shall
apply with respect to the Comparison Period and all subsequent years.

6. Modification of Right of First Offer. Article 31 of the Lease, as amended by
Section 14 of the First Amendment is hereby deleted to the extent it relates to
Phase Two, but shall remain in effect with respect to Phase One, including the
ability to expand in Building 3, as well as the ability to enter into a “stub”
extension as set forth in Section 31.5 of the Lease.

7. Deletion of Section 26.6. Section 26.6 of the Lease (entitled “Phase Two
Signage”) is hereby deleted in its entirety.

8. Modification on Restrictions on Exterior Park Signage. Section 26.9 of the
Lease is amended and restated in its entirety as follows:

26.9 Restrictions on Exterior Signage in Phase One. No tenant shall be permitted
any flags or other exterior signage in Phase One except as follows: (i) monument
signs; (ii) signs on the exterior of buildings, subject to the limitations in
this Article, and (iii) for ground floor retail tenants only, exterior signage
directly above each tenant’s premises, which shall be below the second floor and
no longer than the length of each tenant’s premises. All exterior monument,
building façade and retail signage in Phase One shall be subject to uniform
signage criteria established by Landlord, which shall be consistent with the
signage criteria in modern Class A office parks of similar age, quality and
location in the Northern I-270 Corridor.

9. Antenna Roof Rights. Section 28.10 of the Lease is amended and restated in
its entirety as follows:



--------------------------------------------------------------------------------

14. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed under
seal as of the date above written.

 

WITNESS/ATTEST:       LANDLORD:

/s/ [signature unintelligible]

     

/s/ John F. Jaeger

      John F. Jaeger, Trustee       TENANT:       MANUGISTICS, INC.,       a
Delaware corporation

 

    By:  

/s/ Raghavan Rajaji

    Name:   Raghavan Rajaji     Title:   EVP & CFO



--------------------------------------------------------------------------------

EXHIBIT F

WORK AGREEMENT

This Exhibit F is attached to and made a part of that certain Sublease dated as
of the             day of             , 2007 (the “Sublease”), by and between
Manugistics, Inc., (“Sublessor”), and EFJ, Inc. (“Subtenant”). Terms used but
not defined in this Exhibit shall have the meaning ascribed to them in the
Sublease.

Prior to the Commencement Date, Sublessor agrees to perform the following
improvements to the Premises and the Additional Space: (i) clean the carpet;
(ii) repaint the interior walls, in a color to be selected by Subtenant
consistent with the color and type of paint currently used in the Premises;
(iii) clean and remove debris from existing cubicles; (iv) add cubicles to
replace those that are missing, which additional cubicles shall be from
Sublessor’s existing inventory of cubicles in the Building; (v) repair areas of
the carpet that are torn; and (vi) install four (4) electrical outlets on the
wall outside of the boardroom. In addition, Sublessor shall remove the
conference room table located in the boardroom within ninety (90) days after
Subtenant’s written request.